      Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 1 of 71

                                        William M. Harmening                  9/23/2019

                                                            1                                                                             3
            IN THE UNITED STATES DISTRICT COURT                 1                EXAMINATION INDEX
             FOR THE MIDDLE DISTRICT OF GEORGIA
                      COLUMBUS DIVISION                         2
     RODRIGO ARREOLA, as parent of )                                 WILLIAM M. HARMENING                                  PAGE
     Hector Arreola, Deceased, and )                             3
     as Personal Representative    )                             4        CROSS BY MR. CLARK . . . . . . . . . . . . 8
     and Administrator of the      )
     of Estate of Hector Arreola, )                              5        DIRECT BY MR. POST . . . . . . . . . . . 165
     CONCEPCION ARREOLA, as Parent )                             6        RECROSS BY MR. CLARK . . . . . . . . . . 172
     of Hector Arreola, and S.A., )                              7
     minor child of Hector Hector )
     Arreola, by next Friend       )                             8
     Jezreel Imee Custodio,        )                             9
                                   )                            10
                   Plaintiffs,      )
     vs.                           )CIVIL ACTION FILE NO:                         EXHIBIT INDEX
                                   )4:19-CV-00005-CDL           11
     THE CONSOLIDATED GOVERNMENT   )                                                              PAGE
     OF COLUMBUS, GEORGIA, OFFICER )
     MICHAEL AGUILAR, in his       )                            12   Defendants'
     individual and official       )                            13   1    Copy of Notice of Taking Deposition     9
     capacity, OFFICER BRIAN       )                            14   2    Thumb Drive                    10
     DUDLEY, in his individual and )                            15   3    Current Testimony List and Statement of 24
     official capacity, OFFICER    )
     AARON EVRARD, in his          )                                     Fees
     individual and official       )                            16
     capacity, and COLUMBUS POLICE )                                 4      Copy of CV                      26
     DEPARTMENT CHIEF OF POLICE    )
     RICHARD BOREN, in his         )                            17
     individual and official       )                                 5      Copy of Expert Witness Agreement           30
     capacity,                     )                            18
                   Defendants,      )
                                                                     6      Copy of Invoice Dated 1/17/18             30
             Oral deposition of WILLIAM M. HARMENING,           19
                                                                     7      Copy of Witness' Report              37
     witness, called by the Defendants, before Alan M.
                                                                20
     Causey, Certified Court Reporter in and for the                 8      Copy of Article on Effect of Seated  39
                                                                21         Restraint and Body Size on Lung Function
     State of Georgia, taken at the law offices of Page,        22 9        Copy of Chicago Police Training Bulletin         39
     Scrantom, Sprouse, Tucker & Ford, Synovus Centre,                     on Positional Asphyxia
                                                                23
     Third Floor, 1111 Bay Avenue, Columbus, Georgia, on             10     Copy of FBI Law Enforcement Bulletin           40
     the 23rd day of September, 2019, commencing at             24         Dated May 1996
                                                                25



                                                            2                                                                             4
 1              APPEARANCES                                      1 11          Copy of National Law Enforcement       40
 2                                                                            Technology Center on Positional Asphyxia
 3 On behalf of the Plaintiffs:                                  2
 4
 5            MR. MARK C. POST
                                                                         12    Copy of New Orleans Police Department 41
               Mark Post Law, LLC                                3            Operations Manual on Handcuffing and
 6              Attorney at Law                                               Restrant Devices
            3 Bradley Park Court, Suite F                        4
 7           Columbus, Georgia 31904                                     13     Copy of Sherman vs. Sepanski Compliant 41
                (706) 221-9371                                   5    and Demand for Jury Trial
 8            mpost@markpostlaw.com                              6 14 Copy of Autopsy Report                                      120
 9
                                                                 7 15 Copy of Toxicology Report                                    122
10
11                                                               8 16 Copy of Prehospital Care Report                               122
12 On behalf of the Defendants:                                  9
13                                                              10
14         MR. JAMES C. CLARK, JR.                              11
         Page, Scrantom, Sprouse, Tucker & Ford                 12
15              Attorneys at Law                                13
            Synovus Centre, Third Floor                         14
16            1111 Bay Avenue 31901
               Post Office Box 1199                             15
17          Columbus, Georgia 31902-1199                        16
                (706) 324-0251                                  17
18               jcc@psstf.com                                  18
                 ags@psstf.com                                  19
19               tcc@psstf.com                                  20
20                                                              21
21
22
                                                                22
23                                                              23
24                                                              24
25                                                              25


                                        Causey Peterson Reporting, Inc.
                                                 (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 2 of 71

                                       William M. Harmening             9/23/2019

                                                            5                                                               7
 1              STIPULATIONS                                     1         4) Causey Peterson Reporting, Inc., has no
 2        IT IS STIPULATED AND AGREED by and between             2   exclusive contract to provide reporting services
 3   counsel appearing for the respective parties that:          3   with any party to the case, any counsel in the case,
 4                                                               4   or any reporter or reporting agency from whom a
 5          1) The oral deposition of WILLIAM M.                 5   referral might have been made to cover this
 6   HARMENING, witness, shall be taken by the                   6   deposition;
 7   Defendants, for all purposes under the Georgia Civil        7
 8   Practice Act, before Alan M. Causey, Certified Court        8         5) Causey Peterson Court Reporting, Inc.,
 9   Reporter, at the law offices of Page, Scrantom,             9   will charge its usual and customary rates to all
10   Sprouse, Tucker & Ford, Synovus Center, Third Floor,       10   parties in the case, and a financial discount will
11   1111 Bay Avenue, Columbus, Georgia, commencing at          11   not be given to any party to this litigation.
12   12:08 p.m., on the 23rd day of September, 2019;            12
13          2) ALL FORMALITIES with reference to notice         13               This 23rd day of September, 2019.
14   of taking, notice of time and place of taking, and         14               Alan M. Causey, CCR #B-1445
15   all other matters precedent to the taking of               15
16   depositions are WAIVED;                                    16
17          3) THAT THE READING of this deposition to,          17
18   or by, the witness and the signing thereof by the          18
19   witness are hereby expressly NOT WAIVED;                   19
20          4) ALL OBJECTIONS, EXCEPT as to the form of         20
21   the question and responsiveness of the answer, are         21
22   RESERVED to the time of the hearing of the case; and       22
23          5) ALL FORMALITIES with reference to the            23
24   filing of depositions, including notice of filing,         24
25   et cetera, are WAIVED.                                     25


                                                            6                                                               8
 1       COURT REPORTER'S DISCLOSURE STATEMENT                   1   (Deposition commenced at 12:08 p.m.)
 2                                                               2          MR. CLARK: All right, do you want to swear
 3         I, ALAN M. CAUSEY, Georgia Certified Court            3      him in.
 4   Reporter, Certificate No. B-1445, pursuant to               4          THE REPORTER: Sure.
 5   Article 10.B of the Rules and Regulations of the            5   THEREUPON:
 6   Board of Court Reporting of the Judicial Council of         6              WILLIAM M. HARMENING,
 7   Georgia, make the following disclosure:                     7   Was called as a witness, and having first been duly
 8                                                               8   sworn, testified on examination as follows:
 9          1) I am a Georgia Certified Court Reporter.          9               CROSS-EXAMINATION
10   I am here as a representative of Causey Peterson           10   BY MR. CLARK:
11   Reporting, Inc. I am not disqualified for a                11      Q. All right, sir, I'm Jim Clark. We just
12   relationship of interest under the provisions of           12   met. I represent the defendants in this lawsuit
13   O.C.G.A. §9-11-28 (c);                                     13   that I understand you've been hired to be an expert
14                                                              14   witness in. I know you know how -- you've given a
15         2) Causey Peterson Reporting, Inc., was              15   bunch of depositions; right?
16   contacted by the law offices of Page, Scrantom,            16      A. Yes.
17   Sprouse, Tucker & Ford to provide court reporting          17      Q. So you -- you know the rules?
18   services for this deposition;                              18      A. (Nods head affirmatively)
19                                                              19      Q. I don't think this is going to be a real
20          3) Causey Peterson Reporting, Inc., will            20   lengthy deposition, but, if you need a break at any
21   not be taking this deposition under any contract           21   time, just let me know. I just ask that the
22   that is prohibited by O.C.G.A. §15-14-37 (a) and           22   question that's on the table is answered before we
23   (b);                                                       23   take a break. If there's something you don't
24                                                              24   understand about my question -- and I'm sure
25                                                              25   there'll be some questions that I ask that probably


                                       Causey Peterson Reporting, Inc.
                                                (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 3 of 71

                                           William M. Harmening     9/23/2019

                                                        9                                                         11
1 need to be reworded, so let me know that.                  1      A. Yes.
2        A. (Nods head affirmatively)                        2      Q. And the combination of the additional
3        Q. If I -- if you don't ask me that, I'm going      3   materials that you brought that are sitting in front
4    to assume that you understood the question.             4   of you and the thumb drive, would that constitute
5        Is that fair enough?                                5   your entire file?
6        A. Yes.                                             6      A. Yes.
7        Q. And you are a veteran of depositions, so         7      Q. All right. Now, let's first go over
8    I'm sure you'll do a good job of -- of letting me       8   Exhibit 2, the thumb drive, if you would, and let me
9    finish my question before you give a response, and      9   just kind of go through -- and if you need to -- or
10   I'll do the same thing with respect to your -- your    10   maybe I'll come over there if I need to. But I'm
11   answers.                                               11   going through -- I have opened up the thumb drive,
12           MR. CLARK: Will he be reading and signing?     12   and I'm going to -- I'm going to refer to the titles
13       Q. Or will you be reading and signing your         13   of various documents and folders and make sure I
14   deposition?                                            14   understood -- understand what's on here.
15       A. I usually -- at the end of it --                15      But before I do that, earlier -- if I understand
16           MR. POST: Yeah.                                16   correctly, Exhibit 2, which is the thumb drive, are
17       Q. Okay. All right. Good.                          17   the materials that you refer to as those that were
18       (DEPOSITION EXHIBIT NUMBER 1 WAS MARKED FOR        18   received from the Columbus Consolidated Government?
19                IDENTIFICATION)                           19      A. Yes.
20       Q. Well, let me show you what we've marked as      20      Q. And you mentioned in discovery -- but
21   Exhibit 1, which is the notice to your deposition.     21   whether it's open records or discovery, all of the
22       I'm -- have you seen that before?                  22   items on this thumb drive are items that were
                                                            23   provided by my client to Mark Post and then he in
23       A. Yes.
                                                            24   turn provided them to you; is that correct?
24       Q. Okay, there are -- there is an exhibit to
                                                            25      A. Yes.
25   that notice, Exhibit A. If you'll turn to that,


                                                       10                                                         12
1 please. I just want to make sure I understand what         1       Q. All right. And then the items that you
2 information we have here today. I want to make a           2   brought with you are items that you pulled that were
3 record of it.                                              3   not provided by my client; correct?
4     Did you bring your entire file related to this         4       A. Yes.
5 case?                                                      5       Q. All right. On Exhibit 2, the thumb drive,
6     A. Yes, in one form or another. I don't have           6   the first folder is CCG Open Records Response.
7 a paper file, but a combination of the drive and           7       What's contained in that folder?
8 what I've printed out would be everything.                 8       A. I would have to take a look.
9       Q. Okay.                                             9       Q. All right, it has -- one, two three -- four
10          MR. CLARK: And the drive you mentioned is       10   items. The first one is CSI Report. They all start
11      a thumb drive that was -- that was provided to      11   with a 17-00680.
12      me before the deposition started, and I'm going     12       Do you know in general what these items are?
13      to go over what I'm seeing as the contents of       13       A. Well, if it -- if they're labeled CSI
14      that in just a minute.                              14   Report, I'm assuming that would be the crime lab
15          And we will -- we will mark the thumb drive     15   reports in this matter.
16      as Exhibit 2. How about that? I'll go ahead         16       Q. Okay. And it's all underneath the folder
17      and do that.                                        17   of Open Records Response.
18      (DEPOSITION EXHIBIT NUMBER 2 WAS MARKED FOR         18       A. I'm not sure, but I'll take your word for
19               IDENTIFICATION)                            19   it, yes, sir.
20          MR. CLARK: And -- but we'll go over that        20       Q. Okay. Would that be -- do you think those
21      in a minute.                                        21   are -- those items are items that are part of the --
22      Q. So what you're telling me, then, is -- you       22   the investigation?
23   also brought -- you brought the thumb drive, which     23       A. Yes. And I may have some duplicates in
24   we've marked as Exhibit 2. And then you've also        24   there, too.
25   brought some additional materials; correct?            25       Q. Okay. The next folder is a folder labeled


                                           Causey Peterson Reporting, Inc.
                                                    (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 4 of 71

                                  William M. Harmening              9/23/2019

                                                       13                                                          15
 1   Body Cams, and it has a Dropbox link in it.             1   they are body cam?
 2      What is that?                                        2      A. Body cam, dash cam. I believe that's it
 3      A. Those are the body cams of the officers at        3   for Evrard.
 4   the scene. The Dropbox link would be just that, a       4      Q. Okay.
 5   link to those videos in the Dropbox. I had -- a         5      A. I don't think there's a videotaped
 6   couple of videos were in that folder, but...            6   interview.
 7      Q. Okay. And those videos, I think, may exist        7      Q. All right, the next folder is for Officer
 8   elsewhere on this -- on this thumb drive.               8   Aguilar, and there are four -- appear to be --
 9      A. Yes, I believe they do.                           9   they're dot MOV files.
10      Q. All right. So did you obtain videos via a        10      So I would assume those are video files for
11   Dropbox from Attorney Mark Post?                       11   Aguilar?
12      A. Either a Dropbox link or CDs -- DVDs. I'm        12      A. Yes.
13   not sure which that would be.                          13      Q. The same answer for Aguilar, those are
14      Q. Okay. Did you in turn create your own            14   videos that are associated with Aguilar, either dash
15   Dropbox to house items to this case?                   15   cam or body cam?
16      A. No. If there is a Dropbox link, then             16      A. Yes.
17   that's how I got the -- that particular material.      17      Q. All right. The next folder is Officer
18      Q. Okay.                                            18   Dudley. The same thing. There's four videos --
19      A. And the reason I didn't, because I use           19   appear to be videos.
20   OneDrive as opposed to Dropbox. So if I get            20      Would the -- would the answer be the same for
21   something on a DVD that I'm going to keep on my hard   21   Dudley?
22   drive, I usually put it on OneDrive rather than the    22      A. Yes.
23   Dropbox.                                               23      Q. All right, your next folder is -- it says
24      Q. All right. The next folders on here, it          24   Unit 524, dash, Discs 1 and 2.
25   appears that there are three folders, one for each     25      Do you know what that folder is?


                                                       14                                                          16
 1   officer.                                                1      A. I believe -- if it's a unit number, I
 2      Does that sound familiar?                            2   believe that might be the training materials from
 3      A. Yes.                                              3   the Georgia POST.
 4      Q. There's a folder that's labeled CCG000012         4      Q. Okay, let's see. Underneath that main
 5   and 000013, dash, Officer Evrard. And then              5   folder is a subfolder that says CPD 524, Disc 1, and
 6   underneath that there is a folder that says Disc 1      6   then in that folder there is a dot AVI file that
 7   that has three -- what appear to be movie clips or      7   says CPD, dash, 524, January 9th, 2017.
 8   three videos.                                           8      A. I believe one of those would be CPD policy.
 9      A. Yes.                                              9   I'm not sure what the AVI is. That would be a video
10      Q. Does that sound familiar?                        10   clip, I believe.
11      A. Yes.                                             11          MR. CLARK: Let's see what happens when I
12      Q. What are those?                                  12      clip on it.
13      A. I believe those are the body cam clips.          13      Q. All right, that file appears to be a dash
14      Q. So those would be the -- Evrard's body           14   cam.
15   cams, then, in that folder?                            15      A. Okay. Yeah, I'm not sure whose dash cam
16      A. Yes. And I -- I don't recall if one of           16   that would be without looking at it.
17   them is a videotaped interview. I'm not -- I'd have    17      Q. Okay. All right. Okay, underneath the
18   to go back and pull them up.                           18   same Unit 524 main folder there's another subfolder
19      Q. Okay. And there's a Disc 2 that also --          19   for Disc 2, which has several dot MOV files and two
20   that has a fourth video underneath that same folder    20   dot JPG files.
21   of Officer Evrard.                                     21      Do you know what those are?
22      A. Yeah, I would have to pull them up to --         22      A. Not specifically, but I think -- I believe
23      Q. All right, and I'll look at them.                23   they're probably duplicates of dash cam or body cam.
24      But generally your memory is that those are         24      Q. Okay. Your next folder is a dash cam main
25   videos that are associated with Evrard such that       25   folder, and underneath that there are subfolders for


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 5 of 71

                                  William M. Harmening              9/23/2019

                                                       17                                                         19
 1   Unit 720, Unit -- and Unit 736.                         1 consider from this thumb drive; correct?
 2      Do you believe those are dash cams?                  2    A. Yes. There's -- there's two items I got
 3      A. Those would be dash cams for those                3 later, Mr. -- Mr. Connor's report and Dr. Sperry's
 4   particular units. I'm not sure which one belongs to     4 report. I saw those later.
 5   which officer at this point.                            5    Q. Doctor who?
 6      Q. All right, the next folder is a O-O-P-S           6    A. Sperry -- Spurry -- Sperry.
 7   audio and Officer Evrard on-scene interviews, and       7        THE WITNESS: Sperry?
 8   there's a subfolder that says K17-01, and then          8        MR. POST: I don't think I gave you
 9   within that subfolder there are -- one, two, three,     9    Dr. Sperry's report.
10   four, five, six, seven, eight, nine -- ten maybe --    10        His -- what's your second answer for this
11   I'm counting -- interviews.                            11    guy?
12      Do you know what those are?                         12        THE WITNESS: I'm sorry. You have me the
13      A. I believe those are the -- the                   13    other doctor --
14   investigative interviews of the Office of -- OOPS --   14        MR. POST: Yeah, your second expert.
15      Q. Office of Professional Standards?                15        MR. CLARK: Okay.
16      A. Professional Standards, yes.                     16        MR. POST: It's all scanned in together. I
17      Q. Okay. All right, your next folder is the         17    don't recall his name.
18   Office of Professional Standards investigation         18        MR. CLARK: All right.
19   written reports, and underneath that folder there      19        THE REPORTER: So the spelling was a little
20   are numerous PDFs, it appears some of which are        20    undecided. So is it Spurry, Sperry --
21   personnel files.                                       21        THE WITNESS: No --
22      Is that just the written reports from the Office    22        MR. POST: No --
23   of Professional Standards --                           23        THE WITNESS: -- it's the other doctor, and
24      A. Yes.                                             24    I -- I'm lost --
25      Q. -- contained in that folder?                     25        THE REPORTER: Okay.


                                                       18                                                         20
 1      A. I believe that's their -- their main              1          THE WITNESS: -- at what his name was, and
 2   investigative report that would include all reports     2       Gregory Connor.
 3   and other documents.                                    3   BY MR. CLARK:
 4      Q. Okay. The next folder says O-O-P-S audio          4       Q. Okay, so other than those two reports,
 5   and Officer Evrard on-scene interviews and has          5   which are not on Exhibit 2, you had everything on
 6   two -- two dot WAV files that say interview with PO     6   Exhibit 2 and considered everything that you wanted
 7   W. R. Oakes and interview with Sergeant R. M. Keel.     7   to off of Exhibit 2; correct?
 8      What are those two files?                            8       A. Yes.
 9      A. Those are on-scene interviews. I believe          9       Q. All right, let's see. So the next folder
10   they're -- they're audio of Officers Oakes and         10   is -- it's labeled other docs not received from CCG.
11   Keel -- Sergeant Keel.                                 11       What does that mean?
12      Q. Okay. And while I'm at it, all of the            12       A. I -- that's not my label.
13   items that are on Exhibit 2 are items that you had     13       Q. Oh. Whose label is that?
14   and that you reviewed prior to writing your report     14       A. I frankly don't know. That's what came in
15   that we'll get to in a minute; is that correct?        15   the Dropbox.
16      A. I believe I had everything by the time I         16       Q. Okay. So all of these folders, the way
17   finalized the report, yes. The report was a            17   they are labeled, is how you got them?
18   work-in-progress for a while.                          18       A. That's correct.
19      Q. But that's what I mean by my question, is        19       Q. Okay. And he's not here to answer
20   that the report that I've been given is dated June     20   questions, but I'm going to assume that probably
21   4th, 2019?                                             21   that was the attorney for the plaintiff.
22      A. Yes.                                             22       Does that sound fair to you -- or someone
23      Q. And so by the time you finalized the report      23   working for him?
24   you had had all of the material that's in this thumb   24       A. I'm assuming the attorney for the defense,
25   drive and considered everything that you wanted to     25   if that's where we got them from.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 6 of 71

                                 William M. Harmening              9/23/2019

                                                    21                                                          23
 1      Q. Okay. All right.                                1       A. I'm -- I'm assuming, yes.
 2      A. But I'm not sure.                               2       Q. Did you review those?
 3      Q. All right. That could -- that could be,         3       A. Yes.
 4   too.                                                  4       Q. Okay. And the next folder -- we talked
 5      And under the other docs not received from CCG,    5    about this off the record, but the next folder says
 6   the first subfolder says Autopsy and Crime Lab        6    SanDisk Secure Access.
 7   Reports. And underneath that folder there is a --     7       But that's something that's unrelated that just
 8   there's three PDFs. One says Autopsy, one's Blood     8    exists on the thumb drive?
 9   Alcohol, and one's Drug Lab Report.                   9       A. That's correct.
10      A. Yes.                                           10       Q. All right. Okay.
11      Q. Okay. And you reviewed those?                  11       All right, now let's deal with -- with the
12      A. I did.                                         12    additional information. So that takes care of the
13      Q. All right. The next subfolder is Autopsy       13    thumb drive, Exhibit 2.
14   Labs and Coroner Death Report from Client?           14       I'd like to go through what you've brought and
15          MR. POST: Jim, just -- I'll just clarify      15    make sure I understand. The rest of your file would
16      it for the record. That file that you're          16    be items that are sitting in front of you that you
17      looking at was labeled by me, Mark Post, and      17    brought, so let's just go through them one by one,
18      that most of those items in it have since been    18    if we could, and you can --
19      served on the plaintiffs by the defense, with     19       A. Yeah.
20      the exception of maybe some medical records       20       Q. -- you can -- let's see, I've got a stack
21      and --                                            21    over here somewhere.
22          MR. CLARK: Okay.                              22       Why don't you go through it in the order that
23          MR. POST: -- anything else I think I've       23    you would like to go through it. I think I have a
24      served on you in discovery, so...                 24    stack that's the same as what you have, but let's
25          MR. CLARK: That makes sense.                  25    make sure.


                                                    22                                                          24
 1   BY MR. CLARK:                                        1       So what's your first one?
 2      Q. So -- so with that clarification, then, the    2       A. I've got two stacks. I've got those things
 3   folders on here, as they came to you, were labeled   3    that are -- those items that are cited in the
 4   by plaintiff's counsel. So this particular folder    4    report.
 5   says Autopsy Labs and Coroner Death Report from      5       Q. Okay.
 6   Client, would mean from the -- Arreola's family?     6       A. And I've got things that are not cited in
 7      A. Yes.                                           7    the report.
 8      Q. Okay. Incidentally, did you notice any         8       Q. All right.
 9   difference with the autopsy labs and coroner death   9       A. So the first thing would be --
10   report from the client versus the autopsy labs and   10      Q. So you're going to go through the stack
11   coroner death report that was -- that was provided   11   that's not cited in the report first?
12   elsewhere?                                           12      A. That's correct.
13      A. No.                                            13      Q. All right.
14      Q. Okay. I just want to make sure there's         14      A. It starts right there.
15   nothing sinister that I need to be aware of, okay.   15      Q. Got it.
16      The next folder is Death Certificate. You         16      A. The first item is -- is an updated
17   reviewed the death certificate?                      17   testimony list. There have been a few additional
18      A. Yes.                                           18   depositions since the report in June.
19      Q. The next folder is EMS Report. It's an EMS     19          MR. CLARK: All right, so I'm going to mark
20   Comprehensive Report. Was that records from the --   20      as Exhibit 3 -- actually, let's trade. I'll
21   the emergency medical folks?                         21      mark as Exhibit 3 your updated current testimony
22      A. Yes.                                           22      list and statement of fees.
23      Q. And the next folder is a Medical Records       23          THE WITNESS: Yes.
24   Folder, and within that folder says TMC Records.     24      (DEPOSITION EXHIBIT NUMBER 3 WAS MARKED FOR
25      Were those records from The Medical Center?       25               IDENTIFICATION)


                                 Causey Peterson Reporting, Inc.
                                          (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 7 of 71

                                          William M. Harmening       9/23/2019

                                                       25                                                          27
 1       Q. What has been added to that? Is it just           1   I provide a very short overview of my experience.
 2    the last two depositions?                               2   In my -- I think I provided my publications as well,
 3       A. It looks like the last -- there's a trial         3   but --
 4    and two depositions at the end --                       4      Q. All right, well -- and I don't mean to
 5       Q. Okay.                                             5   interrupt you, but when -- when you were disclosed
 6       A. -- that have been added.                          6   as an expert, I believe your CV came --
 7       Q. All right. And the deposition of                  7          MR. POST: It did.
 8    Wuenschel, I know about that one.                       8      Q. -- along with it.
 9           THE REPORTER: Who? I'm sorry.                    9      A. Okay. It would not have changed.
10           MR. CLARK: W-U-E-N-S-C-H-E-L.                   10      Q. Okay, that's all I wanted to --
11           THE REPORTER: Thanks.                           11      A. Yeah.
12       Q. Okay. And then you've got a deposition up        12      Q. -- wanted to find out. So I've got your
13    in Maryland?                                           13   CV.
14       A. Yes.                                             14      And -- and I interrupted you, but did you finish
15       Q. Okay, what was that case about in Maryland?      15   your response?
16       A. That is an active shooter-case where one of      16      A. I did.
17    the police officers ended up shooting another police   17      Q. Okay. While we're on that subject, in
18    officer and killing him.                               18   the -- I call it the Redwine litigation -- but the
19       Q. And what was your -- your -- what were your      19   Wuenschel case that you referenced that you've given
20    opinions in that case?                                 20   a deposition in, that deposition was given July 2nd
21       A. Well, I did write a report in that case of       21   of this year; correct?
22    the trial scheduled. My opinion was that the           22      A. I'll take your word for that, yes.
23    officer who fired did so recklessly and did so         23      Q. I've got -- I've got a transcript sitting
24    against department policy, for a lot of reasons.       24   right here for you.
25       Q. Okay.                                            25      And it'll save some time in this deposition, I


                                                       26                                                          28
1     A. He -- he intended to shoot the officer               1   think, that your -- your background, your CV, areas
2 (sic). The officer was a -- was an undercover               2   that were -- that you were asked about in that
3 officer who showed up to assist in the active               3   deposition -- you were asked quite a bit about that
4 shooter case, and he shot him at a long distance            4   in that deposition.
5 with a high-powered rifle.                                  5      Do you recall that?
6        Q. Okay.                                             6      A. Not specifically. But it was a long
7        All right, what's your next item, then?              7   deposition. I'm assuming --
8        A. My CV.                                            8      Q. Right.
9           MR. CLARK: Okay, let's mark it Exhibit 4.         9      And you read that deposition, reviewed that
10       (DEPOSITION EXHIBIT NUMBER 4 WAS MARKED FOR         10   deposition, actually made a couple of changes on an
11                IDENTIFICATION)                            11   errata sheet and signed off on the deposition.
12          MR. CLARK: Off the record.                       12      Do you recall that?
13             (OFF-THE-RECORD DISCUSSION)                   13      A. I did.
14   BY MR. CLARK:                                           14      Q. All right. Is there anything about that
15       Q. All right, so we've marked Exhibit 4.            15   deposition since you have signed off on it that you
16       What is Exhibit 4?                                  16   believe is inaccurate or that you would disagree
17       A. This would be my CV.                             17   with in terms of your testimony?
18       Q. Okay. Did you bring that with you because        18      A. No. Just the -- the one issue I put on the
19   it's different from what has been provided in your      19   errata sheet.
20   report?                                                 20      Q. Okay. So with respect to, you know, any
21       A. Well, it's more comprehensive than what's        21   questions that were asked about your background,
22   in my report.                                           22   about your CV, about your articles, anything like
23       Q. Can you point out to me what's different         23   that, all that information contained in your
24   about it or more comprehensive?                         24   deposition given July 2nd, 2019 would equally apply
25       A. I don't provide a CV in my -- in my report.
                                                             25   to this case and there's nothing that you believe to


                                          Causey Peterson Reporting, Inc.
                                                   (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 8 of 71

                                        William M. Harmening         9/23/2019

                                                       29                                                            31
 1    be inaccurate or incorrect?                             1   like -- well, strike that. Let me ask you this.
 2       A. That's correct. I believe I testified that        2       This Exhibit 6 is an invoice for all your work
 3    I have since retired from teaching as well.             3   to date on this case; correct?
 4       Q. Okay.                                             4       A. For all work that I actually invoiced for,
 5       A. And I have not -- on my CV I haven't              5   yes.
 6    included that yet. I need to update that. But I         6       Q. Well, do you -- do you do work that you
 7    did testify to that.                                    7   don't invoice for?
 8       Q. All right.                                        8       A. I do.
 9       A. I'll testify here today as well that I've         9       Q. Why is that?
10    retired from that.                                     10       A. Well -- kind of a long answer to that, but
11       Q. So when was the last time you taught?            11   I -- I really never got into this for the money, and
12       A. The spring semester 2019.                        12   I have a very simple way of invoicing. I invoice
13       Q. Okay. So what is your -- what do you do          13   only to write the initial report. I don't invoice
14    for a living now?                                      14   for updates. I don't invoice for travel to
15       A. I'm -- I'm totally retired except for            15   depositions. I keep it very simple. It's just a
16    providing expert witness services.                     16   personal thing.
17       Q. Okay. So other than doing what you're            17       Q. Okay.
18    doing here today, you don't receive a check from any   18       So you don't invoice for updating the report and
19    other source of employment?                            19   you don't invoice for travel to depositions?
20       A. That's correct.                                  20       A. Or phone calls or emails or meetings. I --
21       Q. All right. What's your next document?            21   it's -- I invoice for three things, the initial
22       A. Would be the contract that I had with            22   report, a deposition and a trial.
23    Mr. Post.                                              23       Q. Okay. With respect to the initial report,
24       Q. Okay.                                            24   though, when you say you initial -- you invoice for
25       A. Or that I currently have.                        25   the -- drafting the initial report, that includes


                                                       30                                                            32
1     Q. So this is your fee agreement to work on             1   your review of these items that we just went over on
2 this case?                                                  2   Exhibit 2; correct?
3       A. Yes.                                               3      A. It does, but I don't invoice for that
4       Q. And your hourly rate in this case is what?         4   either.
5       A. A hundred and fifty, two hundred for               5      Q. It does include that, though?
6    testimony.                                               6      A. It does.
7       Q. Okay. And how much have you billed so for?         7      So the way I typically work is an attorney who
8       A. Twenty-one hundred dollars.                        8   contacts me will provide me whatever discovery he or
9       Q. Okay, do you have any -- did you bring             9   she has. I review it. I give an initial tentative
10   billing information also?                               10   opinion. They decide whether or not they want to
11      A. I did. That's my invoice.                         11   hire me. I don't charge for that. There have been
12         MR. CLARK: All right, let's mark that as          12   a number of cases where they didn't hire me because
13      Exhibit 6.                                           13   I sided with the officers.
14         THE REPORTER: We marked the other one             14      So, no, I -- again, I only charge to write the
15      Exhibit 5?                                           15   initial report, to testify in a deposition, to
16         MR. CLARK: I'm still on Exhibit 5, that           16   testify in trial.
17      one Exhibit 5, the expert witness agreement.         17      Q. Okay. And the work that you did to write
18      (DEPOSITION EXHIBIT NUMBER 5 WAS MARKED FOR          18   the initial report is essentially what's included on
19               IDENTIFICATION)                             19   this invoice?
20         MR. CLARK: And then Exhibit 6 will be your        20      A. That's correct.
21      invoice for twenty-one hundred dollars.              21      Q. And that's all that's included on this
22      (DEPOSITION EXHIBIT NUMBER 6 WAS MARKED FOR          22   invoice?
23               IDENTIFICATION)                             23      A. That's correct.
24   BY MR. CLARK:                                           24      Q. So you've got four entries on here
25      Q. All right, and on Exhibit 6 it looks
                                                             25   beginning January 9th, 2019; correct?


                                        Causey Peterson Reporting, Inc.
                                                 (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 9 of 71

                                  William M. Harmening              9/23/2019

                                                       33                                                         35
 1      A. Yes.                                              1       A. So I click on that and then I put my own
 2      Q. And each of those invoices has to do with         2   verbiage in after that, which indicates that I'd
 3   drafting the -- and completing the report?              3   completed the first draft of the report.
 4      A. Completing the first draft of the report,         4       Q. All right, why wouldn't you just use the --
 5   yes.                                                    5   you apparently had a drop-down that says "continue
 6      Q. Okay. Is there a second draft of the              6   drafting report".
 7   report?                                                 7       A. Yes.
 8      A. Well, I don't know specifically, but              8       Q. Why wouldn't you have just used that, then,
 9   sometimes there are additional drafts. I work on --     9   if it's not completed?
10   I work on one report. So there are additional          10       A. Probably because -- that's just the way I
11   updates. I may get deposition testimony. I may get     11   do it. Probably because that's the completion of
12   additional evidence. I don't record that on an         12   what I'm going to invoice for.
13   invoice.                                               13       Q. All right. So you completed the first
14      So what I do is, when I got the final draft, the    14   draft of the report January 17th, 2018; correct?
15   date you see on the report is the date of the final    15       A. Correct.
16   draft.                                                 16       Q. And sent that to Mark Post --
17      Q. And that -- there's no entry on here for         17       A. Yes.
18   anything beyond January 17th, 2018, where you          18       Q. -- correct?
19   completed the report?                                  19       A. Yes.
20      A. That's correct.                                  20       Q. All right. Your report that we'll get
21      Q. So you completed the report that -- that is      21   to -- ultimately the final report was made final
22   at issue in this case a year and a half ago;           22   on -- what date?
23   correct?                                               23       A. June 4th, 2019.
24      A. No. I completed the report in June of this       24       Q. All right. What is different about the
25   year.                                                  25   original January 17th, 2018 version and the June


                                                       34                                                         36
 1       Q. Okay, well --                                    1   4th, 2019 version?
 2       A. I only invoiced to that date.                    2           MR. POST: I'm going to object. That's not
 3       Q. Okay. So as of January 17th, 2018, though,       3       discoverable. The initial drafts are not
 4   you indicated in an invoice to Mr. Post that you had    4       discoverable under the rules.
 5   completed the report?                                   5       A. And I really don't know, because I work
 6       A. Well, I indicated that I'd completed the         6   from one document. So I don't have a 1.1, 1.2.
 7   first draft of the report.                              7   It's -- I just work from one document and update it.
 8       Q. Well, it says -- it says completed report        8       Q. Is it possible nothing changed?
 9   on that last -- that item, is the reason I'm asking     9       A. It's possible, but I do remember adding to
10   about it.                                              10   the time line. I do remember listening again and
11       A. Well, it says: Completed report, finished       11   trying to enhance the audio to hear it better. I
12   first draft and forwarded to Attorney Post.            12   remember just an addition there. I don't
13       Q. Okay.                                           13   remember -- I don't remember anything beyond that.
14       A. So where it says "completed report" is a --     14       Q. Okay.
15   there's a drop-down box that's already in there. So    15       A. Other than additional testimony at the
16   it's the only place I can put that. And I put my       16   beginning -- additional testimony -- my testimony at
17   own terminology in after that, which is "finished      17   the beginning, where I show my depositions. So I --
18   first draft of the report".                            18       Q. Oh. You're talking about your list of
19       Q. What do you mean there's a drop-down box?       19   deposition --
20   What does that mean?                                   20       A. Yes.
21       A. They're already predetermined in my -- my       21       Q. -- testimony?
22   little invoice system, completed -- so, in other       22       A. Yes.
23   words, there's no drop-down that says completed        23       Q. Okay.
24   first draft. It just says completed report.            24       A. So I updated it for June 4th and then I
25       Q. Okay.                                           25   provided you a further update today.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 10 of 71

                                   William M. Harmening               9/23/2019

                                                        37                                                         39
1       Q. All right. Fair enough.                           1 in your report?
2       Did -- do you remember whether you added any         2      A. Yes.
3    opinions after January 17, 2018?                        3          MR. CLARK: All right, so we'll mark his
4       A. I did not.                                        4      article Exhibit 8.
5       Q. Okay. And your -- in front of you there is        5          MR. POST: Can I see what that one looks
6    your report, correct --                                 6      like? Let's see.
7       A. Yes.                                              7          MR. CLARK: Okay?
8       Q. -- that you're flipping through?                  8          MR. POST: I've got it. Just...
9          MR. CLARK: We might as well mark that real        9      (DEPOSITION EXHIBIT NUMBER 8 WAS MARKED FOR
10      quick since you're referring to it.                  10              IDENTIFICATION)
11         What are we up to, Exhibit --                     11     A. The next one is a training bulletin put out
12         THE WITNESS: 7.                                   12   by the Chicago Police Department on positional
13         MR. CLARK: 7?                                     13   asphyxia.
14         THE WITNESS: I've got three different             14         THE REPORTER: What was it on again, to
15      copies here.                                         15     make sure --
16      (DEPOSITION EXHIBIT NUMBER 7 WAS MARKED FOR          16         THE WITNESS: Positional.
17               IDENTIFICATION)                             17         THE REPORTER: Positional.
18         MR. CLARK: All right, I just want to make         18         THE WITNESS: Asphyxia.
19      sure that we don't end up with different             19         MR. CLARK: All right, so we'll mark
20      versions.                                            20     that -- what are we up to?
21   BY MR. CLARK:                                           21         THE REPORTER: 9.
22      Q. So Exhibit 7 is your report. It's dated at        22         MR. CLARK: 9.
23   the bottom June 4th, 2019.                              23     (DEPOSITION EXHIBIT NUMBER 9 WAS MARKED FOR
24      Which this is the same report that was provided      24              IDENTIFICATION)
25   to us in this litigation; is that correct?              25   BY MR. CLARK:


                                                        38                                                         40
 1       A. Yes.                                             1       Q. Again, this was referenced in your report?
 2       Q. All right. All right, back to your Exhibit       2       A. Yes -- cited, yes.
 3    6, your invoice.                                       3       Q. Okay.
 4       So where it says "quantity", is that hours?         4       A. The next is an FBI law enforcement bulletin
 5       A. It is, yes.                                      5    on suspect restraint and sudden death by Dr. Reay,
 6       Q. Okay. So where it says on the first line         6    R-E-A-Y.
 7    three hours -- you spent three hours drafting under    7         MR. CLARK: All right, we'll mark that
 8    that line item to begin drafting the report;           8       Exhibit 10.
 9    correct?                                               9      (DEPOSITION EXHIBIT NUMBER 10 WAS MARKED FOR
10       A. Yes.                                             10              IDENTIFICATION)
11       Q. And then your next line is four hours            11   BY MR. CLARK:
12    continue drafting and then four hours continue         12      Q. And you -- did you reference this in your
13    drafting and then three hours to finish the report?    13   report as well?
14       A. That's correct.                                  14      A. I did.
15       Q. For a total of 14 hours?                         15      Q. Okay.
16       A. Correct.                                         16      A. The next is a U.S. Department of Justice
17       Q. All right. All right, what's your next           17   publication called Positional Asphyxia, dash, Sudden
18    item -- I guess we just did -- we just marked your     18   Death.
19    report. So what -- what's your next item in your       19        MR. CLARK: Okay, we'll mark that one
20    file?                                                  20      Exhibit 11.
21       A. The next number of items are things that I       21     (DEPOSITION EXHIBIT NUMBER 11 WAS MARKED FOR
22    cited in the report. There's an article by             22              IDENTIFICATION)
23    Dr. Parkes -- P-A -- P-A-R-K-E-S -- on seated          23   BY MR. CLARK:
24    restraint.                                             24      Q. Again, referenced in your report?
25       Q. And, again, these are items that were cited      25      A. Yes.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 11 of 71

                                         William M. Harmening       9/23/2019

                                                       41                                                         43
1     The next is a copy of a policy from the New            1      A. Yes.
2 Orleans Police Department. It's titled Handcuffing         2      Q. Okay. Any other information that you
3 and Restraint Devices.                                     3   referred to or referenced in order to form your
4           MR. CLARK: All right, we'll mark that one        4   opinions in this case?
5        Exhibit 12.                                         5      A. No.
6       (DEPOSITION EXHIBIT NUMBER 12 WAS MARKED FOR         6      Q. Okay.
7                IDENTIFICATION)                             7      All right, going back to Exhibit 2, which is the
8    BY MR. CLARK:                                           8   notice of taking deposition --
9        Q. Because it's also referenced in your             9          THE REPORTER: What's the -- what's the
10   report?                                                10      thumb drive?
11       A. Yes.                                            11          MR. CLARK: Oh, I'm sorry. It -- the thumb
12       And the last one is a copy of a lawsuit. It's      12      drive is Exhibit 2. Thank you.
13   titled Sherman versus Sepanski.                        13      Q. Going back to Exhibit 1 -- is that -- is
14       Q. Is that referenced in your report?              14   that labeled Exhibit 1?
15       A. Yes.                                            15      A. 1.
16          THE REPORTER: 12?                               16      Q. Okay, thank you.
17          MR. CLARK: 12 was the New Orleans, unless       17      The notice of taking deposition, we were going
18       I got messed up.                                   18   down Exhibit A, which got us down on that trail of
19          THE WITNESS: 12 is the New Orleans.             19   your entire file.
20          THE REPORTER: Okay.                             20      So have we now looked at and referenced
21          MR. CLARK: So we're on 13?                      21   everything that would be included under item number
22          THE REPORTER: 13.                               22   1, which is your entire file related to your review
23      (DEPOSITION EXHIBIT NUMBER 12 WAS MARKED FOR        23   of this case?
24               IDENTIFICATION)                            24      A. Yes.
25   BY MR. CLARK:
                                                            25      Q. All right, number 2 is your CV. You


                                                       42                                                         44
 1       Q. So 13, this -- I'm sorry. You said this          1   provided an updated copy of that; correct?
 2    was also referenced in your report?                    2      A. Yes.
 3       A. Yes.                                             3      Q. All right. Number 3, have we covered
 4       Q. What's the significance of this Sherman          4   everything that would be covered under item 3?
 5    lawsuit?                                               5      A. Yes.
 6       A. Well, it's a -- it's an indirect citation.       6      Q. How about item 4?
 7    I'm not -- I'm not using that lawsuit in any way       7      A. Yes.
 8    except that they referenced the Georgia POST           8      Q. How about item 5, did you bring any notes
 9    training, and I referenced it for that -- for that     9   that you prepared as part of this case?
10    purpose.                                              10      A. No.
11       Q. Where -- where is that raised?                  11      Q. Where are those notes?
12       A. Well, I've got to find it.                      12      A. I have no notes.
13       Q. Were you involved in this lawsuit?              13      Q. You have not made any notes at all?
14       A. I was not, no.                                  14      A. No.
15       Q. How did you know about this lawsuit?            15      Q. Okay. You don't even make notes when
16       A. I'm not sure. I have a library of               16   you're reviewing articles or anything like that?
17    different research items, lawsuits and so forth. I    17      A. No. Everything I do is paperless on the
18    think I just pulled it out of there.                  18   computer screen.
19       I believe it's page 7, paragraph 30.               19      Q. Well -- but even if it's on a computer
20       Q. Okay.                                           20   screen, did you make notes anywhere regarding this
21       Whatever happened to this lawsuit? Do you know?    21   case?
22       A. I don't know.                                   22      A. No.
23       Q. All right.                                      23      Q. Okay, so the only thing -- the only words
24       All right, now, so does that complete your         24   literally that you would write down as part of this
25    entire file?                                          25   case would be contained in Exhibit 7, which is your


                                         Causey Peterson Reporting, Inc.
                                                  (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 12 of 71

                                    William M. Harmening              9/23/2019

                                                         45                                                         47
 1    report?                                                  1      A. That -- that's correct. But what I was
 2      A. That's correct.                                     2   going to say is, I tend to -- once I get contacted,
 3      Q. Number 6 is record reflecting the                   3   I tend to be fairly quick --
 4    compensation.                                            4      Q. Right.
 5      You've given me everything in that regard, just        5      A. -- in writing the draft. So it looks like
 6    the one invoice?                                         6   January 9th of 2018 was my first entry. I would
 7      A. Yes.                                                7   estimate that in the month prior to that is when I
 8      Q. Number 7, we touched on everything there?           8   was contacted.
 9      A. Yes.                                                9      Q. All right. And do you recall how Mr. Post
10      Q. Number 8 is articles and treatises, et             10   got in touch with you? How did he get your name?
11    cetera.                                                 11      A. I believe he got it from a -- another
12      Have we referenced everything?                        12   attorney.
13      A. Yes.                                               13      Q. Okay, which other attorney?
14      Q. And Number 9, it's a bit of a catch-all,           14      A. Craig Jones.
15    but have we covered everything with respect to          15      Q. And that -- that case that Craig Jones used
16    Number 9?                                               16   you on -- and it might be more than one -- is the
17      A. Yes.                                               17   Dyksma case?
18      Q. All right.                                         18      A. That's one of them, yes.
19      All right, what have you done, if anything, to        19      Q. All right, have you worked for Craig Jones
20    prepare for this deposition?                            20   on more than one occasion?
21      A. I believe I just went back through my              21      A. Yes.
22    report, which I hadn't read in quite a while. I         22      Q. How many times?
23    looked at Mr. Connor's report just recently. And I      23      A. I believe -- I'd have to look, but I
24    believe that's probably about it. I think I read        24   believe there was six cases.
25    some of these articles again that I hadn't read in a    25      Q. Oh, you've worked with him six times?


                                                         46                                                         48
 1    while. So I basically just prepared by reading my        1      A. Yes.
 2    report and a couple of the articles.                     2      Q. Okay.
 3       Q. Okay. And did you have -- did you confer           3          THE REPORTER: What was the name of that
 4    with Plaintiff's counsel?                                4      case?
 5       A. Just -- yeah, I met with him this morning,         5          MR. CLARK: Dyksma, D-Y-K-S-M-A.
 6    yes.                                                     6          THE REPORTER: Thank you.
 7       Q. Okay. How long?                                    7          MR. CLARK: Yeah. I think that's right.
 8       A. I think about an hour.                             8   BY MR. CLARK:
 9       Q. Have you interviewed any potential                 9      Q. Okay, and one thing back on your invoice, I
10    witnesses in this case?                                 10   noticed that this invoice is for Mark Post but also
11       A. No.                                               11   Steve Couch.
12       Q. Talked with anyone who might be a witness         12      Is that just an error?
13    in the case?                                            13      A. That's an error. My invoice system cost me
14       A. No.                                               14   four dollars, so it's got some bugs in it. Steve is
15       Q. Reviewed any depositions?                         15   co-counsel on the other case.
16       A. No.                                               16      Q. Yeah. Okay.
17       Q. When did you first -- were you first              17      A. So I --
18    contacted by Mr. Post to work on this case?             18      Q. And when you say the other case, you're
19       A. I would have to refer to my invoice and           19   talking about the Redwine case?
20    estimate it.                                            20      A. Yes.
21       Q. I mean -- and that's the thing. You can't         21      Q. All right. So you believe that -- that you
22    really tell from the invoice, right --                  22   were contacted because of your involvement in the
23       A. No.                                               23   Dyksma case; correct?
24       Q. -- because you don't bill for -- until you        24      A. That's what I recall, yes.
25    start drafting; right?                                  25      Q. All right. You gave a deposition in the


                                    Causey Peterson Reporting, Inc.
                                             (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 13 of 71

                                   William M. Harmening              9/23/2019

                                                        49                                                          51
 1    Dyksma case?                                            1   where I was contacted by the plaintiff. I sided
 2       A. Yes.                                              2   with the police and they ended up not hiring me.
 3       Q. Did you ever testify at trial in the Dyksma       3   And then there's another category of cases --
 4    case?                                                   4   criminal cases that I don't do depositions on.
 5       A. No. It settled.                                   5      Q. All right, well, let me go at it this way.
 6       Q. Okay. How long have you worked as an              6   I'm not interested in the criminal cases, all right.
 7    expert witness?                                         7   So let's stick to civil cases.
 8       A. Since 2014.                                       8      And I want to know in what cases have you been
 9       Q. So the list of -- the testimony list that         9   hired since 2014 -- because before 2014 you didn't
10    is Exhibit 3, the earliest deposition listed on here   10   work as an expert at all?
11    is 2017.                                               11      A. That's correct.
12       A. That's correct.                                  12      Q. All right, so since 2014 --
13       Q. Is there a reason that it doesn't go back        13      A. Can I -- can I add to that?
14    further than that?                                     14      Q. Uh-huh.
15       A. That was my first deposition. A number of        15      A. I did, but it was not in this area.
16    early cases settled without deposition.                16      Q. Not as a litigation expert?
17       Q. Okay.                                            17      A. Not in the use of force or police
18       A. And then, of course, it just took that long      18   practices.
19    to get to the deposition in some of these.             19      Q. What area did you work in?
20       Q. All right, so -- so in the last two years        20      A. White collar crime.
21    you've given all of these depositions?                 21      Q. White collar crime?
22       A. Yes.                                             22      A. Yes. Specifically investment fraud.
23       Q. You've been quite busy in the last two           23      Q. Okay. And that's where a large part of
24    years, it looks like.                                  24   your experience lies; right?
25       A. I have.                                          25      A. Yes.


                                                        50                                                          52
 1       Q. Would you agree?                                  1      Q. All right, so since 2014 have you been
 2       A. Busier than I want to be, yes.                    2   hired as an expert for law enforcement in a civil
 3       Q. Okay. For instance, in the year 2018 you          3   matter?
 4    gave 12 separate depositions?                           4      A. No. One is an administrative matter
 5       A. Yes.                                              5   related to termination of employment.
 6       Q. In 12 different cases?                            6      Q. Yeah, I'm talking civil litigation --
 7       A. Yes.                                              7      A. No civil.
 8       Q. Were all of those police force cases?             8      Q. -- related to police use of force.
 9       A. Yes.                                              9      A. No.
10       Q. And did you represent or work for the            10      Q. Okay. This current testimony list and
11    plaintiff in all those cases?                          11   statement of fees, it just lists the deposition
12       A. Yes.                                             12   testimony; correct? It doesn't list the cases that
13       Q. Are any of these depositions listed here         13   you may have been hired on where you did not give
14    cases in which you've worked on behalf of law          14   depositions?
15    enforcement?                                           15      A. That's correct.
16       A. No.                                              16      Q. Are there additional cases that would be on
17       Q. Have you ever as an expert witness worked        17   here if -- if it was a list of all cases in which
18    on behalf of law enforcement?                          18   you've worked on?
19       A. Yes.                                             19      A. Yes.
20       Q. When was that?                                   20      Q. Do you know those off the top of your head?
21       A. I've got -- I've got three cases that I was      21      A. I know them off the top of my phone.
22    contacted and hired by the defense -- I'm sorry --     22      Q. Oh, okay. Well --
23    two cases, and then one I submitted a report on, but   23      A. There's approximately a hundred and four
24    I didn't charge for it on another case. And then I     24   cases.
25    have four cases -- I'm sorry -- I have five cases      25      Q. So you're in a hundred and four cases right


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 14 of 71

                                  William M. Harmening              9/23/2019

                                                       53                                                         55
 1   now?                                                    1     I'm not asking for your response on the record,
 2      A. That would include closed cases, pending          2     but what I'm -- what I'm asking is that -- it
 3   cases where everything's done --                        3     sounds like Mr. Harmening can provide a list of
 4      Q. All right.                                        4     all cases that he's worked on since 2014 in some
 5      A. -- pending cases where I haven't even             5     sort of organized fashion -- it sounds like it
 6   started yet.                                            6     might be very organized -- and I'm asking that
 7      Q. So there's a lot more cases, then, that you       7     he would provide that list to you, and I'm
 8   would be involved in that would not be on Exhibit 3     8     asking that you provide that list to us after
 9   because you have not given a deposition yet?            9     you've looked at it.
10      A. That's correct.                                  10         MR. POST: Now I heard you. Thanks.
11      Q. All right.                                       11         THE WITNESS: I have a few, just to be
12      A. A number of them settled without                 12     clear -- because I don't know the answer to
13   deposition.                                            13     this -- I have a few with nondisclosure orders.
14      Q. Yeah.                                            14     I don't know if it covers that or not.
15      So since 2014 I think we've already established     15         MR. CLARK: That's something that probably
16   that you've always worked -- with respect to civil     16     Mark could probably -- I wouldn't think it
17   cases involving police use of force, you've always     17     would, but -- at least not the name of it --
18   worked against law enforcement, on the other side of   18         THE WITNESS: Yeah.
19   the law enforcement officer; correct?                  19         MR. CLARK: -- but --
20      A. Yes.                                             20         THE WITNESS: Yeah.
21      Q. And since 2014 how many cases have you           21         MR. CLARK: -- you know, if there's
22   worked on?                                             22     something that can't be, then I guess you guys
23      A. I've got a hundred and four. I would -- I        23     can redact or -- and, you know, go at it that
24   would estimate that ten of those I haven't even        24     way.
25   started on. So about 90.                               25         THE WITNESS: There's just a few, so --


                                                       54                                                         56
 1      Q. Okay. And how many of those are still             1         MR. CLARK: Okay.
 2   ongoing?                                                2   BY MR. CLARK:
 3      A. I could count them. I would -- I would            3      Q. How many times have you testified in court,
 4   estimate that there are probably 40 still ongoing at    4   exclude -- and let me exclude the white collar crime
 5   various stages.                                         5   cases. Again, what I'm interested in in this case,
 6      Q. Okay. If I were to ask you to give me --          6   at least for purpose of this question, is times in
 7   get me a list of all cases since 2014 that you've       7   which you've testified in trial with respect to
 8   worked on, is that something -- it sounds like          8   police use of force?
 9   you've got it in your phone.                            9      A. Twice.
10      A. I do.                                            10      Q. Okay, and what cases were those?
11      Q. That you could provide to Mr. Post and --        11      A. Dontre Johnson versus Dolton, Illinois.
12      A. Yes.                                             12   And the last name is Casillas, K -- or
13      Q. -- if Mr. Post sees fit, he'd provide to         13   C-A-S-I-L-L-A-S -- versus Fresno, California.
14   me.                                                    14      Q. Okay. Were -- were verdicts reached in
15         MR. CLARK: So we'd make that request that        15   each of those cases?
16      you do that. And, Mark, I guess we'd make a         16      A. Yes.
17      request that you provide that to us if you're       17      Q. What was the verdict in the Dontre Johnson
18      willing to do it.                                   18   case?
19         THE WITNESS: I also categorize them so you       19      A. The Johnson case, it was for the defense.
20      can see what level -- or where I'm at with that     20   The Casillas case was for the plaintiff.
21      case, closed, pending.                              21      Q. And what was the verdict for the plaintiff
22         MR. CLARK: All right.                            22   in the Casillas case?
23         MR. POST: Can you say that again being I         23      A. The dollar amount?
24      was doing something?                                24      Q. Yes.
25         MR. CLARK: Yeah, yeah, yeah. So -- and           25      A. Four point three million.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 15 of 71

                                  William M. Harmening              9/23/2019

                                                      57                                                          59
 1      Q. What -- what were the facts of the Casillas       1      A. Yes.
 2   case, just briefly?                                     2      Q. Okay.
 3      A. Mr. Casillas was a motorcycle officer in          3      A. I was going to -- we were exploring the
 4   Fresno, attempted to pull him over for a seat belt      4   possibility of me testifying as an investigator, not
 5   violation. Mr. Casillas took off. It was not a          5   as an expert, and they settled the case. There was
 6   high-speed chase. He just wouldn't stop. He pulled      6   no trial.
 7   into his house. He ran to an apartment, like a          7      Q. Explain that to me, how you were going to
 8   detached garage in the back. A bunch of officers        8   testify as an investigator.
 9   showed up. They went in with canines. He ran out        9      A. Well, we were -- I don't know if I was
10   the back door as they were going in the front door,    10   going to be allowed, but the attorney was exploring
11   and he ran in through a breezeway to get out the       11   the possibility of using me to get the evidence in
12   front, and there happened to be an officer standing    12   as his investigator.
13   there, and he just immediately shot him when he came   13      Q. What were you hoping to testify to in that
14   through the -- came through the door, shot and         14   case?
15   killed him.                                            15      A. In the Cole case -- and I did do a report
16      Q. Okay. Was your testimony limited in the          16   and a deposition -- my opinion in that case was it
17   Casillas case by the trial judge?                      17   was an inappropriate shooting, it was excessive.
18      A. No.                                              18   Mr. Cole was shot in the back as he was running
19      Q. Was it limited in any way at all?                19   away. He was unarmed. He did survive. He is -- he
20      A. Not that I know of.                              20   is a paraplegic today, I believe. So I was going to
21      Q. Okay. What was your opinion in that case?        21   testify that it was excessive and inappropriate that
22      A. My opinion was that, in the context of           22   the officer fired and went ahead.
23   police training and standards of practice, the         23      Q. And why were you not allowed to so testify?
24   shooting was inappropriate and excessive under the     24      A. I don't know. I saw the language from the
25   circumstances.                                         25   order. It just said that -- the judge gave a reason


                                                      58                                                          60
 1      Q. Did the -- did the judge let you testify in       1   for all of us. In my case it said that the
 2   that fashion, that based upon what you understood of    2   plaintiff's attorney had not demonstrated my
 3   the facts your opinion was that it was not              3   expertise, I think is how it was worded. I did not
 4   justified?                                              4   do an affidavit. I frankly don't know what the
 5      A. I frankly don't recall what I tell you --         5   attorney did in that case, but --
 6   it was a rather lengthy testimony. I don't know to      6       Q. So is it your understanding that you were
 7   what extent I testified to that.                        7   challenged based on your qualifications?
 8      Q. Okay.                                             8       A. Honestly, I don't know.
 9      All right, any other trials in which you've          9       Q. You don't know?
10   testified?                                             10       A. I just know I was not allowed to testify.
11      A. No.                                              11       Q. And what court was that in?
12      Q. Has any judge restricted your opinions by        12       A. Federal court in Indianapolis. I'm not
13   virtue of a Daubert motion?                            13   sure what district that would be.
14      A. Yes.                                             14       Q. Okay. I think there's just one in Indiana.
15      Q. Okay, where did that occur?                      15       Okay, did you tell me there was another case
16      A. I -- I think it was a Daubert motion.            16   that you were disallowed?
17   There's a case, Gerald Cole versus Indianapolis        17       A. There's -- there's a couple pending that I
18   Metropolitan -- or City of Indianapolis. I'm not       18   know of.
19   sure I totally understand what happened. There were    19       Q. Okay. So -- so just to break this down a
20   four experts and none of us were allowed to testify.   20   little bit, on how many occasions do you believe you
21   And I -- honestly, I don't know if that was in         21   have been disallowed from testifying? Just the Cole
22   response to a Daubert motion, but --                   22   case?
23      Q. It was in response to some -- some --            23       A. Yes.
24      A. Yes.                                             24       Q. All right, and then you think there's some
25      Q. -- sort of motion?                               25   motions pending --


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 16 of 71

                                  William M. Harmening             9/23/2019

                                                      61                                                          63
 1      A. Yes.                                             1   since I terminated my employment.
 2      Q. -- with respect to your opinions in some         2      Q. All right.
 3   other cases?                                           3      Okay, other than those cases, are you aware of
 4      A. Yes.                                             4   any other times you've been challenged as an expert
 5      Q. Which ones are those?                            5   witness in a case by way of motion?
 6      A. There's one here in Georgia. It is Matthew       6      A. Yes. I mean there have been a number where
 7   Schantz, S-C-H-A-N-T-Z, versus Appling County.         7   I was -- I was found to be qualified.
 8      There is -- there was one filed in another          8      Q. Okay. And maybe I should reword that
 9   Georgia case, which was found to be moot because       9   question, I guess.
10   summary judgment was awarded. And that's under        10      Are you aware of any other instances where you
11   appeal now. And that's the case of the Estate of      11   were found to not be qualified or otherwise
12   Billy Darren Wilson versus -- I got -- is it Bartow   12   disallowed from providing the testimony that you
13   County? Does that sound familiar? Up north? Yes.      13   intended to provide?
14      Q. Yeah. Bartow?                                   14      A. No.
15      A. Yes.                                            15      Q. Okay.
16      Q. Okay.                                           16      A. If there are, I don't know about them.
17      A. And then there's one pending, I believe, in     17      Q. All right. What do you -- what areas do
18   New Mexico. That would be Manuel -- or the Estate     18   you hold yourself out as being qualified to give
19   of Manuel Gonzalez versus Bernalillo County.          19   testimony about?
20   B-E-R-N-I-L-I-L-L-O, I believe.                       20      A. Essentially three areas: Use of force,
21         THE REPORTER: You're going to have to help      21   police practices and more specifically CIT, crisis
22      me with that.                                      22   intervention practices.
23      A. It's Albuquerque. I have no idea. I             23      Q. All right, I'm sorry. Use of force is the
24   terminated my involvement in that case for            24   first one.
25   nonpayment. So I really don't know what's going on    25      A. Yes.


                                                      62                                                          64
 1    with that case. I took my report back.                1      Q. What's the second one?
 2       Q. Okay.                                           2      A. General police practices.
 3       A. But I do believe they filed a motion.           3      Q. So any police practices?
 4       Q. With respect to the Schantz case, do you        4      A. Yes. Yes.
 5    know what the substance to that motion -- what the    5      Q. Okay. And the third one?
 6    motion was based on? Is it based on your              6      A. And crisis intervention.
 7    qualifications or something else?                     7      Q. Okay. Now, in our particular case that
 8       A. I'm not sure. I've not read it.                 8   we're here about, which of these areas -- is it just
 9       Q. All right, how about the Billy Darren           9   use of force that you're providing expert testimony
10    Wilson case?                                         10   about or is it these other areas as well?
11       A. I did read that one, and it -- it was based    11      A. No, it's all three.
12    on qualifications, specifically related to           12      Q. All three? Okay.
13    trajectory analysis, bullet trajectories, as I       13      A. I think Number 3 is a -- is a major one in
14    recall.                                              14   this case, but all three.
15       Q. All right, so the opposing side is -- filed    15      Q. Okay. Number 3 is the major one?
16    a motion suggesting that you were not qualified to   16      Why do you say that?
17    give trajectory analysis?                            17      A. Well, I believe this is a CIT case that
18       A. Yes.                                           18   demanded a CIT response, and I think that's totally
19       Q. Okay. Did you provide testimony with           19   different than an offender arrest and apprehension
20    respect to trajectory analysis?                      20   response. And that's one of my criticisms --
21       A. I did.                                         21      Q. Okay.
22       Q. Okay.                                          22      A. -- in this case.
23       All right, what about the New Mexico case, do     23      Q. Do you -- and I don't want to jump ahead
24    you know what that motion was based on?              24   too much here, but do you believe in this case that
25       A. No. I haven't read anything from that case     25   the way in which the crisis was dealt with was


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 17 of 71

                                   William M. Harmening              9/23/2019

                                                       65                                                          67
 1    inadequate?                                             1   with the white collar crime?
 2       A. Yes.                                              2      A. For most of it, yes. There was a three-
 3       Q. And do you believe that that inadequacy           3   year period where I switched over into digital
 4    rose to the level of a Constitutional violation?        4   crimes, which were mostly child pornography, child
 5       A. Oh, I --                                          5   exploitation, anything involving digital evidence.
 6       Q. That's outside your area --                       6      Q. And who were you working for when you were
 7       A. I couldn't --                                     7   doing either the white collar crime or the -- what
 8       Q. -- of expertise?                                  8   you just mentioned?
 9       A. Yes.                                              9      A. The white -- and it wasn't all white collar
10       Q. All right. So you just deal with what you        10   crime. It was specifically investment fraud.
11    believe is -- what you think is proper or not -- or    11      Q. Okay.
12    suitable for police practices; correct?                12      A. And that was for -- and also investment
13       A. Well, yes, based on experience and my own        13   fraud and things related to it, which would be money
14    training, yes.                                         14   laundering, mail fraud, different things.
15       Q. Yeah. And you're not offering opinions as        15      That would have been for the Illinois Secretary
16    to whether something rises to the level of a           16   of State, Department of Securities. And I was the
17    Constitutional violation, are you?                     17   chief special agent.
18       A. No.                                              18      Q. All right.
19          MR. POST: Object to the form of the              19      A. The digital crimes would have been the
20       question.                                           20   Office of the Illinois Attorney General, and I was
21       Q. Okay.                                            21   the deputy chief of investigating --
22       A. No, I am not.                                    22      Q. Office of what?
23       Q. Yeah. Okay.                                      23      A. The Illinois Attorney General.
24       When -- when were you last -- when did you last     24      Q. Okay. And you were -- I'm sorry.
25    perform police duties?                                 25      A. Deputy chief of investigations.


                                                       66                                                          68
 1       A. Well, it would've been just prior to my           1      Q. All right.
 2    retirement, but I think you're probably asking          2      A. And I transferred there specifically to
 3    uniform police duties, which would've been -- and       3   develop that program.
 4    maybe you're not -- but I'll answer it both ways.       4      Q. Okay. So post 1993 your career consisted
 5    Uniform police duties ended in 1993.                    5   of investment fraud --
 6       Q. Okay. And when you say "uniform police            6      A. (Nods head affirmatively)
 7    duties", meaning you're -- you're out on the streets    7      Q. -- and the digital crimes --
 8    or, you know, walking a beat, so to -- so to            8      A. Yes.
 9    speak --                                                9      Q. -- what you call it?
10       A. (Nods head affirmatively)                        10      A. Yes, that's correct.
11       Q. -- performing the duties of a police             11      Q. And so after 1993 any arrests that you were
12    officer?                                               12   involved with would've been folks involved with
13       A. Yes.                                             13   investment fraud or digital crimes?
14       Q. And that was what year?                          14      A. Yes.
15       A. 1993.                                            15      Q. All right. With respect to the last time
16       Q. All right.                                       16   you were involved in an arrest where the suspect
17       A. 1981 through 1993.                               17   being arrested resisted arrest, that would've been
18       Q. All right. So with respect to the last           18   sometime before 1993?
19    time that you performed an arrest it would've been     19      A. No. No. We had a number that -- where we
20    prior to '93?                                          20   had warrants for them and certainly they resisted.
21       A. No. It -- the last time I -- I did a             21      Q. Okay.
22    warrantless arrest would have been prior to 1993 or    22      A. I don't believe we made any warrantless
23    1993, but we certainly made many warrant arrests in    23   arrests with the digital crimes. I recall some --
24    my last position.                                      24   some obstructing arrest -- we usually went out with
25       Q. Okay, and your last position was dealing         25   the police department. Most of those cases were in


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 18 of 71

                                   William M. Harmening              9/23/2019

                                                        69                                                           71
 1   Chicago. So we would take CPD uniform guys. There        1   an everyday circumstance for a typical police
 2   were times there were obstructing charges, but they      2   officer; would you agree?
 3   would take care of that. We wouldn't. We would go        3      A. Well, I think it depends on the officer or
 4   out with the warrant, make the warrant arrest.           4   the department. I have to explain. My -- my
 5      Q. That's what I was -- my next question was          5   department was a very small, rural department, very
 6   going to be with respect to the investment fraud and     6   few deputies --
 7   the digital crimes you wouldn't be the officer           7      Q. Where was it again?
 8   actually laying hands on and making the arrest,          8      A. Menard County, Illinois, M-E-N-A-R-D.
 9   would you?                                               9      Q. Okay.
10      A. Yes. The warrant we would, yes.                   10      A. I -- when I worked midnights, I was the
11      Q. Okay.                                             11   only officer for about 325 square miles.
12      A. We just -- if we had to enter in someplace,       12      Q. Okay.
13   we had the uniform officer -- especially in             13      A. We fought every night. We had a lot of
14   Chicago -- we had the uniform officers do the entry     14   alcohol. We just had a lot of problems in a rural
15   for us, if we needed to go in --                        15   county. I'm sure rural counties in Georgia see the
16      Q. Just the entry?                                   16   same thing.
17      A. Yes. And then if there were things that           17      Q. Okay.
18   happened at the scene, like obstructing, it was         18      A. And the problem then, in the '80s and '90s,
19   typically the CPD guys or one of the other              19   there wasn't a lot of ramifications for these people
20   departments that would take care of that charge and     20   to fight with us. I mean they'd get charged and it
21   that arrest.                                            21   wasn't a big deal. It wasn't like it is today. So
22      Q. That's kind what I'm driving at.                  22   we just -- there were many.
23      A. Yes.                                              23      Q. Okay.
24      Q. With respect to suspects that might be            24      A. I came home many nights bloodied up.
25   resisting arrest, when you were working on this         25      Q. Gotcha.


                                                        70                                                           72
 1    investment fraud or digital crimes, wouldn't that be    1      Do you remember, though -- it was a long time
 2    something that would be left to the local               2   ago, 1993. I can't do the math in my head. But do
 3    authorities, the police officers -- uniform police      3   you remember particular instances --
 4    officers?                                               4      A. Yes.
 5       A. Yes, I think we almost always did that.           5      Q. -- still?
 6       Q. Yeah. It would make sense.                        6      A. I do.
 7       So, again, the last time, then, you would've         7      Q. You do?
 8    been the arresting officer, laying hands on the         8      A. I do. And there's one that came to mind,
 9    suspect and dealing with the suspect that's             9   in fact, as I was working this case, because it's
10    resisting arrest, would've been prior to 1993?         10   very similar to it, and in considering the officers
11       A. Yes.                                             11   in this case, how they could've done it differently,
12       Q. All right. And do you recall -- I'll just        12   doing it better, I got a case very similar to it
13    ask you. I don't know if you would. But do you         13   that I was on that I recall.
14    recall the last time prior to 1993 that you had --     14      Q. And do you recall that you could've done it
15    you were involved hands-on arresting a suspect that    15   better, the one you were on, or you think you got
16    resisted substantially such as we have in this         16   yours just right?
17    Arreola case?                                          17      A. I think I got it just right.
18       A. I don't remember the last time.                  18      Q. With respect to you fought every night --
19       Q. Okay.                                            19   or -- that's your words, right, almost every night?
20       A. I can certainly remember specific ones, but      20      A. (Nods head affirmatively)
21    I don't remember --                                    21      Q. Were there -- were there instances that you
22       Q. And I was actually going to ask that. You        22   were involved in where you had to fight with
23    know, this -- a situation where an officer is          23   suspects where after the fact -- the next day, the
24    involved arresting a suspect that is resisting to      24   next week, the next month -- you felt like you
25    the degree that Mr. Arreola did in our case is not     25   could've done things differently?


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 19 of 71

                                   William M. Harmening              9/23/2019

                                                       73                                                         75
 1      A. Oh, absolutely.                                    1   we didn't carry tasers. We didn't carry pepper
 2      Q. And done things better?                            2   spray. We didn't even carry batons. We carried
 3      A. Absolutely.                                        3   our -- our weapons and a large flashlight.
 4      Q. And you made mistakes?                             4      So the complaints, as I recall, usually involved
 5      A. Yes.                                               5   physical force or maybe use of a flashlight.
 6      Q. Okay. Wouldn't that be true for most               6      Q. So, I mean, if you -- if when you were
 7    any -- most any police officer?                         7   doing it you were fighting every -- every night, I
 8      A. Yes.                                               8   guess I understand that most of those don't rise to
 9      Q. Okay. And you would agree with me that             9   the level of a complaint so that it had to be
10    police officers -- you were one yourself -- or law     10   investigated?
11    enforcement officers are thrust into situations that   11      A. I never -- never had a single complaint
12    are not their making; correct?                         12   against me.
13      A. Yes.                                              13      Q. Right.
14      Q. And they're fluid?                                14      So the ones that you investigated, were those as
15      A. Yes.                                              15   a result of the suspect complaining in some form or
16      Q. And that things happen rapidly --                 16   fashion --
17      A. Yes.                                              17      A. Yes.
18      Q. -- correct?                                       18      Q. -- such that it triggered an investigation?
19      And they have to make split-second decisions and     19      A. Yes. Again, it's a different time then.
20    judgments; correct?                                    20   We didn't have police unions. We didn't have formal
21      A. Yes.                                              21   investigative processes for -- a process for me was
22      Q. And you did that when you were a law              22   to sit down with the individual, who I probably
23    enforcement officer?                                   23   knew -- it was a small county --
24      A. Yes.                                              24      Q. Yeah.
25      Q. What -- how many use of force cases did you       25      A. -- take his complaint, talk to the deputy,


                                                       74                                                         76
 1   investigate while you worked as a law enforcement        1   try to figure out if the complaint was legit or not
 2   officer?                                                 2   and what to do about it.
 3      So I guess what I'm saying is -- I'm obviously        3      Q. All right. And you think there was about a
 4   not interested in your expert work here.                 4   half dozen or so of those?
 5      A. Uh-huh.                                            5      A. Yes. And I don't recall any lawsuits.
 6      Q. I'm interested in use of force cases that          6      Q. Okay, of those half dozen investigations,
 7   you actually investigated.                               7   did any of those involve officers that were -- that
 8      A. From -- from 1990 to 1993, I was the chief         8   you found used excessive force?
 9   deputy. So I was responsible for discipline and the      9      A. No. There was one case where the sheriff
10   deputies. And there were a number, but there were       10   overrode my decision. And then at that time due
11   no deadly force cases. We were precluded from doing     11   process was then take it to the county board. You
12   that in Illinois, and we still are in Illinois. The     12   know, it was just poor farmers that knew nothing
13   state police does those.                                13   about this stuff. And then they overrode the
14      So anything less than deadly force, yes, I would     14   sheriff.
15   do an internal investigation. We would come to a        15      So my decision was it wasn't excessive force.
16   decision about what to do. There weren't that many.     16   The sheriff said yes, it is, we're going to
17   I'd say half a dozen in three years, mostly             17   discipline. He took it to the county board, and
18   involving fights.                                       18   they -- they agreed with me.
19      Q. And that was for Menard County?                   19      Q. All right, so in all the ones you
20      A. Yes.                                              20   investigated the officers were exonerated?
21      Q. Did -- you said those were mainly for             21      A. Yes. And, again, there was no lawsuits.
22   fights. What do you mean by that?                       22      Q. Okay, other than those half dozen or so
23      A. A deputy fighting with somebody who later         23   investigations, have you ever involved -- been
24   complains that they got roughed up. I recall,           24   involved with investigating the use of force by a
25   again, about a half a dozen or so of -- we didn't --    25   police officer?


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 20 of 71

                                   William M. Harmening              9/23/2019

                                                        77                                                        79
 1       A. No.                                               1       A. -- you go into that status at -- at our
 2       Q. Do you have any formal certifications in          2   post in Illinois, which is called something else,
 3    the use of force?                                       3   but you're put in retirement status and it's
 4       A. You mean certification relating to weapons        4   perpetual.
 5    or -- I don't know of any certifications for            5       Q. Okay. So your badge that you carry, what
 6    investigating use of force.                             6   is it -- who's it with? What does it say?
 7       Q. No, I was moving off the investigation            7       A. I'll pull it out, because I'm not quite
 8    part.                                                   8   sure how they worded it. It's retired --
 9       A. Okay.                                             9       Q. Is this what you pull out when you get
10       Q. I just mean in general do you have any           10   pulled over and say let me show you my license and
11    certifications with respect to police use of force?    11   it's right opposite it?
12       And I can -- well, let's answer that question       12       A. Yeah.
13    first.                                                 13           MR. POST: The lawyer would advise you not
14       A. Well, regarding weapons, I'm not -- I'm not      14       answer that question.
15    certified with my handgun anymore since I retired.     15           THE WITNESS: Thank you.
16    I am -- I still carry a taser certification through    16       A. It says "Retired Chief, Secretary of State,
17    Axon, because it extends beyond just carrying the      17   Securities Department, Badge Number 1".
18    taser.                                                 18       Q. Okay, so that's your badge essentially from
19       Q. Okay.                                            19   your -- that's your last badge that you had, which
20       A. But I don't know any certifications              20   is with the Securities Department?
21    regarding investigating use of force. There are        21       A. That's correct.
22    associations out there that will give you their        22       Q. Okay.
23    certification. I don't belong to any of them, no,      23       A. You have to carry the badge and an ID in
24    not anymore.                                           24   order to carry a weapon.
25       Q. Do you have any certifications with respect      25       Q. Gotcha.


                                                        78                                                        80
 1    to defensive tactics for a police officer?              1      A. Which I frankly don't do, so --
 2       A. No.                                               2      Q. You don't carry the weapon?
 3       Q. Are you a law enforcement officer as we           3      A. No. I've moved. I've moved to Louisiana.
 4    speak today?                                            4   So it requires that -- that I go through another
 5       A. I carry the status of retired law                 5   process. I haven't done that yet.
 6    enforcement officer, so I still carry a badge.          6      Q. Okay. Everybody carries a gun down there.
 7       Q. Okay, is that something that -- I'm not           7      A. Pretty much.
 8    familiar with that. Is that something that law --       8      Q. You mentioned at the beginning that you've
 9    once a law enforcement officer you can retire and       9   retired from teaching; correct?
10    always carry a badge? How does that work?              10      A. That's correct.
11       A. Well, it -- it allows you to carry a             11      Q. You used to teach at Washington University?
12    weapon, and to carry the weapon you have to carry      12      A. Yes.
13    the badge.                                             13      Q. Did you teach police officers at Washington
14       Q. Okay, do you have to do anything to be           14   University?
15    re-certified or to be held current?                    15      A. I did.
16       A. I have to qualify annually.                      16      Q. What courses did you teach to police
17       Q. With a weapon?                                   17   officers?
18       A. Yes.                                             18      A. I've -- there have been two different --
19       Q. Okay. And what about with respect to the         19   there have been three different places where I've
20    badge?                                                 20   taught police officers, and these are not -- well,
21       A. What about it?                                   21   okay, let me back up.
22       Q. Do you have to re-qualify to be -- to be         22      There have been times when I've taught
23    allowed to carry that badge?                           23   specifically police officers, no one else. So I
24       A. No. No. Once you retire you --                   24   have taught at the Chicago Police Academy. I taught
25       Q. Okay.                                            25   crisis intervention, a full-semester course. And I


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 21 of 71

                                   William M. Harmening              9/23/2019

                                                        81                                                          83
 1   taught -- it was -- it was an investigative course       1                (BRIEF RECESS)
 2   really bedded in psychology. So I taught a course        2   BY MR. CLARK:
 3   that included crime scene analysis from a                3      Q. Take a look at your CV. And I -- what
 4   psychological perspective, profiling, things of that     4   exhibit is that?
 5   nature, and that was specifically Chicago police         5      A. Exhibit 4.
 6   officers. And that was through the Adler School of       6      Q. Okay.
 7   Professional Psychology in Chicago. So they              7      A. Well, I'll start with experience.
 8   contracted with CPD and then they contracted with me     8   Certainly basic police experience. There's not a
 9   to come in and teach the course.                         9   police officer out there that's not pretty-well
10      Those are the only courses I've taught               10   trained in the use of force. I also taught at the
11   specifically to police officers in an academic          11   police academy -- one of the police academies in --
12   setting.                                                12   in Illinois. I think it's on here. Lincoln Land
13      Q. Right.                                            13   Police Training Center.
14      A. I have taught at the police academy.              14          THE REPORTER: Lincoln Land.
15      Now, apart from that, I've taught a number of        15          THE WITNESS: Lincoln Land Police Training
16   courses where police officers would take those          16      Center.
17   courses. At Wash U, every course --                     17      Q. Yeah, and, if you could -- I -- my question
18          THE WITNESS: One more --                         18   is really to point me to the items on your CV that
19      A. I'm sorry. Washington University. Every           19   you believe shows your qualifications --
20   course I taught had police officers because they got    20      A. Yes.
21   to go for free. So they were always in there. I         21      Q. -- with respect to police use of force.
22   taught --                                               22      A. Okay, under -- under Licenses and
23      Q. But that course wasn't designed for police        23   Investigative Skills, there are a couple. So I
24   officers; it was just a course at the college.          24   graduated at the Illinois State Police Academy.
25      A. That's correct.                                   25   That's one where there was a great deal of use of


                                                        82                                                          84
 1       Q. So some kid in Washington U that wanted to        1   force training.
 2    take that course could just take the course;            2      Coordinator instructor, Lincoln Land Police
 3    correct?                                                3   Training Center, a couple of lines below that. I
 4       A. That's correct.                                   4   was responsible for all state-mandated behavioral
 5       Q. All right.                                        5   science instruction for new police cadets. And that
 6       A. There were six courses.                           6   included a number of hours of instruction in the use
 7       Q. Okay. Six courses.                                7   of force or the behavioral dynamics related to the
 8       All right, go ahead.                                 8   use of force.
 9       A. And it was a -- it was a certificate              9      There are other things on here that included
10    program.                                               10   training on the use of force, such as CIT
11       So police officers who were looking to advance      11   instructor --
12    in -- promotional advancement, that's a big deal to    12      Q. All right, before you do that, the
13    them, to get certificates and additional degrees.      13   graduate -- you graduated in 1982 from the Illinois
14       Those courses -- and it's a program I created.      14   Police Academy; right?
15    That's why -- that's why I went there, was to create   15      A. That's correct.
16    this program. I taught forensic psychology, crisis     16      Q. All right, then with respect to the
17    intervention, investigative psychology, correctional   17   coordinator/instructor item you pointed to, what
18    psychology and juvenile justice and criminology.       18   dates was that?
19    There were six courses.                                19      A. That would've been 1990 to 1993 --
20       Q. All right, with respect to police use of         20      Q. Okay. All right, go ahead.
21    force, what items on your CV qualify you as an         21      A. -- during the time I was chief deputy.
22    expert in those areas?                                 22      There are -- well, the fifth item down, CIT
23           MR. POST: Can we take a break?                  23   instructor, certainly in the course of that training
24           MR. CLARK: Oh, yeah. Sure.                      24   and in doing the training myself, we certainly
25           MR. POST: Thank you.                            25   addressed the use of force as it related to mental


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 22 of 71

                                  William M. Harmening               9/23/2019

                                                      85                                                            87
 1   illness and cases --                                    1   textbook actually.
 2      Q. What was the date -- date on that?                2      Q. But all these publications are things
 3      A. That would have been in 19 -- that would          3   you've been -- you've written?
 4   have been, I think, December of 1990, at the            4      A. Yes.
 5   Springfield Police Academy.                             5      Q. They don't make you qualified; you'd agree,
 6      Q. All right, go ahead.                              6   right?
 7      A. We were the first class of instructors.           7      A. No.
 8      In terms of academics, I have at least two           8      Q. Okay, so I'm really interested in what
 9   textbooks that relate to the use of force to a great    9   items on your CV do you point to that say -- that
10   extent. Those are on page 1 of Exhibit 4.              10   says this is what makes me qualified as an expert
11      Under Publications, the second one down is a        11   with respect to use of force.
12   textbook on "Forensic Psychology". I co-authored       12      So you've took me a few things under your
13   that with Dr. Ana Gamez from the LA County Sheriff's   13   Licenses and Investigative Skills.
14   Office.                                                14      A. Well, okay, then -- then I'll put them in
15          THE REPORTER: One more time. Doctor who?        15   two categories, because --
16          THE WITNESS: Gamez, G-A-M-E-Z.                  16      Q. Okay.
17          THE REPORTER: Okay, it might be on there        17      A. -- most of my knowledge is certainly -- I
18      now and I can get the spelling, but I never         18   furthered my own knowledge through training and
19      know.                                               19   academics and research.
20      A. She -- she's a forensic psychologist with        20      So that -- that category would include the
21   the LA County Sheriff's Department. Eighty-five        21   textbooks --
22   percent of the book was written by me. That's the      22      Q. Okay.
23   royalty split.                                         23      A. -- teaching numerous courses that involve
24      In that book there is a chapter -- pretty           24   the use of force, teaching at the police academy.
25   extensive chapter devoted to use of force, not just    25      On the training side, what training have I had


                                                      86                                                            88
 1   the psychology but the mechanics of the force           1   related to the use of force would be my initial
 2   continuum and so forth.                                 2   police academy training at the Illinois State police
 3      The fourth item down --                              3   Academy that include, you know, annual updates for
 4      Q. Was that -- was that book -- was that             4   the next 37 years. It would include taser training.
 5   chapter, was it related to deadly force only?           5   I took advanced training. It was taser evidence
 6      A. No. No. It related to all force.                  6   recovery and analysis. I just did that last year
 7      Q. Okay.                                             7   through Axon.
 8      A. In fact, the force continuum is explained         8      I went through -- again, I went through CIT
 9   in there. There's a basic overview of some of the       9   instructor training, which obviously deals a lot
10   legal issues from a -- you know, a non-attorney to     10   with the use of force.
11   undergraduates. So it's pretty basic on the legal      11      And I think those -- that's about it. Police
12   stuff. I talk about -- I talk about Garner -- I        12   training, CIT training, taser training.
13   talk about the Garner case. I talk about the Graham    13      Q. Okay. And all that training would've been
14   case. That's about it on the legality -- the legal     14   in the -- before 1993; correct?
15   stuff.                                                 15      A. No. The taser training was last year
16      The fourth item down under Publications is          16   actually.
17   another textbook. The first one is published by        17      Q. Other than the taser training?
18   Pearson. The fourth one down published by Prentice     18      A. That's correct, prior to 1993.
19   Hall, is on crisis intervention. And there is a        19      Q. All right. Tell me in general what your
20   great deal in that book about the use of force.        20   opinions are in this case. I'm going to get to the
21   There is a chapter on the force continuum. And then    21   specifics of your report, but I'm interested in your
22   throughout that particular textbook, where I talk      22   overall opinions.
23   about a lot of different scenarios that police         23      A. I have two general areas of opinions;
24   officers are in where force may be used, I address     24   number one, how the officers handled Hector prior to
25   that issue. So that's kind of a use of force           25   subduing him, and; number two, how they subdued him,


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 23 of 71

                                   William M. Harmening               9/23/2019

                                                        89                                                          91
 1    the length of time that I believe they were on him      1   at --
 2    in a prone position.                                    2      A. Yes.
 3       So my opinions are that in the context of CIT        3      Q. -- right?
 4    training they did not respond properly. And in the      4      Now, with respect to your first category, then,
 5    context of police training on the use of force, they    5   with respect to your opinion related to things that
 6    were excessive in how they remained on top of him       6   occurred prior to what you termed subduing Arreola,
 7    for an extended period of time after getting him        7   what standard are you holding the officers to?
 8    handcuffed.                                             8      A. I'm holding them to at least one of them
 9       Q. All right, let me see if I understand that.       9   has -- was properly CIT trained. I'd have to look
10    So -- and, again, I'm going to get to your report      10   which one. I wasn't sure about the other one. He
11    and the way you worded it in the report we can get     11   may have been --
12    to, but generally you have two categories of           12      Q. So -- so put -- put a different way, your
13    opinions. One is -- has to do with the officers --     13   opinions with respect to what the officers did prior
14    their actions prior to subduing Mr. Arreola;           14   to subduing Arreola has to do with whether those
15    correct?                                               15   actions fit within what you're going to tell me
16       A. That's correct.                                  16   about is proper CIT training?
17       Q. And number two is what they did during the       17      A. Yes, and procedures, yes.
18    subduing -- or during -- during the arrest?            18      Q. And procedures --
19       A. Yes, although I -- I'm not critical of the       19      A. Yes.
20    fact that they took him to the ground and put him in   20      Q. -- right?
21    handcuffs. I'm not critical of that --                 21      All right. With respect to your second
22       Q. Okay.                                            22   category, with respect to what took place during the
23       A. -- just to be clear.                             23   arrest, what standard are you holding the officers
24       Q. Okay. But specifically how long they were        24   to there?
25    on him, but -- but those -- those opinions in the      25      A. Those would be the training standards of


                                                        90                                                          92
 1   second category has to do with what took place           1   Georgia POST.
 2   during the arrest process?                               2      Q. Okay. So your -- your opinions with
 3      Is that a better way of saying it?                    3   respect -- in the second category of what took place
 4      A. That's correct.                                    4   during the arrest would be that the officers did not
 5      Q. All right, so those two -- those two areas.        5   comply with the Georgia POST standards with respect
 6      Now, you said something about CIT training.           6   to what you do during an arrest of this nature?
 7   Again, what is CIT training?                             7      A. Yes.
 8      A. Well, it's -- CIT is Crisis Intervention           8      Q. All right. Are there any other categories
 9   Team. We call -- we generically refer to it as CIT       9   of opinions that you intend to offer in this case?
10   training. And it involves a number of things. It        10      A. No, not what's -- not beyond what I've put
11   involves teaching officers about mental illness,        11   in my --
12   what to look for, the different types of mental         12      Q. Okay, so everything that you would testify
13   illness, how to de-escalate people during the middle    13   in the case would come within one of those two main
14   of a psychiatric episode, what -- how to -- referral    14   areas; correct?
15   resources, how to engage EMS, how to engage mental      15      A. And there's a third area, and that --
16   health professionals. Mostly I'd say the -- the         16      Q. Oh.
17   majority of the training is de-escalation techniques    17      A. The third area is a lesser area that would
18   and basic knowledge about mental illness.               18   be related to when should you call for backup, when
19      Q. Okay. So with respect to both of those            19   should you call for EMS, how you have EMS respond,
20   categories your opinions relate to the actions of       20   do you have them post up, do you have them respond
21   Officers Evrard, Aguilar and Dudley; correct?           21   directly to the scene --
22      A. With -- with respect to CIT type issues, my       22         THE REPORTER: I'm sorry. How you have EMS
23   criticism is of Aguilar and Dudley.                     23      up --
24      Q. Okay. But overall your opinions relate to         24         THE WITNESS: Post up.
25   the actions of the officers, is all I'm getting         25         THE REPORTER: Post up.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 24 of 71

                                   William M. Harmening              9/23/2019

                                                        93                                                          95
 1          THE WITNESS: Or staged is another way of          1   did that, but -- I have an opinion about that.
 2       saying it.                                           2      Q. Well, what is your opinion?
 3       A. Those standards are -- I would suggest            3      A. Well, I believe they -- they did it as a
 4    those standards are probably the policies and           4   matter of practice because they felt it wasn't safe
 5    procedures of the police department.                    5   for EMS people to come in. My opinion is that's --
 6       Q. Okay. But, again, your criticisms would be        6   that's improper in this case --
 7    of the officers and whether they complied with          7      Q. Okay.
 8    those; correct?                                         8      A. -- that --
 9       A. Yes.                                              9      Q. So you -- but you believe, though, that the
10       Q. I think I asked you this before, but you         10   reason that they may have done that was for the
11    haven't interviewed any witnesses, have you?           11   safety of the EMS personnel; correct?
12       A. I have not.                                      12      A. Yes.
13       Q. And you have not visited the scene of this       13      Q. Okay. And it's your opinion that it would
14    arrest, have you?                                      14   be better for them to have had EMS be closer to the
15       A. I have not. Not physically anyway.               15   scene; correct?
16       Q. You're not going to offer any opinions or        16      A. Yes. And in that same opinion I talk about
17    attempt to offer any opinions about the officers       17   backup, the same with both of them.
18    involved -- Aguilar, Evrard and Dudley -- their        18      Q. Okay. Backup meaning additional officers?
19    state of mind or what they were thinking during this   19      A. Yes.
20    arrest, are you?                                       20      Q. Okay.
21       A. No, I'm not.                                     21      All right, your second opinion, tell me what
22       Q. And you're not offering opinions as to           22   that is.
23    their credibility with respect to any of their         23      A. Well, it's police training -- and it's
24    testimony, are you?                                    24   their police training -- that when you do handcuff
25       A. No.                                              25   someone in a prone position that you have to be --


                                                        94                                                          96
 1       Q. All right, let's take a look at your              1   you have to be aware of their breathing. You have
 2    report, which we've marked as -- is it 7 -- Exhibit     2   to monitor their breathing. And as soon as you get
 3    7.                                                      3   them handcuffed, you have to get them either on
 4       A. Okay.                                             4   their side or standing up or sitting up as quickly
 5       Q. All right, on page 15 of your report you          5   as possible, which I don't believe they did. Even
 6    list three opinions --                                  6   if there are times when they can't get them
 7       A. Yes.                                              7   handcuffed, if their breathing is distressed, I
 8       Q. -- correct?                                       8   think the training is -- well, I know the training
 9       A. Yes.                                              9   is you have to reposition them somehow.
10       Q. And those, in fact, are all of your              10   Unfortunately, sometimes that's not possible. But
11    opinions that you intend to offer in this case;        11   you have to take steps if their breathing is
12    correct?                                               12   distressed and, if it's obvious, to put them in a
13       A. Yes.                                             13   position where they can breathe better. And I don't
14       Q. All right. Your first opinion has to do          14   believe they did that.
15    with your belief that the officers delayed the         15       Q. And when -- for an officer to put someone
16    arrival of EMS; is that correct?                       16   in a position where they could breathe better, you'd
17       A. Yes.                                             17   agree with me that that can't be done till a suspect
18       Q. Well, why do you believe that?                   18   is fully restrained and contained; agreed?
19       A. Well, I believe from the -- the evidence I       19       A. No -- well, it depends on how you define re
20    looked at, I believe they had them post up down the    20   -- I wouldn't say restrained. I would say contained
21    street -- I'm not exactly sure where -- but they did   21   is a good word. Most of the police training is --
22    not respond to the scene until they were told to       22   if you cannot get them handcuffed and there are
23    come in.                                               23   problems with breathing and they're in a prone
24       Q. Do you know why the officers did that?           24   position, the training is grab their feet -- in this
25       A. Well -- no. I mean, I can assume why they        25   case grab their feet, hold their feet still, another


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 25 of 71

                                  William M. Harmening              9/23/2019

                                                      97                                                          99
 1    one take a top mount position on them to --            1   to arrest Arreola, don't you?
 2          THE REPORTER: Take a top --                      2      A. Yes.
 3          THE WITNESS: Top mount.                          3      Q. Okay.
 4          THE REPORTER: Mount.                             4      A. I believe they waited too long, but that
 5          THE WITNESS: Position.                           5   was the proper thing to do, yes.
 6       Q. In other words, get on top of them?              6      Q. You think they should've arrested him
 7       A. Yes, without applying their weight, to           7   before they did?
 8    prevent them from rolling around and whatever they     8      A. I do.
 9    do, but -- so, yes, I believe there are steps you      9      Q. Yeah. But once they made the decision to
10    can take if you cannot get them handcuffed to deal    10   arrest, you don't have fault with that; right?
11    with the breathing problem.                           11      A. No. I have no criticism of them taking him
12       Q. Would you agree with me that when an            12   to the ground and getting him in handcuffs.
13    officer is attempting to arrest a suspect that's      13      Q. All right. So do I understand you to say,
14    resisting that that officer is allowed to take        14   though, that since this is a -- what you call a CIT
15    whatever action necessary to get that suspect         15   situation that you believe that the -- officers in
16    restrained?                                           16   that situation should effectuate the arrest
17       A. No, I don't agree with that.                    17   differently than officers in a non-CIT situation
18       Q. Why not?                                        18   that's effecting an arrest?
19       A. I think it depends -- first of all, I --        19      A. Yes. Can I give you an example?
20    there are two situations here, and I don't use the    20      Q. Sure.
21    terminology of arrest and apprehension in a CIT       21      A. If it's an offender, there's a crime that's
22    case. That wasn't the purpose for them being there.   22   being committed, you may start using -- in this
23       The purpose for them being there was to get him    23   case, with Hector on the ground, they can't get his
24    help and to get him secured. I -- I view it as --     24   arms out, you may use pain compliance techniques.
25    and police are trained in this manner. I believe it   25   You may drive stun him. You may use your OC spray.


                                                      98                                                         100
 1   is a completely different scenario with a different     1      In a CIT case, I don't believe you do that. I
 2   mind set that they have to go into. Whereas, in an      2   think the risk is too great for -- well, what
 3   arrest situation you may -- you may take some           3   ultimately happened to him.
 4   extreme measures to get them in handcuffs, depending    4      So, yeah, I do believe they're different how you
 5   on the offense they're being arrested for. I don't      5   respond. With the -- with the underlying foundation
 6   think that's true with a CIT situation. I think         6   that whatever you do, you have to do it in a way
 7   their safety is first and foremost and the officer's    7   that's safe for you, the officer, and him. I mean,
 8   safety.                                                 8   you can't increase the risk by doing it differently.
 9      So there are -- I think that's going to guide        9      Q. Right. And my next question was that
10   their response. So I don't think the response is       10   whether it's a CIT situation or not, an officer is
11   going to be do whatever you have to do to get this     11   entitled to defend himself versus the restraint -- I
12   person in handcuffs. I don't agree with that.          12   mean the resistance that a suspect is providing?
13      Q. Okay. So if in a -- you call it a CIT            13      Would you agree?
14   situation; right?                                      14      A. Depending -- I --
15      A. Yes.                                             15      Q. I mean an officer doesn't have to take a
16      Q. Meaning -- in layman's terms, what does          16   beating by a -- from a suspect he's attempting to
17   that mean?                                             17   arrest?
18      A. Meaning they're not there to arrest him.         18      A. No. I agree with you.
19   They're there to get him help.                         19      Q. All right.
20      Q. Initially they were not there to arrest          20      A. Yes.
21   him?                                                   21      Q. So if an officer, whether it's a CIT
22      A. I don't believe they were even -- I don't        22   situation or otherwise, attempts to arrest a
23   believe they were there ever to arrest.                23   suspect -- such as happened in this case with
24      Q. You agree, though, that they were -- they        24   Mr. Arreola -- and that suspect begins to fight, an
25   did the right thing, the officers did, by attempting   25   officer is entitled to use force to restrain that


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 26 of 71

                                   William M. Harmening              9/23/2019

                                                       101                                                         103
 1    suspect? Do you agree?                                  1      Q. So if someone testified that they saw this
 2       A. In some situations, yes, if they're               2   and that Arreola provided a great degree of
 3    fighting, if they're actively resisting, as opposed     3   resistance and with the officers with great
 4    to passive resistance. But, again, I think it's         4   strength, such that the officers were having a hard
 5    more a mentality than practice. I think the             5   time containing Mr. Arreola, would you disagree with
 6    officers in this case -- in any case like it -- have    6   that?
 7    to go into it with the mind set that we are here to     7      A. I wouldn't disagree if that happened on the
 8    get this kid to a hospital, not to arrest him.          8   ground, but I would also say that they should've
 9       Q. And you agree that these officers went into       9   expected that.
10    this with that mind set, don't you?                    10      Q. Okay, that's fine. That wasn't my
11       A. Well, I think they -- I think officers a         11   question.
12    lot of times --                                        12      But I mean do you -- so it sounds like you
13       Q. No, these officers.                              13   agree, then, that Arreola did resist to a large
14       A. I understand, but -- and I'm going to            14   degree and that these officers had a very difficult
15    relate them to a number of different cases that        15   time controlling Arreola due to his strength?
16    work.                                                  16         MR. POST: Object to the form.
17       Q. Well, first answer that question and then        17      A. No. What I -- what I will agree to --
18    explain, if you would.                                 18   because I don't have video of it and I know what the
19       Do you believe that these officers went into it     19   statements were -- what I would agree to is they got
20    with the mind set to deal with Mr. Arreola without     20   him on the ground, he struggled, he resisted, they
21    arresting him?                                         21   had difficulty getting him handcuffed. No doubt
22       A. Oh, no. I believe they went into it with         22   about that.
23    the mind set -- well, I don't know. They went there    23      Q. Your next opinion -- your third opinion has
24    because they got called there. And I think very        24   to do with -- well, you tell me.
25    quickly they realized they had an individual in the    25      What is the third opinion? It seems to be a bit


                                                       102                                                         104
 1    middle of a psychiatric episode. I think they knew      1   of a catch-all, but go ahead. It's separated out as
 2    at that -- well, I know they knew that this had to      2   a third opinion.
 3    be an involuntary commitment because one of them        3      A. Well, the third opinion is essentially, I
 4    said so on the radio.                                   4   think, the same as the second opinion --
 5       My criticism is not the mind set up to that          5      Q. Yeah.
 6    point or even taking him to the ground. My              6      A. -- I think, in the context of force. I
 7    criticism is what happened after they took him to       7   just believe it was excessive --
 8    the ground and put -- and then I think the mind set     8         THE REPORTER: I'm sorry. I think in the
 9    either perhaps changed because of his resistance or     9      context?
10    they just didn't really think about what they were     10      A. In the context of force, I believe it was
11    doing in --                                            11   excessive to remain on his back for as long as he
12       Q. Well --                                          12   did.
13       A. -- his situation.                                13      Q. And when you say it's excessive, you're
14       Q. -- you -- you would agree that this is a         14   referencing that to the POST standards --
15    heck of a fight for these officers? Would you agree    15      A. Yes.
16    with that?                                             16      Q. -- that you spoke of earlier?
17       A. No.                                              17      A. That's correct.
18       Q. You wouldn't?                                    18      Q. Excessive in the sense of beyond those
19       A. No.                                              19   standards; correct?
20       Q. Would you disagree with eyewitnesses who         20      A. I'm using excessive there in the context of
21    said that?                                             21   handcuffing techniques that are put forth in the
22       A. Well, heck of a fight may be something           22   POST training standards, yes.
23    different to me. It's my understanding they took       23      Q. All right, if you'll go to page 4 of your
24    him to the ground fairly quickly. Now, I think he      24   report -- I kind of want to go through the report
25    struggled on the ground.                               25   and I had a few questions and get your clarification


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 27 of 71

                                  William M. Harmening              9/23/2019

                                                     105                                                         107
 1   on.                                                     1      Q. All right, and at what point did they know
 2      A. Yes, sir.                                         2   that?
 3      Q. In the introduction you mentioned that            3      A. I think at the -- I think they knew at --
 4   Arreola was showing signs of paranoia and believed      4   certainly at the point they said we're going to need
 5   there were people inside his house.                     5   a psych eval. I'd have to look at the time of that.
 6      Do you see that?                                     6      Q. But would you agree with me, though, that
 7      A. Yes.                                              7   when the officers got to the scene they didn't know
 8      Q. And then you go on to say: "Officer Dudley        8   that, that they -- that they learned these things by
 9   advised dispatch to send EMS for a psych eval".         9   talking to Mr. Arreola? Correct?
10      What is the significance to you that Arreola was    10      A. Yes, but I would -- but I would suggest
11   showing signs of paranoia -- or was that               11   that based on the comments made by Officer Aguilar
12   significant -- is that significant to you in your      12   that they knew that very quickly in talking to him,
13   opinion?                                               13   because you would know that in talking to someone
14      A. Well, it's significant -- it's very              14   who is --
15   significant to me, number one, not just paranoia but   15      Q. Right.
16   thought disorder in general.                           16      A. -- in the middle of an episode. There's no
17      There's two things there in that statement that     17   talking to them.
18   are significant. Number one, the officers knew that    18      So I think there's a period of time where -- and
19   they were going to do an involuntary commitment.       19   I don't know how long. I really don't. I don't
20   They had made that decision.                           20   know if it was as soon as they got there and talked
21      And, number two, CIT training should've informed    21   to him or if it was when they talked to his mother.
22   them that when you have someone with a thought         22   I don't know. But there was a period of time where
23   disorder who's in the midst of an episode -- with      23   they were certainly evaluating the situation. I
24   paranoia especially -- there is no de-escalating       24   don't know how long, though.
25   those folks. There's no talking to them. There's       25      Q. It appeared to me in looking at -- looking


                                                     106                                                         108
 1   no way to make them unparanoid. The goal, according     1   at the video -- and, frankly, in talking to the
 2   to CIT training, is get them in custody as quickly      2   officers -- that the officers, when they got there,
 3   and as safely as possible at that point.                3   tried to talk with Mr. Arreola to try to -- to use
 4      So it's significant to me in the sense that they     4   your words -- de-escalate the situation.
 5   didn't immediately do that and they didn't              5      Would you agree with that?
 6   immediately call for backup, because there's no         6      A. Yes.
 7   doubt people in this situation demonstrate strength.    7      Q. Would you agree with me that the officers
 8   You know, they're hard to control. Every -- I think     8   were doing that for the good of Mr. Arreola?
 9   every police officer knows that, because they've all    9      A. Yes.
10   dealt with people like this. And they don't have to    10      Q. And out of concern for Mr. Arreola?
11   be taught that in training.                            11      A. Yes.
12      So to answer your -- I want to make sure I          12      Q. And the officers in that video showed that
13   answer your question. It's significant to me           13   they, in fact, had compassion for Mr. Arreola?
14   because they knew they had an involuntary              14   Would you agree with that?
15   commitment, number one, and they should've known at    15      A. Well, I wouldn't agree with that -- I don't
16   that point they needed more officers and they needed   16   know to what -- what extent I would agree that --
17   EMS to respond to the scene, and they need to get      17   agree with that based on some of the comments that
18   him in custody as quickly as possible.                 18   were made to Mr. Arreola by the officers. They're
19      Q. And what makes you believe that they knew        19   certainly not comments that -- that would be used to
20   that they had someone that was -- needed crisis        20   try to either de-escalate him or keep him from
21   intervention?                                          21   escalating. They were pretty bad comments, I
22      A. Well, I think they knew that they had            22   thought.
23   someone that was going to need an involuntary          23      Q. Like what?
24   commitment. They knew they were not going to leave     24      A. Like you're acting strange; you're acting
25   at that point.                                         25   so strange, I don't want you anywhere near me;


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 28 of 71

                                   William M. Harmening              9/23/2019

                                                      109                                                         111
 1    you're not acting normal; you're extremely paranoid.    1   him?
 2       They no doubt thought that. I'm not criticizing      2      A. Yes.
 3    them for thinking that. I'm criticizing them --         3      Q. All right. And do you have an opinion as
 4       Q. So --                                             4   to whether that would have changed the situation at
 5       A. -- for telling him that.                          5   all?
 6       Q. So you don't criticize the officers for the       6      A. Well, perhaps not. He still would've
 7    way in which they engaged Mr. Arreola initially in      7   struggled and perhaps they still would've been on
 8    terms of the verbal, do you?                            8   his back for an extended period of time. I don't
 9       A. Well, I criticize those comments, yes, I          9   know. But I do think -- and I do think this from my
10    do.                                                    10   own knowledge and experience -- that a person like
11       Q. Okay. It sounds like you believe and you         11   that, the longer you let them go and talk to them,
12    criticize the officers for not immediately arresting   12   the more escalated they're going to get, especially
13    Arreola?                                               13   someone demonstrating signs of paranoia.
14       A. Yes.                                             14      Q. All right, so you believe that these
15       Q. So you believe that when the officers got        15   officers should've arrested Arreola quicker and
16    there that -- you said you can't say exactly when it   16   that, therefore, if they had done that, the
17    occurred, but very early on they believed that they    17   situation might not have escalated as much?
18    had someone who was a psychological -- well, you       18      A. No. I don't know that.
19    tell me what terminology do you use -- that they --    19      Q. Okay.
20    they had a suspect that was what?                      20      A. I don't use the word "arrest". I guess
21       A. Well, they knew they had an involuntary          21   that's what it is. But my opinion is the minute
22    commitment.                                            22   they got there and started engaging him and realized
23       Q. An involuntary commitment. That as soon --       23   that he had a -- he had a -- he was in the middle of
24    that earlier on in this engagement that the officers   24   a psychiatric episode, at that point they have to
25    knew they had an involuntary commitment.               25   take him to the ground, get him handcuffed as safely


                                                      110                                                         112
 1       You can't tell me exactly when that occurred;        1   as they can and get him to a hospital.
 2    right?                                                  2      Q. And that's an arrest; right?
 3       A. I can tell you at the moment they said they       3      A. I think legally it's an arrest. I don't --
 4    had a -- they were going to have to have a psych        4   I don't use that term.
 5    eval. Certainly they knew at that point.                5      Q. Okay. You don't use that -- that term ever
 6       Q. All right.                                        6   or that --
 7       A. I can't tell you --                               7      A. No. No, I -- it goes back to my belief
 8       Q. So --                                             8   that there are two situations here. There's an
 9       A. -- before that.                                   9   arrest and apprehension versus a CIT response.
10       Q. So as soon as Dudley says to dispatch to         10      Q. Okay.
11    send an EMS for a psych eval, your opinion is at       11      A. That's all.
12    that point they knew they had an involuntary           12      Q. Well, let me ask you this. Do you
13    commitment?                                            13   believe -- after reviewing all this would you agree
14       A. Yes.                                             14   that the officers were trying to avoid having to
15       Q. All right. And at that point, when Dudley        15   arrest Mr. Arreola?
16    says send EMS for a psych eval, your opinion is the    16      A. (No response)
17    officers should've immediately arrested Arreola?       17      Q. In other words, that they arrested him only
18       A. Well, my opinion is probably even before         18   after he went across the street and had started
19    that based on the comments that primarily Aguilar      19   trespassing and knocking on a door?
20    was making to him. I mean, he recognized that he       20      At that point they determined they needed to
21    wasn't acting normal.                                  21   arrest him. But prior to that they had not made a
22       Q. So -- all right, I'll rephrase it.               22   decision that they were going to arrest him.
23       When the officers got there, as soon as they        23      A. I -- true. I agree with that.
24    engaged Arreola and determined that he was not         24      Q. Okay.
25    acting normal, they should've immediately arrested     25      A. That's one of my criticisms.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 29 of 71

                                  William M. Harmening              9/23/2019

                                                    113                                                           115
 1      Q. All right. You agree that it was a -- it          1      A. Yes.
 2   was a good decision for the officers to take him        2      Q. What does it mean?
 3   into custody when he, Arreola, knocked on the           3      A. It's just a -- it's not a -- it's used
 4   neighbor's door -- or attempted to?                     4   often. It's not a diagnosis. It's not in the DSM
 5      A. Absolutely. I believe they should've done         5   as a psychiatric diagnosis. Excited delirium is
 6   it quicker, but certainly at that point, absolutely.    6   just an excited state of agitation that a person
 7      Q. Okay. All right, you mentioned that on the        7   gets in when they're fighting. It could be enhanced
 8   video Arreola complained about not being able to        8   by drug use, mental illness, lots of different
 9   breathe.                                                9   things. And there are a number of physical
10      A. Yes.                                             10   manifestations that occur when somebody is in that
11      Q. And would you agree with me that he began        11   situation. Their body temperature rises. Their
12   complaining about that a little over a minute into     12   heart becomes very stressed. There's a lot of
13   the struggle?                                          13   different things that happen with it.
14      I think you said approximately two minutes here.    14      Q. But you're not an expert in those -- in
15   But would you agree with me that it was even quicker   15   that area; right?
16   than that?                                             16      A. I think you'd need to be a doctor to be an
17      A. I'm not --                                       17   expert in that area.
18      Q. Let me -- let me put it --                       18      Q. Yeah, yeah.
19      A. I'm not sure I understand.                       19      So, I mean, you're speaking about your
20      Q. Let me put it in a better context.               20   understanding of it, but you don't hold yourself out
21      All right, if you'll flip over to page 8 --         21   as to be an expert in that area --
22      A. Yes.                                             22      A. No.
23      Q. -- you're making some notes about the            23      Q. -- right?
24   physical altercation.                                  24      A. Only to the extent that it's dealt with in
25      A. Yes.                                             25   police training.


                                                    114                                                           116
 1      Q. The struggle, you say, begins at 5:25 and         1      Q. All right, so -- is cardiac arrest
 2   15 seconds?                                             2   something that you understand can result from
 3      A. Yes.                                              3   excited delirium?
 4      Q. And -- all right, 5:26:38 you make a              4      A. Oh, I would assume so, yes.
 5   reference to Arreola screaming, "Mom, please,           5      Q. In this case, the Arreola case, you're not
 6   they're going to kill me." And then your words are,     6   offering an opinion as to what caused Mr. Arreola's
 7   "It is obvious that his breathing is already            7   death, are you?
 8   labored"?                                               8      A. No, I am not.
 9      A. Yes.                                              9      Q. Am I correct in reading your report that --
10      Q. So would you agree with me that he's having      10   I think maybe I'm not correct at this point -- but
11   trouble breathing immediately when the struggle        11   I had a note here that you have no criticism up to
12   began?                                                 12   the point of putting the handcuffs on Mr. Arreola,
13      A. Certainly by 5:26:38, yes.                       13   but it sounds like you do have criticisms prior to
14      Q. Yeah, which is -- which is a minute and a        14   that point.
15   few seconds after the --                               15          MR. POST: Object to the form. Go ahead.
16      A. Yes.                                             16      A. I do. And we've discussed my criticism is
17      Q. -- struggle began; right?                        17   I believe they waited too long --
18      A. Yes, I would agree.                              18      Q. Okay.
19      Q. By the way, you don't quarrel with the fact      19      A. -- to do that. That's all.
20   that Mr. Arreola was on methamphetamines, do you?      20      Q. All right. So other than waiting too long,
21      A. No.                                              21   up until the point of the handcuffs going on
22      Q. You're not an expert in that area; right?        22   Mr. Arreola, you don't have any criticism of the
23      A. No.                                              23   actions of the officers; correct?
24      Q. Do you know what the term "excited               24      A. No. As part of waiting too long, I
25   delirium" means?                                       25   included not having EMS respond immediately and not


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 30 of 71

                                  William M. Harmening               9/23/2019

                                                     117                                                             119
 1   asking for backup. Beyond those, which are included     1    cause of death that was listed either, do you?
 2   in my opinion, I have no other criticism of --          2       A. No, I --
 3   except for his comments.                                3       Q. Because you're not qualified to?
 4      Q. Okay. All right, other than all those             4       A. That's correct.
 5   items -- and specifically, I guess, taking              5       Q. All right, you mention in this section that
 6   Mr. Arreola to the ground and whatever tactics were     6    Arreola became unresponsive while still on the
 7   used to contain him to get the handcuffs on him, you    7    ground?
 8   don't quarrel with what the officers did; correct?      8       A. Yes.
 9      A. I have no criticism of them taking him to         9       Q. Do you see that?
10   the ground and to use proper techniques to handcuff    10       A. Yes.
11   him. Sometimes it's necessary even to put weight on    11       Q. Do you agree with me that he was alert when
12   their back. I understand that and that's the           12    he was placed in the ambulance?
13   training. So up to that point, unless there was        13       A. I don't know that.
14   weight put on his neck -- I don't know that there      14       Q. Did you review the EMS reports?
15   was -- my only criticism is what happens after that.   15       A. Yes.
16      Q. After the handcuffs?                             16       Q. Did you see in those reports where the EMS
17      A. And staying on him, yeah, yeah.                  17    personnel indicated that he was?
18      Q. All right, moving on to the autopsy results      18       A. I don't recall. If they did, I'd accept
19   category.                                              19    that they said that.
20      A. Yes.                                             20       Q. Okay.
21      Q. Yeah, bear with me a second.                     21       A. I think my opinion there is based on some
22      You mentioned that there is no indication in her    22    other things.
23   summary -- meaning Dr. Laura Darrisaw -- that she      23       Q. And those some other things are the video?
24   was briefed by police about the extent to which the    24       A. The video, the fact that there was some
25   officers applied their body weight to Arreola's        25    concern by Aguilar -- he was checking for a pulse --


                                                     118                                                             120
 1    back, neck and head during the arrest or the number   1 the fact that his voice -- he meaning Hector's voice
 2    of times and over what duration, dash, Arreola        2 trailed off. There was no further sound coming from
 3    screamed that he was unable to breathe.               3 him. Based on those things. Based on how he was
 4       Why is that significant to mention that?           4 propped up against --
 5       A. Well, first of all, in almost every             5     Q. Well, did -- were you aware that his pulse
 6    asphyxiation case -- well, I think in every case --   6 was a hundred and fifteen in the ambulance?
 7    the medical examiner always discusses those issues,   7           MR. POST: Objection. And I'm going to ask
 8    and, in fact, Dr. Darrisaw has before.                8       that you let the witness --
 9       I think -- and this a nonmedical opinion -- but    9       Q. Oh, go ahead. I'm sorry.
10    I believe that if a doctor is going to provide a      10      A. I think the only thing I was adding to that
11    cause of death they have to understand, you know,     11   was the fact that -- how they had him propped up
12    what happened during the interaction.                 12   against, I think, Oakes and seeing that on the
13       You can't see excited delirium. You can see the    13   video.
14    results of it. Excited delirium means a lot of        14      Q. Okay.
15    different things. You can't see the results of        15             (OFF-THE-RECORD DISCUSSION CONCERNING
16    someone putting their weight on someone's back. I     16               EXHIBIT NUMBERS)
17    think it's important -- maybe they did. I'm only      17          MR. CLARK: All right, so I'm going to --
18    pointing out that she didn't discuss it.              18      I'm going to mark these and keep myself more
19       Q. But you're not a medical expert --              19      straight.
20       A. No, I'm not.                                    20     (DEPOSITION EXHIBIT NUMBER 14 WAS MARKED FOR
21       Q. -- correct?                                     21               IDENTIFICATION)
22       And you can't quarrel with the coroner's autopsy   22          MR. CLARK: All right, let me show you --
23    results, can you?                                     23      we mentioned it, I'll go ahead and mark it --
24       A. No, I do not.                                   24      Exhibit 14, which is the -- that one doesn't
25       Q. All right, so you don't quarrel with the        25      have -- isn't marked up?


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 31 of 71

                                  William M. Harmening             9/23/2019

                                                    121                                                      123
 1          Flip through that real quick.                   1             IDENTIFICATION)
 2          THE WITNESS: It's not.                          2        MR. CLARK: I show you what we've marked --
 3          MR. CLARK: Okay, good. Make sure I don't        3   what I've marked Exhibit 16.
 4       give you one that's got marks on it.               4   Q. Have you seen these records before?
 5    BY MR. CLARK:                                         5   A. Yes.
 6       Q. That is -- well, tell me what that is.          6   Q. What are they?
 7       Have you seen it before?                           7   A. These are the hospital records that, I
 8       A. I believe this is Dr. -- this is the            8 believe.
 9    coroner's report?                                     9        THE REPORTER: Hospital records. What did
10       I don't --                                        10   you say at the end?
11       Q. It's the autopsy report --                     11        MR. CLARK: He said "I believe".
12       A. It's the autopsy report of Dr. Darrisaw,       12        THE REPORTER: I believe.
13    yeah.                                                13        THE WITNESS: I'm sorry.
14       Q. All right. And if you flip over to page 6      14        (OFF-THE-RECORD DISCUSSION BY REPORTER
15    of 7 --                                              15        CONCERNING WITNESS SPEAKING UP)
16       A. Yes.                                           16 BY MR. CLARK:
17       Q. -- it says: "Summary of findings/              17   Q. All right, let's -- I think these are the
18    pathologic diagnosis".                               18 EMS records?
19       Do you see that?                                  19        MR. POST: Jim, let me say this to you.
20       A. It's on page 6?                                20   That is something I think you all gave to us.
21       Q. Page 6 of 7.                                   21   It's similar to the one that I gave back to you
22       A. Okay. Yes.                                     22   on the jump drive that you had earlier. So I
23       Q. All right. And it says: "Methamphetamine       23   don't know that he's actually got this
24    toxicity".                                           24   particular one, but he's got something similar
25       So that's what we were referring to earlier;      25   to it.


                                                    122                                                      124
1 correct?                                                  1          MR. CLARK: I'm not sure I follow you. I
2       A. Yes.                                             2      think it's on the -- the Exhibit 2.
3       Q. And is it your understanding that the --         3          THE WITNESS: (Nods head affirmatively)
4    and then down further on that page, cause of death,    4          MR. CLARK: I didn't pull it up, but --
5    that we mentioned earlier, was listed as               5          MR. POST: Back when your 16 --
6    methamphetamine toxicity; right?                       6      (unintelligible)
7       A. Yes.                                             7          MR. CLARK: Oh, you're pointing to 16. You
8       Q. All right. And is it your understanding          8      think -- you're saying my Exhibit 16 is
9    that those methamphetamines were -- were found by      9      different -- well, let me just ask him.
10   virtue of the testing that was done?                  10   BY MR. CLARK:
11      A. Yes.                                            11      Q. I mean, have you seen these records before?
12     (DEPOSITION EXHIBIT NUMBER 15 WAS MARKED FOR        12      A. I want to -- I want to read just a bit to
13               IDENTIFICATION)                           13   see if it refreshes me.
14         MR. CLARK: I show you what we've marked         14      Q. Okay. And I can pull it up -- the Exhibit
15      Exhibit 15.                                        15   2, the thumb drive, you have seen --
16      Q. Have you seen that document before?             16      A. Yes.
17      A. Yes.                                            17      Q. -- the stuff that's on here; right?
18      Q. What is that?                                   18      A. Yes.
19      A. I believe that's the toxicology report on       19      Q. All right. I think you've got an EMS
20   Hector postmortem.                                    20   comprehensive report on here. It does look
21      Q. Okay. Is there anything that you disagree       21   different.
22   with?                                                 22          MR. POST: Yeah, I think --
23      A. No.                                             23      Q. But I think it has the same information.
24      Q. All right.                                      24      A. I'm just not sure --
25     (DEPOSITION EXHIBIT NUMBER 16 WAS MARKED FOR        25          MR. POST: Speak up because he can't hear


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 32 of 71

                                  William M. Harmening              9/23/2019

                                                     125                                                         127
 1      you.                                                 1      Q. First of all, my question is what was the
 2      A. Yeah, I'm just not sure if I've seen this.        2   point of you breaking -- breaking this section out
 3   Sorry.                                                  3   and having paragraphs with respect to officer
 4      Q. All right, let me -- if it's on Exhibit 2,        4   statements?
 5   this thumb drive, have you seen it?                     5      A. Well, it's a matter of practice for me to
 6      A. Yes.                                              6   include officer statements. And what I'm looking
 7      Q. All right. I'll represent to you that             7   for in their statements are consistencies or
 8   the -- on the first page that the -- the summary of     8   inconsistencies with each other or internally with
 9   events is included on your thumb drive.                 9   their own statements.
10      But, in any event, the records on the thumb         10      Q. Okay.
11   drive reference -- relative to the EMS you did         11      A. But I do this in every case.
12   review and incorporated them into your evaluation of   12      Q. So are these paragraphs -- for instance,
13   this case; correct?                                    13   the paragraph for Officer Brian Dudley, you're not
14      A. Yes.                                             14   putting in all of his statements in here clearly --
15      Q. All right. I'm jumping around a little           15      A. No.
16   bit, and I apologize, but I had a note here.           16      Q. -- right?
17      With respect to Arreola screaming something         17      So which ones are you putting in and which ones
18   along the lines of "I can't breathe", do you believe   18   are you not putting in?
19   that that should've affected what the officers did?    19      A. Well, I indicated in the paragraph before
20      A. Yes.                                             20   that what I'm doing, specifically relating to the
21      Q. How so?                                          21   physical interaction with Arreola.
22      A. I believe it should've -- they should've         22      Again, I -- I don't have a criticism with them
23   realized he was having a difficult time breathing in   23   taking him to the ground and handcuffing him. And I
24   whatever position they had him at that time and        24   believe their statements were consistent about that.
25   wherever they were on top of him, if they were on      25   I would not testify otherwise.


                                                     126                                                         128
 1   top of him at that time, and I believe it should've     1      Q. Okay.
 2   affected them -- they should've followed their          2      A. But with regard to the -- what happened
 3   training. The training suggests that when a person      3   afterwards, that's what I'm interested in looking
 4   can't breathe and you don't have handcuffs on them      4   at, interested in seeing what they had to say about
 5   yet, one officer grabs the legs and controls them       5   it and whether it's consistent.
 6   and the other controls the torso by getting a top-      6      Q. Okay. Under the paragraph related to Brian
 7   mount position on him but not putting weight on him.    7   Dudley, you have a statement that says,
 8      So, yes, I do believe that they should've            8   "Surprisingly, the interviewers never addressed this
 9   stopped what they were doing.                           9   issue."
10      Q. If a suspect that is being arrested says he      10      Do you see that?
11   can't breathe, does that necessarily mean that the     11      A. Yes.
12   suspect cannot breathe?                                12      Q. Is that -- why is that meaningful to you?
13      A. No. I think there are other things you've        13      A. Well, I think any -- any time you have a
14   got to take into consideration.                        14   situation like this where someone has died and
15      Q. On page -- I want you to refer -- flip to        15   there's an issue of handcuffing and putting their
16   page 6 of your report, top paragraph.                  16   weight on the individual, I think anybody who's
17      A. Yes.                                             17   going to conduct the interview to determine what
18      Q. You -- this section is dealing with -- is        18   happened has to deal with that issue. It's a big
19   under Officer's Statements, and you broke down the     19   issue.
20   officers and have separate paragraphs with respect     20      Q. Okay. But you're not offering an opinion
21   to their statements.                                   21   as to whether the interviewers did a good job or
22      Okay?                                               22   not; right?
23      A. Yes.                                             23      That's not part of your opinion here?
24      Q. Do you see that?                                 24      A. Well, I'm just pointing out that they --
25      A. Yes.                                             25   they never addressed it. That's all.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 33 of 71

                                   William M. Harmening              9/23/2019

                                                      129                                                          131
 1       Q. All right, so it really doesn't have              1   your opinion that a police officer can never place
 2    anything to do with your opinions in this case; you     2   force on a suspect's back? Is that fair?
 3    just are pointing out that an interviewer didn't ask    3      A. I -- yes.
 4    about something? Is that fair?                          4      Q. Okay. So once a suspect is handcuffed,
 5       A. Yes.                                              5   regardless of what else is -- whatever is going on
 6       Q. Under Officer Michael Aguilar, down toward        6   with that suspect in terms of any resistance, an
 7    the bottom, you point out that Aguilar -- you say,      7   officer would be using, in your opinion, excessive
 8    "He admitted that he and Dudley were, quote, all        8   force if any pressure is placed to the back of that
 9    over Arreola as they attempted to handcuff him."        9   suspect?
10       Do you see that?                                    10      A. Well, no, not always. There are times --
11       A. Yes.                                             11   and, again, I'm not looking at this as a suspect and
12       Q. Do you have any criticism about that?            12   an arrest. There are times when deadly force is
13       A. Well, that's -- that's only half the             13   probably justified in that situation even.
14    sentence --                                            14      My -- my --
15       Q. I know, and I wanted to stop there, though,      15      Q. I thought you told me earlier, though, that
16    and ask about that first.                              16   you can never apply force to the back after a
17       A. Not necessarily. Taken by itself, no.            17   handcuffing.
18       Q. All right, the fact that an officer has to       18      Did I get that wrong?
19    be all over a suspect, that happens all the time;      19      A. Well, I'm clarifying.
20    right?                                                 20      Q. All right.
21       A. Yes.                                             21      A. I'm clarifying.
22       Q. All right. Then the second half of that          22      In a situation involving a CIT response, where
23    sentence you say that he further admitted to being     23   the individual -- well, I'll say specifically to
24    on his back before, during and after handcuffing       24   this case -- where they are still in a prone
25    him.                                                   25   position on their stomach -- number one, you can't


                                                      130                                                          132
 1       Do you have criticisms about that?                   1   leave them on their stomach. That's the police
 2       A. I do. In the context of the rest of the           2   training. Regardless, you get them off their
 3    report and the time line, yes, I do.                    3   stomach.
 4       Q. All right. Would you agree with me that           4       I would suggest that -- that while he may be
 5    there are occasions where an officer is attempting      5   kicking, it's difficult to resist when you're
 6    to effectuate an arrest on a resisting suspect and      6   already handcuffed behind your back. At that point
 7    has gotten that suspect handcuffed but the suspect      7   it's over with. He's under arrest. He's secure.
 8    continues to resist -- continues to resist in           8       I think it's quite appropriate to control them
 9    numerous ways, including kicking his legs -- his or     9   still if they're fighting. I think they have to
10    her legs -- would agree with me that there are         10   consider the fact that this is a mentally-ill
11    circumstances where an officer may have to be on       11   individual. They understand excited delirium.
12    that suspect's back before, during and after           12   They're trained on it. They know that this is a
13    handcuffing?                                           13   danger point for a mentally-ill subject in regard to
14          MR. POST: Object to the form.                    14   excited delirium. He's out of breath. He's
15       A. No, because that's not police training.          15   fighting.
16       Q. All right.                                       16       No, you cannot in that situation, I don't
17       A. I am critical of them being ever on the          17   believe, ever in a prone position put weight on
18    back when the individual is handcuffed. There are      18   their back after they're handcuffed -- or their neck
19    times during the handcuffing where they have to        19   or their head.
20    control the individual. They're taught to put their    20       Q. Incidentally, are you aware of any 11th
21    weight on the legs and the buttocks. Training          21   Circuit authority that suggests that?
22    clearly points out that there are times when it's      22       A. No. That's strictly police training.
23    unavoidable, they -- they are on the back, but you     23       Q. Okay. Not case law?
24    get off the back as quickly as you possibly can.       24       A. That's correct.
25       Q. All right, after handcuffing a suspect it's      25       Q. With respect to the next paragraph down,


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 34 of 71

                                   William M. Harmening             9/23/2019

                                                      133                                                         135
 1   Officer Aaron Evrard, a similar comment was made by     1      Q. All right. I may have asked this, but do
 2   you that: "The O-O-P-S investigators asked no           2   you agree with me that even though you -- you
 3   questions to explore the issues of how much weight      3   understand your opinion is that this exchange
 4   he applied to Arreola's back and what he observed in    4   should've been different that you as a police
 5   terms of Dudley and Aguilar applying their weight to    5   officer would've -- would've essentially not talked
 6   Arreola's back."                                        6   with -- as much to Arreola? You would've
 7      And I just want to make sure. That doesn't           7   effectuated the arrest or putting him in custody;
 8   matter with respect to your opinions in this case,      8   correct?
 9   does it?                                                9      A. I would've -- I would've talked. I
10      A. That's correct.                                  10   would -- I would've talked in a different way while
11      Q. All right.                                       11   it was very quickly plain that the other officer
12         MR. CLARK: Let's take a short break if we        12   would take him into custody, yes.
13      can do it. I've got to do one quick thing.          13      Q. Okay. But -- but even though you would've
14                (BRIEF RECESS)                            14   done it differently and you believe Arreola -- the
15   BY MR. CLARK:                                          15   officers should've done it differently, again, you
16      Q. All right, continuing with your report,          16   don't -- you're not contending that the officers did
17   page 7. I think I understand the importance now,       17   it out of some dislike of Arreola or some desire to
18   but I want to ask you the verbal exchange.             18   mistreat Arreola, do you?
19      A. Yes.                                             19      A. Well, ultimately I don't know why they did
20      Q. What about the verbal exchange did you find      20   it. I don't think they did it out of empathy for
21   significant to your opinions?                          21   him, by making comments, at least Aguilar. I don't
22      A. Well, one of the principles of -- and I          22   know why they did that.
23   will say up front that I don't think you can really    23      Q. Well, because -- I mean, let me just lay it
24   negotiate with someone who is schizophrenic,           24   out there. I mean, I -- you know, I looked at the
25   paranoid in the middle of an episode, but I do think   25   video, and I've talked to these officers, and I felt


                                                      134                                                         136
 1   there are ways you can actually escalate that person    1   like that the officers actually went out of their
 2   and make them worse, and I think judgmental comments    2   way to try to be nice to Mr. Arreola and to attempt
 3   is one way to do it.                                    3   to keep from having to -- this escalate into an
 4      CIT training says in all cases you avoid             4   arrest.
 5   judgmental comments, regardless of the situation.       5      Would you agree with that?
 6   And, you know, I think these would be perceived as      6      A. I would agree with that.
 7   that by Hector, if he received them at all. I don't     7      Q. Okay.
 8   know that he did, but I think they're inappropriate.    8      A. I would agree that that was probably their
 9      Q. Okay. They're not -- they don't qualify as        9   intention, yes.
10   excessive force, though; right?                        10      Q. But you believe that they should've done it
11      A. No.                                              11   differently; and I get that?
12      Q. Okay. So, again, a lot of these -- a lot         12      A. Yes.
13   of your opinions and a lot of your criticism really    13      Q. All right. All right, going to the
14   has to do with how an officer might be trained to      14   physical altercation section of your report --
15   deal better with a suspect?                            15      A. Yes.
16      A. Well, that's one-half of the criticism,          16      Q. -- you first point out that the majority of
17   yes.                                                   17   the efforts to subdue and handcuff Arreola cannot be
18      Q. Yeah.                                            18   seen on the video; correct?
19      A. That's the way at least Aguilar was              19      A. That's correct.
20   trained.                                               20      Q. You point out that the verbal exchange can
21      Q. Okay. And we've talked earlier, I think,         21   be heard, though --
22   where you say on page 8 that: "This verbal exchange    22      A. Yes.
23   did little good and was actually counterproductive     23      Q. -- right?
24   to continually tell Arreola that he had a problem."    24      But you would agree with me that the video that
25      A. Yes.                                             25   you were able to look at in this case does not show


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 35 of 71

                                    William M. Harmening             9/23/2019

                                                       137                                                       139
 1    that most of the -- of the officer's efforts to         1      Page 10 --
 2    contain and restrain Mr. Arreola; correct?              2      A. Yes.
 3       A. That's correct.                                   3      Q. -- the first paragraph.
 4       Q. Put another way, the video does not show          4      All right, you say that: "The officers very
 5    the fight that took place?                              5   dangerously allowed him to continue to walk around
 6       A. Correct. That there is a --                       6   and even away from their location, including up to
 7       Q. The video also does not show the continuing       7   the door of the neighbor's house, while they were
 8    struggle after the handcuffs were placed on             8   still a significant distance away."
 9    Mr. Arreola.                                            9      Who was in danger when you say they very
10       Would you agree with that?                          10   dangerously allowed him to continue to walk around?
11       A. Well, I believe Evrard's body cam does show      11      A. Well, I think Hector was always at risk of
12    a part of that after he's handcuffed. But the other    12   being hurt, even by himself, but the neighbors I'm
13    two, no, it did not.                                   13   talking about there --
14       Q. All right. And it -- and even his does not       14      Q. Okay.
15    show the entirety of that; would you agree?            15      A. -- allowing someone in that condition to go
16       A. Yes.                                             16   up to the door.
17       Q. Would you also agree generally speaking          17      Q. All right. So you point out that at that
18    that videos, especially body cam videos, many times    18   point their decision -- the officers' -- to grab him
19    don't capture everything that takes place on the       19   was the correct thing to do; right?
20    scene of an arrest?                                    20      A. Yes. Yes.
21       A. Yes.                                             21      Q. You just, again, quarrel with why they took
22       Q. And that -- would you also agree -- you've       22   so long to do that?
23    handled a lot of cases and been doing this a long      23      A. Correct.
24    time -- would you agree with me that video cannot      24      Q. You point out that Arreola resisted;
25    adequately describe the level of resistance many       25   correct?


                                                       138                                                       140
 1    times that occurs from a suspect?                       1      A. Yes.
 2       A. Yes.                                              2      Q. And you agree that there was a large degree
 3       Q. In other words, the officers that are there       3   of resistance in this case, a big fight?
 4    with hands on can feel tension that a video doesn't     4      A. Yes. Certainly.
 5    show; correct?                                          5      Q. Do you agree Arreola was -- I think I may
 6       A. Correct.                                          6   have asked this -- that Arreola was a strong
 7       Q. Flipping over to page 9, at the top, you          7   individual?
 8    make mention that "One of the officers advised the      8      A. Oh, I believe anybody in that situation
 9    dispatch that we finally got him in handcuffs"?         9   demonstrates very significant strength --
10       A. Yes.                                             10      Q. And do you --
11       Q. Do you see that?                                 11      A. -- no doubt.
12       But by pointing that out you don't mean to          12      Q. Do you agree that there's a concept for
13    suggest that the struggle was over at that point, do   13   suspects that are on methamphetamines can exhibit
14    you?                                                   14   almost superhuman strength?
15       A. No.                                              15      A. No, I don't agree with that.
16       Q. Yeah.                                            16      Q. You don't agree with that?
17       Because it goes on and further down Evrard          17      A. No.
18    arrives and he's pointing out "don't grab my           18      Q. Have you ever -- have you ever arrested
19    fingers".                                              19   suspects that were on methamphetamines that
20       A. Well, I don't think the struggle --              20   exhibited more strength than you might've
21    certainly the complexion of the struggle changes.      21   anticipated they would have?
22    There's still movement, yes.                           22      A. I think on any drug, other than, you know,
23       Q. Okay. Bear with me. I'll try not to ask          23   marijuana or something that depresses their system,
24    you questions twice, because I've got notes that       24   they're going to show significant strength. I don't
25    you've already hit on.                                 25   think it's really the methamphetamine. I think any


                                    Causey Peterson Reporting, Inc.
                                             (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 36 of 71

                                   William M. Harmening             9/23/2019

                                                      141                                                       143
 1    drug.                                                  1   That's all.
 2       Q. Okay.                                            2      Q. These officers in this situation, though,
 3       A. And the -- and there's a psychological           3   you've already said needed to arrest Arreola;
 4    component, too. The things that restrain us and        4   correct?
 5    keep us from doing that are gone -- being gone. I      5      A. Yes.
 6    don't -- I don't believe in superhuman strength.       6      Q. So they didn't have the option of just
 7       Q. Okay.                                            7   saying, Mr. Arreola, go back, you know, go to bed,
 8       A. I don't -- yeah.                                 8   go to sleep, we're going to go back to work.
 9       Q. All right. We'll take up the phrase              9      A. That's correct.
10    "superhuman strength".                                10      Q. Right?
11       You would agree with me it sounds like that        11      A. That's correct.
12    suspects that are on certain drugs, let's just say,   12      Q. They had to arrest him?
13    can exhibit strength greater than they might have     13      A. Yes.
14    otherwise exhibited had they not been on drugs?       14      Q. And then when they attempted to arrest him
15       A. I'm not sure I agree with that, and I           15   they then had to deal with the fight that
16    don't -- I don't think -- and, again, I'm not         16   Mr. Arreola gave them; correct?
17    qualified to discuss medical research, but I do       17      A. Yes.
18    believe the medical research would dispute that.      18      Q. So you'd agree with me they were put in a
19       What I don't dispute is that someone on a          19   pretty tough spot here --
20    stimulant-type -- stimulant-type drug will            20      A. Yes.
21    demonstrate their potential in strength.              21      Q. -- right?
22       Q. Okay.                                           22      And it was early morning hours; correct?
23       A. I don't think it gives them additional          23      A. Yes.
24    strength is what I'm saying.                          24      Q. It was very cold out; correct?
25       Q. All right. But there is a concept within        25      A. Yes.


                                                      142                                                       144
 1    the police community that if you're arresting          1      Q. And Mr. Arreola was a very strong
 2    someone that is high on a stimulant that you might     2   individual; correct?
 3    be in for a fight if they resist, a serious fight?     3      A. Yes.
 4        A. Absolutely.                                     4      Q. Incidentally, I think part of the thumb
 5        Q. All right.                                      5   drive, Exhibit 2 -- well, did you review the
 6        A. And if I could add, they're also trained        6   personnel files of these officers?
 7    that that will -- that will contribute to excited      7      A. I believe I did, but I don't recall really
 8    delirium.                                              8   focusing much on that.
 9        Q. Okay. But, you know, again, whether it          9      Q. Is there anything about these officers that
10    contributes to excited delirium or not, an officer,   10   you know of, that you've read, that leads you to
11    if faced with a need to arrest and effectuating an    11   believe that they're not good officers?
12    arrest, a suspect that's on a stimulant drug, that    12      A. No.
13    officer has to do everything they can to get that     13      Q. Do you believe they are, in fact, good
14    suspect arrested; correct?                            14   officers or do you --
15        A. Well, there -- yes, although I think           15         MR. POST: Object to the form.
16    there's a conflict in law enforcement between CIT     16      Q. Do you --
17    and standard arrest procedures.                       17      A. I just don't have an opinion about it.
18        I do believe that you can use whatever force      18      Q. Okay.
19    necessary to effect the arrest. On the other side,    19      A. I don't have any reason to believe they're
20    CIT training suggests that's not always the case.     20   not.
21    There is a conflict there. Officers will get          21      Q. Can you -- you don't have an opinion one
22    training on both and it's conflicting. I agree with   22   way or the other?
23    that. That's one of the problems. But using           23      A. No.
24    whatever force necessary I think has to be weighed    24      Q. I'll use a term that I don't know if it's a
25    against what type of a response you're making.        25   term you use. But have you ever heard the term


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 37 of 71

                                   William M. Harmening             9/23/2019

                                                      145                                                       147
 1   "Rambo Cop"?                                            1       A. -- it is.
 2      A. Yes.                                              2       Q. And would you also agree that the officers
 3      Q. What does that mean to you?                       3   used their best efforts to get medical attention to
 4      A. Someone who is aggressive, someone who            4   Arreola once they had him restrained and contained?
 5   pushes the rules. I mean, it's -- it's a big            5       A. Yes.
 6   problem in law enforcement. In my day we called         6       Q. And that would also to me -- wouldn't you
 7   them "John Wayne Cops", not "Rambo". The same           7   agree that shows care for Mr. Arreola?
 8   thing.                                                  8       They wanted to get him medical treatment as
 9      Q. Okay.                                             9   quickly as they could?
10      A. Yeah.                                            10       A. Yes.
11      Q. So a "John Wayne" or a "Rambo Cop" is a cop      11       Q. You don't contend that any of these
12   that -- that's looking for a fight; right?             12   officers knew when they turned Arreola over and got
13      A. Yes. They --                                     13   the EMS folks there to help with Mr. Arreola, you
14      Q. And --                                           14   don't contend that the officers knew that he was in
15      A. They love a fight.                               15   any kind of medical distress at that time, do you?
16      Q. Love the fight, enjoy -- enjoys doing that       16       A. The only thing I would suggest is that
17   and many times might, you know, go -- go over the      17   Aguilar knew there was some concern because he was
18   line --                                                18   taking his pulse before that point.
19      A. Yes.                                             19       Q. Other than that?
20      Q. -- so to speak; right?                           20       A. No, I -- I'm -- could you repeat the
21      You don't believe these cops are Rambo, slash,      21   question?
22   John Wayne cops, do you?                               22       Q. Yeah, yeah. I really am just -- you know,
23      A. No, I have no reason to believe that. And        23   I -- my question is this:
24   even in the response that I see, I -- it doesn't       24       You don't believe that the officers knew that
25   support that.                                          25   Arreola was in any particular medical distress when


                                                      146                                                       148
 1        Q. Further down on page 10, in that last full      1   they turned him over to the EMS folks?
 2    paragraph, your last sentence says: "There seemed      2      A. I think the word I would use is they were
 3    to be little attention paid to Arreola or his          3   indifferent.
 4    condition once he was in a seated position".           4      Q. Okay.
 5        Do you see that?                                   5      A. I -- from what I see, it should've been
 6        A. Yes.                                            6   obvious that there was a medical problem -- well,
 7        Q. What do you base that on?                       7   there was a medical problem because they called the
 8        A. I base that on the video, what -- a very        8   EMS, but --
 9    small portion of the video. That and the fact that     9      Q. Well, they -- they had EMS there, okay.
10    in the training officers receive on positional        10      A. Yes.
11    asphyxia they are -- they are taught about seated     11      Q. And which is good to do --
12    asphyxia and the possibility of that happening.       12      A. Yes.
13    It's usually discussed in relation to how you put     13      Q. -- right?
14    them in the back of your car or the -- whatever you   14      A. Yes.
15    transport them in after they're arrested.             15      Q. And shows care for the suspect? Would you
16        I see Arreola propped against Oakes. It doesn't   16   agree?
17    appear he's responsive. His head is down. And         17      A. Yes.
18    that's not the position you want him to be in. And    18      Q. All right. And so then they had this big
19    I don't see anybody doing anything about it.          19   fight and -- which resulted in, I think, some
20        Q. Okay, well, you --                             20   abrasions and other things to Mr. Arreola, and the
21        A. In the short period that I saw him.            21   officers at the end of the fight and at the end of
22        Q. Yeah, it was a very short period that you      22   restraining and containing him turned him over to
23    saw as well --                                        23   the EMS folks as quickly as they could.
24        A. Yeah-                                          24      Would you agree?
25        Q. -- would you agree?                            25      A. Well --


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 38 of 71

                                    William M. Harmening             9/23/2019

                                                       149                                                       151
 1           MR. POST: Object to the form.                    1   transport them.
 2       A. I don't think EMS was there. I think EMS          2      I want to -- I don't want to get off the
 3    was staged down the street and came in when they        3   question here.
 4    were told to. But aside from that, I don't think my     4      Q. And then after they were done containing
 5    criticism lies there. I think my criticism lies in      5   and restraining the suspect --
 6    the six minutes between handcuffing and finally         6      A. Yes.
 7    rolling him onto his side.                              7      Q. -- they called EMS and said here's our
 8       Q. No, I get that. I'm not asking you about          8   suspect, take care of him; right?
 9    that right now.                                         9      Do you agree with that?
10       A. No.                                              10      A. I agree with that.
11       Q. We've addressed that already.                    11      Q. All right. That -- that's really all I'm
12       A. Yeah.                                            12   asking.
13       Q. I'm not asking you about that. I                 13      A. Okay.
14    understand you have a criticism of that.               14      Q. Page 11, you referenced many departments
15       I'm just saying that you don't contend that the     15   have developed policies and procedures to prevent
16    officers -- after he was restrained and contained --   16   this type of death and you referenced the New
17    that they had any particular belief that he was in     17   Orleans Police Department that is one of our
18    medical distress; but rather that they turned him      18   exhibits.
19    over to the EMS and let the EMS folks make that        19      A. Yes.
20    determination?                                         20      Q. Correct?
21       A. No.                                              21      Do you know whether the CCG, Columbus Police
22           MR. POST: Objection as to form.                 22   Department, has such a policy?
23       A. Yeah, and I don't agree with that.               23      A. I've not seen their policies.
24       Q. Why not?                                         24      Q. Okay.
25       A. He is handcuffed. He's unresponsive.             25      A. But I know -- I know it's in the POST


                                                       150                                                       152
 1    Aguilar was taking his pulse. I think there was a       1   training standards, but I've not seen the policies.
 2    concern on Aguilar's part, and it was still, I          2      Q. Well, you know it's in the New Orleans
 3    believe, two minutes before they actually got him       3   Police Department, but you haven't determined
 4    onto his stomach. And that includes when Evrard         4   whether CCG has such a policy?
 5    walks up and he was still on his back.                  5      A. I have not seen the policies.
 6       I'm not sure if I answered your question. I --       6      Q. Okay. Page 13, the same question. Now
 7       Q. Yeah, I don't know either, but --                 7   you're quoting from this FBI -- is that where that's
 8       A. I think my answer is they were indifferent        8   from, the FBI Law Enforcement Bulletin?
 9    to his medical condition at that point.                 9      A. Yes.
10       Q. Well, to me somebody --                          10      Q. That -- that italicized quote there?
11           THE REPORTER: I'm sorry. You're sort of         11      A. Yes.
12       turned that way.                                    12      Q. Are you aware whether CCG has a policy such
13       Q. To me, somebody that's indifferent would         13   as that?
14    not be calling EMS to handle the suspect.              14      A. Regarding the instructors?
15       So they weren't indifferent in that sense.          15      Q. Any policies similar to that --
16       A. Well, EMS --                                     16      A. Well, here --
17       Q. You've got to agree; right?                      17      Q. Yeah, involving the instructors?
18           MR. POST: Object to the form.                   18      A. Well, I believe that would relate to
19       Q. I mean, they got him medical care?               19   Georgia POST, and, yes, they do have that.
20           MR. POST: Object to the form.                   20      Q. I'm not talking about Georgia POST.
21       Q. Right?                                           21      A. Well, I --
22       A. EMS was already called. They followed            22      Q. I'm asking if Columbus Police Department
23    procedure.                                             23   has such a policy?
24       If you're going to do an involuntary commitment,    24      A. I don't know. A policy that goes to their
25    you have to have EMS, because that's how you           25   instructors, I'm not sure.


                                    Causey Peterson Reporting, Inc.
                                             (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 39 of 71

                                    William M. Harmening             9/23/2019

                                                       153                                                        155
 1      Q. Well, all right, let me ask you about              1   weight on the suspect's back; correct?
 2   Georgia POST. I mean, you're citing an FBI Law           2      A. Correct.
 3   Enforcement Bulletin.                                    3      Q. But then when a suspect continually cries
 4      A. Yes.                                               4   out they cannot breathe and when it's obvious from
 5      Q. Are you aware of there being a similar such        5   the sound of their voice that they cannot properly
 6   instruction with respect to Georgia POST?                6   inhale, the priority at that point is to change
 7      A. Yes.                                               7   positions while still controlling the suspect,
 8      Q. Okay, why didn't you cite that?                    8   even if -- even if it is impossible to get the
 9      A. Well, I think I -- I think I do in the             9   handcuffs on them, in order to allow the suspect to
10   paragraph below there.                                  10   breathe.
11      Q. Okay.                                             11      Do you see that?
12      A. And regarding their -- regarding their            12      A. Yes.
13   policies, I would just say that I have yet to see a     13      Q. So is your testimony that if the officers,
14   department policy that doesn't have that. And I         14   while they were trying to restrain and contain the
15   know that in Georgia and I know Columbus uses the       15   suspect, had changed position more, that it would've
16   model policy put forth by the Georgia Chiefs, which     16   all worked out okay and they could've accomplished
17   mirrors the International Chiefs of Police Use of       17   the arrest?
18   Force Policy, handcuffing policy, transport policy.     18      A. Well --
19   So I know they have it. They're CALEA certified or      19      Q. By changing positions.
20   accredited. In order to be CALEA accredited, you        20      A. Medically, I don't know.
21   have to include that.                                   21      Q. Uh-huh.
22      But do they have a policy regarding instructors?     22      A. I'm not qualified to say that.
23   I don't know.                                           23      Q. Right.
24        (REPORTER CLARIFICATION ON "CALEA")                24      A. Could they have changed their positions and
25   BY MR. CLARK:                                           25   still accomplished their goal? Absolutely.


                                                       154                                                        156
 1       Q. All right, page 14, first paragraph, you          1      Q. Okay. Your -- you make a statement here at
 2    say: "In this case there's no doubt that Dudley and     2   the end of that paragraph that says, "Given that all
 3    Aguilar were faced with a difficult situation."         3   police standards relating to the use of force are
 4       A. Yes.                                              4   necessarily consistent with Graham v. Connor, we can
 5       Q. What do you mean by that?                         5   conclude that their actions, especially after the
 6       A. They had a -- an individual -- a thought-         6   point when Arreola was in handcuffs, were
 7    disordered individual in the midst of a psychiatric     7   unreasonable and excessive."
 8    episode. That is a very difficult situation.            8      What does that mean?
 9       Q. Well, what -- and I think I understand --         9      A. Well, all police training on the use of
10    but what makes that a difficult -- a very -- in your   10   forces, especially model policies that Columbus
11    words very difficult situation?                        11   used, include the three-prong test of Graham in --
12       A. Well, because, number one, they're               12   in determining the reasonableness of the force; what
13    irrational. They have no judgment. You cannot          13   crime was committed; are they actively resisting;
14    de-escalate them if they are escalated. They are       14   are they attempting to escape. That's all the use
15    going to resist. They're going to fight.               15   of force training.
16    Especially if they demonstrate signs of paranoia,      16      And my point is -- and I don't -- I'm not making
17    which he did, which Aguilar recognized. That is a      17   a legal judgment. I'm not qualified to do that.
18    difficult situation. They're not going to come         18   But in the context of police training, using
19    easy.                                                  19   those -- that three-prong test, which is in police
20       Q. Okay. And by being -- by being a difficult       20   training, it certainly did not meet that, because,
21    situation is it also a very dangerous situation?       21   number one, he was not a criminal offender. There
22       A. It can be. It can be, yes, any situation         22   was no crime committed. He was certainly resisting.
23    like that.                                             23   I don't know if he was attempting to escape. We
24       Q. All right. On page 14, at the bottom, you        24   don't know. He had the opportunity to run and he
25    point out that sometimes an officer must place         25   didn't. So that's all I'm suggesting there.


                                    Causey Peterson Reporting, Inc.
                                             (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 40 of 71

                                   William M. Harmening              9/23/2019

                                                     157                                                         159
 1       Q. But, I mean -- and that's where I'm               1      A. Yes.
 2    confused, because certainly under Graham v. -- v.       2      Q. So one of these frames is 1/30th of a
 3    Connor an officer can use force to arrest an            3   second?
 4    individual that's resisting; correct?                   4      A. That's correct. And these were both in the
 5       A. Well, you can use force, but the level of         5   same second.
 6    force determines -- is depending on other factors,      6      Q. I'm sorry. What -- you're talking about
 7    including what --                                       7   the two on page 16?
 8       Q. Absolutely. But --                                8      A. Yes.
 9           MR. POST: I'm going to ask that the              9      Q. Those were both --
10       witness be allowed --                               10      A. The same second.
11           MR. CLARK: Go ahead.                            11      Q. The same second, but each of them is a
12       A. I think that's -- that's all.                    12   1/30th of a second?
13       Q. But what I'm confused about is your comment      13      A. That's correct.
14    that given that all police standards relating to the   14      Q. You don't know whether it's the first
15    use of force are necessarily consistent with Graham    15   1/30th of that second or the last 1/30th of that
16    v. Connor.                                             16   second, though; right?
17       Are you suggesting that if an officer fails to      17      A. That's correct.
18    comply with some police standard that, therefore,      18      Q. All right. You've reviewed Mr. Connor's
19    that means that his actions were unreasonable and      19   report?
20    excessive?                                             20      A. Yes.
21       Is that your testimony?                             21      Q. Do you know Greg Connor?
22       A. I'm suggesting that if an officer violates       22      A. Yes.
23    their own policies on the use of force then they       23      Q. How do you know him?
24    have necessarily violated Graham.                      24      A. Well, I only know him from -- I know him
25       Q. Okay. So if they violate some policy as to       25   indirectly from Illinois. He used to work at a

                                                     158                                                         160
 1   training -- that's part of their training -- that,       1   place that I almost became a director of, so -- but
 2   therefore, they have violated Graham v. Connor --        2   I know him from the Dyksma case. I actually sat in
 3      A. Well, I'm not --                                   3   on his deposition.
 4      Q. -- the standards of Graham v. Connor?              4      Q. He's got a lot of experience in the use of
 5      A. Yes, but I'm not talking about the training        5   force, doesn't he?
 6   standard. I'm talking about policies and procedures      6      A. Well, I have a different opinion about
 7   on the use of force.                                     7   that.
 8      Q. Use of force.                                      8      Q. All right. Good.
 9      Going to your exhibits, page 16 --                    9      So you don't -- you don't think he's qualified
10      A. Yes.                                              10   in use of force?
11      Q. -- these -- the only thing I'm going to ask       11      A. What I think he's not qualified in,
12   you about this is that these frames here are split-     12   especially this case, he has no CIT training, no
13   second frames taken out of the video; right?            13   background, no behavioral science background.
14      A. That's correct.                                   14      Q. All right, answer my question first and
15      Q. All right. So they don't show how long            15   then -- then explain --
16   someone was in a certain position or what all was       16      A. Okay.
17   moving around at all; correct?                          17      Q. -- if you would.
18      A. That's correct.                                   18      Do you believe he's qualified in the area of
19      Q. Do you know -- I won't be able to ask this        19   police use of force?
20   question right, but do you know how many frames per     20      A. Yes.
21   second these videos captured?                           21      Q. All right. Now go ahead.
22      A. I believe body cams, they're -- they're at        22      A. But I don't believe he's qualified to deal
23   different speeds. I believe they're 30 frames a         23   with a case that is strictly a CIT-type case,
24   second.                                                 24   given -- understanding that there's force involved,
25      Q. Thirty frames a second?                           25   I don't think he has any background and the fact


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 41 of 71

                                   William M. Harmening             9/23/2019

                                                     161                                                         163
 1    he's -- it's not even mentioned in this report.        1   degree of resistance that a suspect may be giving to
 2       Q. Okay.                                            2   that officer?
 3       A. I think in a case like this, if you don't        3      A. Yes, but I'm going to say again that's
 4    have a CIT background or a background in the           4   where the conflict comes in between arrest
 5    behavioral sciences, you're probably not qualified     5   procedures and CIT, and I'm not -- that's just a
 6    to render an opinion about the appropriateness of      6   conflict in law enforcement in training. But, yes,
 7    what they did.                                         7   I generally agree with you.
 8            (REPORTER CLARIFYING ANSWER)                   8      Q. You don't have any reason to believe that
 9    BY MR. CLARK:                                          9   any of the officers in this case are being
10       Q. All right, but you agree that Connor's got      10   untruthful, do you?
11    a lot of experience in use of force; correct?         11      A. No.
12       A. (No response)                                   12      Q. All right, with respect to positional
13       Q. You're hemming and hawing there.                13   asphyxia, you're not a positional asphyxia expert,
14       A. Well, I don't think he has much law             14   are you?
15    enforcement experience. I'll put it that way and --   15      A. Only in terms of police training, not
16       Q. All right.                                      16   medically, no.
17       A. I'll just leave it at that.                     17      Q. All right. You've not written any articles
18       I'm very familiar with where he worked and what    18   about positional asphyxia, have you?
19    he did there, and he's a good man, but I'll just      19      A. No.
20    leave it to this case. I don't think he's qualified   20      Q. You've never testified on the subject of
21    in this case for the CIT reason.                      21   positional asphyxia, have you?
22       Q. All right, so you don't think that Connor       22      A. Only in depositions, only to the extent of
23    is qualified to render an opinion in this case, do    23   police training.
24    you?                                                  24      Q. Okay. And how many other positional
25       A. No.                                             25   asphyxia cases have you been involved in?


                                                     162                                                         164
 1       Q. Okay. What criticisms do you have of             1      A. I would estimate half a dozen.
 2    Connor's report, his opinions I guess?                 2      Q. Okay. And those are cases that you were
 3       A. Well, I don't think it's a complete report,      3   hired as an expert to testify against law
 4    a complete expert report. As I recall, it's only a     4   enforcement?
 5    couple of pages. He doesn't address at all the         5      A. Yes.
 6    length of time they were on his back, the number of    6      Q. I think I probably asked you this, but you
 7    times he yelled out that he couldn't breathe. He       7   don't have any opinions in this case that are not
 8    basically ignored all that.                            8   contained in your report; correct?
 9       Q. Okay, other than that do you have any other      9      A. That's correct, I do not.
10    criticisms of his opinions?                           10      Q. Let me ask a question I just asked a minute
11       A. He didn't provide any time line. He didn't      11   ago a little bit differently.
12    provide any analysis of the video evidence --         12      Do you believe that Officers Aguilar, Dudley and
13       Q. Well, I'm really referencing his opinions.      13   Evrard were truthful in their interviews that they
14    I -- it sounds like you -- you would've written his   14   gave as part of the investigation?
15    report differently. I get that. But the opinions      15         MR. POST: Object to the form. Go ahead.
16    that he -- that he has in the case, what criticisms   16      A. Yes. To the extent that I remember them, I
17    do you have of his opinions in the case?              17   have no reason to believe they were not.
18       A. You know, I'd have to take a look at it         18      Q. Okay.
19    again --                                              19         MR. CLARK: All right, I think I'm just
20       Q. All right.                                      20      about done. If we can take five minutes. I'm
21       A. -- if he has his opinions specifically          21      going to look at some notes and then I think
22    pointed out there.                                    22      we'll be done.
23       Q. Okay. Do you agree that the amount of           23          (OFF-THE-RECORD DISCUSSION)
24    force an officer might otherwise have to use on a     24                (BRIEF PAUSE)
25    suspect to effectuate an arrest depends upon the      25         MR. CLARK: All right, we'll go back on the


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 42 of 71

                                   William M. Harmening              9/23/2019

                                                      165                                                         167
 1      record. I think I am done. I guess I                  1   that situation, sudden death.
 2      understand you're going to read and sign, so --       2      Q. Okay. And with Georgia specifically and
 3          THE WITNESS: (Nods head affirmatively)            3   police -- basic police training generally, is that
 4          MR. CLARK: -- thank you.                          4   taught in that training?
 5          MR. POST: I have a couple of questions. I         5      A. Yes. I believe it's week five in the
 6      just need to clarify a couple. I'm going to try       6   eleven-week training in Georgia. They get it all in
 7      to keep my voice up to make the court reporter        7   one week. They get handcuffing and transport
 8      happy. I know it's getting late in the day.           8   techniques, crisis intervention. It's not CIT
 9              DIRECT EXAMINATION                            9   training. It's abbreviated training for new
10   BY MR. POST:                                            10   recruits. And mental -- it's mental health issues
11      Q. Mr. Harmening, you mentioned noncompliance        11   that they're exposed to, yes. I believe that's all
12   with Georgia POST standards a few times during the      12   in the same week.
13   deposition today, I think, or -- by that -- or let      13      Q. I think you noted in your report at some
14   me ask you this way.                                    14   points a number of times that Hector Arreola
15      Are Georgia POST standards, those standards that     15   indicated he could not breathe; is that correct?
16   you have mentioned, the same as the objective           16      A. Yes.
17   reasonableness standards of Graham versus Connor        17      Q. Can you direct us to that point -- or do
18   that you mentioned or wrote about on page 13 and 14?    18   you remember the number of times that you added it
19      A. Well, the --                                      19   up?
20          MR. CLARK: Object to the form.                   20      A. I believe 14 times.
21      A. I'm referring to the POST training                21      Q. Okay. Having heard that -- well -- or once
22   standards, and the training standards on use of         22   someone hears "I can't breathe" 14 times, what
23   force are consistent with Graham. That's what I'm       23   should they do regarding medical care as they're
24   saying.                                                 24   trained with police training?
25      Q. Okay.                                             25         MR. CLARK: Object to form. It's an


                                                      166                                                         168
 1       A. And the three -- the three prongs of Graham       1       improper hypothetical. Go ahead.
 2    are included in the instructional standards.            2       A. Well, they are trained that in the course
 3       Q. Okay. I just wanted to clarify that.              3   of handcuffing a suspect, if there's any indication
 4       And with regard to the videos, you were asked        4   that there is labored breathing, then they -- they
 5    some questions about that. You didn't observe any       5   need to take that into account and change positions
 6    resistance from Hector Arreola after he was             6   if they can, to be -- they're trained to monitor the
 7    handcuffed, did you?                                    7   person's breathing throughout, therein and after,
 8       A. No.                                               8   and then they're trained in the various ways that
 9       Q. Let's see. There was some discussion about        9   they can inhibit a person's breathing by the body
10    excited delirium today.                                10   position, different things they can do.
11       Does the existence of excited delirium, whatever    11       Q. You were a police officer for a number of
12    that exactly consists of, make a situation such as     12   years. If you encountered a situation where you had
13    this more dangerous in some fashion?                   13   already called for an ambulance and you observed
14       A. Yes.                                             14   labored breathing, what would you do at that point?
15       Q. Explain that if you could.                       15           MR. CLARK: Object to form, improper
16       A. Well, it's dangerous -- more dangerous for       16       hypothetical.
17    everyone, but police training is -- and while it may   17       A. Well, I've had these situations, and if
18    not be a legitimate medical diagnosis, it's found      18   I -- if there was -- if I had an individual on the
19    all through police training. And the training is       19   ground -- and I, again, say that there are some
20    that if there is excited delirium, especially with     20   differences between an arrest -- an offender arrest
21    drug use, especially with mental illness, there's an   21   situation and a CIT situation.
22    increased risk of sudden death following a struggle.   22       The difference is this: If I'm arresting
23       So police officers are taught that in the course    23   someone for an offense, the police officer
24    of handcuffing and detention techniques. In CIT        24   doesn't necess -- doesn't have a duty to back off of
25    there's lengthy training about that, how to avoid      25   that individual. They're going to use whatever


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 43 of 71

                                  William M. Harmening               9/23/2019

                                                     169                                                          171
 1   force they can that's necessary to effect that          1   expedite, that he was unresponsive.
 2   arrest. That's the conflict with CIT, where you may     2      Q. And that didn't happen in this case?
 3   have to back down and it's appropriate to back down,    3      A. I -- no.
 4   while still being able to control the subject and       4      Q. Okay. Let me ask you something. On page 9
 5   perhaps not put them in the handcuffs yet.              5   of your report, at 5:29 and 28 seconds --
 6      So in my experience, number one, if there's          6      A. Yes.
 7   going to be an involuntary commitment -- and I was      7      Q. -- there is -- says, "Arreola screamed,
 8   the mental health officer for my department, so I       8   quote, I can't breathe in, end quote, indicating
 9   did all the involuntary commitments for my              9   that the officers were still on top of him."
10   department. I did the petitions.                       10      A. Yes.
11      If I went into it knowing it was going to be an     11      Q. Is there any difference between "I can't
12   involuntary commitment, I already had the ambulance    12   breathe in" and "I can't breathe" based on your
13   there ready to go. I don't recall -- you know, I       13   experience?
14   think probably what I did is had them staged           14      A. Well --
15   somewhere until I was sure there were no weapons and   15          MR. CLARK: Object to the form.
16   then go ahead -- and advised them to go ahead and      16      A. I would just say that's a significant
17   come up. And then get the subject in custody as        17   statement to me, because he's describing asphyxia.
18   quickly and as safely as I can and have the            18   When somebody's on top of you, compressing you, you
19   ambulance immediately take control.                    19   don't have the ability to -- your diaphragm can't
20      Q. Whether it's a CIT situation or a regular        20   function properly. You can't expand your chest.
21   arrest situation, once you observe labored             21   The problem is not breathing out. The problem is
22   breathing, would you tell EMS to hurry up?             22   breathing back in.
23      A. Well, yes. And certainly if the person was       23      And it was significant to me that he said that,
24   unresponsive to the point where I felt a need to       24   because I think he was describing asphyxia, I think,
25   check for a pulse, yes, I would -- I would ask them    25   as opposed to, you know, just acting and saying "I


                                                     170                                                          172
 1   to expedite. I would hopefully already have them        1   can't breathe", when in fact he could breathe. It
 2   there ready to go.                                      2   was significant to me that then all of a sudden he
 3      Q. What is your opinion about the EMS response       3   said "I can't breathe in".
 4   or request for an EMS response in this case?            4         MR. POST: I believe that's all the
 5      A. I believe they waited too long to call for        5      questions I have.
 6   EMS and backup and additional officers. I believe       6              RECROSS-EXAMINATION
 7   that given Hector's behavior they probably very         7   BY MR. CLARK:
 8   quickly understood they had an involuntary              8      Q. So you just testified that the video does
 9   commitment. Certainly at the time they called for a     9   not show any resistance after the handcuffs were
10   psych eval they knew that. They should've              10   placed on Mr. Arreola.
11   immediately called for both -- backup especially,      11      Do you recall that?
12   EMS especially -- get them both there.                 12      A. Yes.
13      Q. Before the struggle started, they'd called       13      Q. But, in fact, there was resistance after
14   for an ambulance for the psychological evaluation;     14   the handcuffs were placed on Mr. Arreola; true?
15   right?                                                 15      A. Well, I'm referring to the video.
16      A. Yes.                                             16      Q. You said the video doesn't -- his question
17      Q. Should they have done something else at          17   was the video doesn't show him. You said no, the
18   some point with regard to asking for an ambulance,     18   video doesn't --
19   based on your police training -- or their police       19      A. Yes.
20   training?                                              20      Q. -- or I don't see anything in the video?
21      A. Well, I think they should've called for the      21      A. That's correct.
22   ambulance, had the ambulance respond to the scene      22      Q. But, in fact, there was resistance, though;
23   and keep them updated as to what was going on          23   correct?
24   medically. And if the individual like Hector became    24      A. I don't know that there was.
25   unresponsive you get on the radio and tell them to     25      Q. Well --


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 44 of 71

                                    William M. Harmening             9/23/2019

                                                       173                                                        175
 1      A. What I have is Evrard saying, you know,            1   his video, and he's clearly not resisting in that
 2   don't -- or don't grab my fingers.                       2   part of the video. And then after that is when
 3      Q. Right.                                             3   they're turning him over and propping him up, and
 4      A. And I think he also said he was kicking.           4   he's clearly not resisting then.
 5      Q. Right. So you know that there was, in              5      Q. But you've already told me that you can't
 6   fact, resistance?                                        6   see everything that takes place on the video, okay.
 7      A. Well, I don't know that I'd call that              7      You don't know everything that took place on the
 8   resistance. He's not resisting -- he's already           8   scene of this arrest; right? You agree with that?
 9   under arrest. He's secured in handcuffs.                 9      A. That's correct.
10      What I see on the video is two segments; number      10      Q. And you were a cop. You know that?
11   one, when Evrard is walking up he's not moving. His     11      A. That's correct.
12   legs are moving just a little bit. And then there's     12      Q. All right. And all I'm clarifying here
13   a segment where you see him propped up against          13   is -- he asked you a question about can you see any
14   Oakes, and he's -- I think he's totally unresponsive    14   resistance on the video. You said no, no more
15   at that point.                                          15   resistance on the video after the handcuffs.
16      Q. All right, well, then let me ask you this         16      And my only question is, is that -- are you
17   way. So I want to understand this. I really want        17   saying there was no more resistance or you're just
18   to understand this precisely, what your testimony is    18   saying you can't see it on the video?
19   here.                                                   19      A. I'm saying I can't see it on the video and
20      After the handcuffs were placed on Arreola, are      20   I can't determine that from the audio. That's --
21   you saying there was no resistance? Yes or no? Or       21      Q. So that's an "I don't know", it seems to
22   you don't know?                                         22   me, then.
23      A. Well, if --                                       23      You don't know whether there was resistance or
24      Q. Yes or no or I don't know.                        24   not?
25      A. I don't think it's yes or no. Define              25      A. Well, I can't say positively that there was


                                                       174                                                        176
 1    resistance in -- resisting arrest?                      1   when I can't -- I have no evidence that there was.
 2       Q. Resisting arrest.                                 2   I'm not saying any more than what I'm saying. I --
 3       A. No, I don't think so. I don't think it's          3      Q. I'm confused.
 4    possible for him to resist arrest when he's secured     4      A. No --
 5    in handcuffs in a prone position.                       5      Q. Are you saying there was resistance or not?
 6       Is he still struggling? I think if I look at my      6      A. No, you're -- I'm -- I can't say that there
 7    time line and I listen to the audio, I think there's    7   is or not.
 8    a point where he's no longer -- his voice is            8      Q. So you don't know?
 9    trailing off and that's the end of it.                  9      A. I can say based on the period of -- based
10       Q. Sure, you're going to a point there.             10   on the clips from the -- from the video and the
11       But after the handcuffs were placed on Arreola,     11   audio -- this is all I'm saying -- there is no
12    you would agree with me that there was still           12   resistance apparent to me in the audio or the video.
13    resistance, still struggling, from Mr. Arreola?        13      Is there resistance during the period of time
14       A. Can I -- I want to refer --                      14   when there's -- when I don't see anything on the
15       Q. I'd like to have an answer to that               15   video? I don't know.
16    question, though.                                      16      So I'm saying both. I don't know for some, and
17       Don't you agree with that?                          17   I think I do know for other --
18       A. I don't think I do, but I'd like to read --      18      Q. Well, but -- but --
19       Q. Okay.                                            19      A. -- for other times.
20       A. -- I'd like to read something first.             20      Q. -- you point out some resistance on the --
21       He's -- once I -- once he's handcuffed, he is       21   on the audio. You raised it without me even having
22    still saying "I can't breathe". I don't have any       22   to raise it with you. And that is the comment about
23    evidence at that point that he's still resisting. I    23   quit trying to grab my fingers.
24    don't see anything or hear anything. There's a very    24      A. Well, I don't -- I don't consider that a
25    short time later Evrard walks up and then we have      25   resistance.


                                    Causey Peterson Reporting, Inc.
                                             (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 45 of 71

                                  William M. Harmening              9/23/2019

                                                     177                                                        179
 1       Q. What do you consider that?                       1      I mean, do you contend that you would hear the
 2       A. Grabbing his fingers. That's not --              2   kicking of his legs on the audio? Are you that good
 3       Q. That's not resistance?                           3   that --
 4       A. No. No.                                          4      A. Well --
 5       Q. What about kicking, is that resist -- first      5      Q. -- you could determine that from the audio?
 6    of all, is kicking resistance?                         6      A. No. But I would -- I would suggest that I
 7       A. I would call it more assault if he's trying      7   would hear the officers taking action and telling
 8    to kick somebody.                                      8   him not to or --
 9       Q. All right.                                       9      Q. How do you know that?
10       A. I -- I'm not trying to play with words. I       10      A. Well, I don't.
11    just don't think you can resist --                    11      Q. Yeah.
12       Q. Well --                                         12      A. I don't.
13       A. -- arrest when you're in handcuffs in a         13      Q. Okay.
14    prone position.                                       14          MR. CLARK: That's all. Thank you.
15       Q. I'm going to ask you that, though. I was        15          THE WITNESS: Yeah.
16    going to ask you a question about that, though.       16           (OFF-THE-RECORD DISCUSSION)
17       Just because a suspect is in handcuffs doesn't     17          MR. CLARK: All right, so we -- my view is
18    mean that they can't resist arrest, first of all?     18      we took the deposition pursuant to the Rules of
19       Would you agree?                                   19      Federal Procedure. But we were talking here,
20       A. I agree.                                        20      and we can consider that this deposition is
21       Q. It doesn't mean that they can't hurt the        21      taken and that objections except as to the form
22    officers that are there trying to arrest them?        22      of the question and responsiveness were
23       Would you agree?                                   23      reserved.
24       A. I agree.                                        24          MR. POST: Agreed.
25       Q. It doesn't mean that they can't escape?         25          THE REPORTER: Okay.


                                                     178                                                        180
 1       Would you agree?                                    1      (AND FURTHER DEPONENT SAITH NOT)
 2       A. I agree.                                         2 (Deposition concluded at 4:11 p.m.)
 3       Q. All right. So just because someone's in          3
 4    handcuffs is not the end of the story with respect     4
 5    to an arrest?                                          5
 6       You would agree with that?                          6
 7       A. Well, I agree, but there was a second part       7
 8    to what I said, in handcuffs and in a prone            8
 9    positions with officers on top. I don't think          9
10    resistance in a -- resisting arrest is really         10
11    possible at that point.                               11
12       But, aside from that, I repeat, I don't think      12
13    grabbing somebody's fingers is resistance. I don't    13
14    know what that is. I mean he's got his hand on his    14
15    back, he's handcuffed behind his back and grabs his   15
16    fingers. I don't know what to call that.              16
17       All I will say is I don't see on those two video   17
18    clips any sign of resistance when Evrard walks up     18
19    and when he's propped up against Oakes.               19
20       Q. That's right.                                   20
21       A. On the audio I don't hear any sign of           21
22    resistance as his voice is trailing off and he        22
23    becomes -- and there's no more sound coming from      23
24    him. Beyond that I don't know.                        24
25       Q. You don't know.                                 25


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 46 of 71

                                               William M. Harmening   9/23/2019

                                                          181
1 STATE OF GEORGIA
2 COUNTY OF MUSCOGEE
3
                 CERTIFICATE
4
5
             The foregoing transcript of the
6
      proceedings was taken before me as a Certified
7
      Court Reporter and reduced to this transcript
8
      under my direction and supervision, and I
9
      certify that it is a true and correct transcript
10
      of the proceedings to the best of my ability.
11
             This 10th day of October, 2019.
12
13
14
15
                _____________________________
16
                Alan M. Causey, CCR
17
               Certificate No. B-1445
18
19
20
21
22
23
24
25




                                               Causey Peterson Reporting, Inc.
                                                        (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 47 of 71

                        William M. Harmening                9/23/2019
                                                                                             182

         A          addition 36:12       103:17,19 107:6    Alan 1:19 5:8 6:3   anymore 77:15
Aaron 1:13 133:1    additional 10:25     108:5,7,14,15        7:14 181:16         77:24
abbreviated           11:2 23:12         108:16,17          Albuquerque         anyway 93:15
  167:9               24:17 33:9,10      112:13,23 113:1      61:23             apart 81:15
ability 171:19        33:12 36:15,16     113:11,15          alcohol 21:9        apartment 57:7
  181:10              52:16 82:13        114:10,18            71:14             apologize 125:16
able 113:8 136:25     95:18 141:23       119:11 130:4,10    alert 119:11        apparent 176:12
  158:19 169:4        170:6              135:2 136:5,6,8    allow 155:9         apparently 35:5
abrasions 148:20    address 86:24        136:24 137:10      allowed 58:20       appeal 61:11
absolutely 73:1,3     162:5              137:15,17,22,24      59:10,23 60:10    appear 14:7 15:8
  113:5,6 142:4     addressed 84:25      140:2,5,12,15        78:23 97:14         15:19 146:17
  155:25 157:8        128:8,25 149:11    140:16 141:11        139:5,10 157:10   APPEARANC...
academic 81:11      adequately           141:15 142:22      allowing 139:15       2:1
academics 85:8        137:25             143:18 146:25      allows 78:11        appeared 107:25
  87:19             Adler 81:6           147:2,7 148:16     altercation         appearing 5:3
academies 83:11     administrative       148:24 149:23        113:24 136:14     appears 13:25
academy 80:24         52:4               150:17 151:9,10    ambulance             16:13 17:20
  81:14 83:11,24    Administrator        161:10 162:23        119:12 120:6      applied 117:25
  84:14 85:5          1:4                163:7 174:12,17      168:13 169:12       133:4
  87:24 88:2,3      admitted 129:8       175:8 177:19,20      169:19 170:14     Appling 61:7
accept 119:18         129:23             177:23,24 178:1      170:18,22,22      apply 28:24
Access 23:6         advance 82:11        178:2,6,7          amount 56:23          131:16
accomplished        advanced 88:5       agreed 5:2 76:18      162:23            applying 97:7
  155:16,25         advancement          96:18 179:24       Ana 85:13             133:5
account 168:5         82:12             agreement 3:17      analysis 62:13,17   apprehension
accredited          advise 79:13         30:1,17              62:20 81:3 88:6     64:19 97:21
  153:20,20         advised 105:9       ags@psstf.com         162:12              112:9
Act 5:8               138:8 169:16       2:18               annual 88:3         appropriate
acting 108:24,24    affidavit 60:4      Aguilar 1:11 15:8   annually 78:16        132:8 169:3
  109:1 110:21,25   affirmatively        15:11,13,14        answer 5:21         appropriateness
  171:25              8:18 9:2 66:10     90:21,23 93:18       15:13,20 19:10      161:6
action 1:9 97:15      68:6 72:20         107:11 110:19        20:19 31:10       approximately
  179:7               124:3 165:3        119:25 129:6,7       55:12 66:4          52:23 113:14
actions 89:14       agency 7:4           133:5 134:19         77:12 79:14       area 51:15,19
  90:20,25 91:15    agent 67:17          135:21 147:17        101:17 106:12       65:6 92:15,17
  116:23 156:5      aggressive 145:4     150:1 154:3,17       106:13 150:8        92:17 114:22
  157:19            agitation 115:6      164:12               160:14 161:8        115:15,17,21
active 25:16 26:3   ago 33:22 72:2      Aguilar's 150:2       174:15              160:18
actively 101:3        164:11            ahead 10:16         answered 8:22       areas 28:1 63:17
  156:13            agree 50:1 71:2      59:22 64:23          150:6               63:20 64:8,10
add 51:13 142:6       73:9 87:5 96:17    82:8 84:20 85:6    answers 9:11          82:22 88:23
added 25:1,6          97:12,17 98:12     104:1 116:15       anticipated           90:5 92:14
  37:2 167:18         98:24 100:13,18    120:9,23 157:11      140:21            arms 99:24
adding 36:9           101:1,9 102:14     160:21 164:15      anybody 128:16      Arreola 1:3,3,5,5
  120:10              102:15 103:13      168:1 169:16,16      140:8 146:19        1:6,7 70:17,25


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 48 of 71

                        William M. Harmening                9/23/2019
                                                                                             183

  89:14 91:6,14       132:7 135:7         163:13,13,18,21   Avenue 1:23 2:16     79:17,18,19,23
  99:1 100:24         136:4 137:20        163:25 171:17      5:11               Bartow 61:12,14
  101:20 103:2,5      142:11,12,17,19     171:24            AVI 16:6,9          base 146:7,8
  103:13,15 105:4     143:3,12,14       asphyxiation        avoid 112:14        based 58:2 60:7
  105:10 107:9        155:17 157:3        118:6              134:4 166:25        62:6,6,11,24
  108:3,8,10,13       162:25 163:4      assault 177:7       awarded 61:10        65:13 107:11
  108:18 109:7,13     168:20,20 169:2   assist 26:3         aware 22:15 63:3     108:17 110:19
  110:17,24           169:21 173:9      associated 14:25     63:10 96:1          119:21 120:3,3
  111:15 112:15       174:1,2,4 175:8     15:14              120:5 132:20        170:19 171:12
  113:3,8 114:5       177:13,18,22      associations         152:12 153:5        176:9,9
  114:20 116:5,12     178:5,10            77:22             Axon 77:17 88:7     basic 83:8 86:9
  116:22 117:6      arrested 68:17      assume 9:4 15:10                         86:11 90:18
  118:2 119:6         98:5 99:6           20:20 94:25               B            167:3
  125:17 127:21       110:17,25           116:4             b 6:23              basically 46:1
  129:9 134:24        111:15 112:17     assuming 12:14      B-1445 6:4 7:14      162:8
  135:6,14,17,18      126:10 140:18       20:24 23:1 28:7     181:17            batons 75:2
  136:2,17 137:2      142:14 146:15     attempt 93:17       B-E-R-N-I-L-I...    Bay 1:23 2:16
  137:9 139:24      arresting 70:8,15     136:2               61:20              5:11
  140:5,6 143:3,7     70:24 101:21      attempted 57:4      back 14:18 38:2     bear 117:21
  143:16 144:1        109:12 142:1        113:4 129:9         43:7,13 45:21      138:23
  146:3,16 147:4      168:22              143:14              48:9 49:13 57:8   beat 66:8
  147:7,12,13,25    arrests 66:23       attempting 97:13      57:10 59:18       beating 100:16
  148:20 156:6        68:11,23            98:25 100:16        62:1 80:21        bed 143:7
  166:6 167:14      arrival 94:16         130:5 156:14,23     104:11 111:8      bedded 81:2
  171:7 172:10,14   arrives 138:18      attempts 100:22       112:7 117:12      began 113:11
  173:20 174:11     article 3:20 6:5    attention 146:3       118:1,16 123:21    114:12,17
  174:13              38:22 39:4          147:3               124:5 129:24      beginning 32:25
Arreola's 22:6      articles 28:22      attorney 2:6          130:12,18,23,24    36:16,17 80:8
  116:6 117:25        44:16 45:10,25      13:11 20:21,24      131:2,8,16        begins 100:24
  133:4,6             46:2 163:17         32:7 34:12          132:6,18 133:4     114:1
arrest 64:19        aside 149:4           47:12,13 59:10      133:6 143:7,8     behalf 2:3,12
  66:19,22 68:16      178:12              60:2,5 67:20,23     146:14 150:5       50:14,18
  68:17,24 69:4,8   asked 28:2,3,21     Attorneys 2:15        155:1 162:6       behavior 170:7
  69:21,25 70:10      93:10 133:2       audio 17:7 18:4       164:25 168:24     behavioral 84:4,7
  89:18 90:2          135:1 140:6         18:10 36:11         169:3,3 171:22     160:13 161:5
  91:23 92:4,6        164:6,10 166:4      174:7 175:20        178:15,15         belief 94:15 112:7
  93:14,20 97:13      175:13              176:11,12,21      background 28:1      149:17
  97:21 98:3,18     asking 34:9 55:1      178:21 179:2,5      28:21 160:13,13   believe 13:9
  98:20,23 99:1       55:2,6,8 66:2     authorities 70:3      160:25 161:4,4     14:13 15:2 16:1
  99:10,16,18         117:1 149:8,13    authority 132:21    backup 92:18         16:2,8,10,22
  100:17,22 101:8     151:12 152:22     autopsy 4:6 21:6      95:17,18 106:6     17:2,13 18:1,9
  111:20 112:2,3      170:18              21:8,13 22:5,9      117:1 170:6,11     18:16 27:6
  112:9,15,21,22    asphyxia 3:22 4:1     22:10 117:18      bad 108:21           28:16,25 29:2
  116:1 118:1         39:13,18 40:17      118:22 121:11     badge 78:6,10,13     42:19 45:21,24
  130:6 131:12        146:11,12           121:12              78:20,23 79:5      47:11,23,24


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 49 of 71

                        William M. Harmening               9/23/2019
                                                                                         184

 48:21 59:20          36:13 77:17        96:7,11,23        148:7 150:22       57:21 58:17
 60:20 61:17,20       92:10 104:18       97:11 114:7,11    151:7 168:13       59:5,14,15,16
 62:3 64:17,24        117:1 178:24       125:23 168:4,7    170:9,11,13,21     60:1,5,15,22
 65:3,11 68:22      big 71:21 82:12      168:9,14 169:22 calling 150:14       61:9,11,24 62:1
 83:19 89:1           128:18 140:3       171:21,22       calls 31:20          62:4,10,23,25
 94:18,19,20          145:5 148:18      breezeway 57:11  cam 14:13 15:1,2     63:5 64:7,14,17
 95:3,9 96:5,14     bill 46:24          Brian 1:12         15:2,15,15         64:22,24 70:17
 97:9,25 98:22      billed 30:7          127:13 128:6      16:14,15,23,23     70:25 72:9,11
 98:23 99:4,15      billing 30:10       BRIEF 83:1         16:24 137:11,18    72:12 76:9
 100:1,4 101:19     Billy 61:12 62:9     133:14 164:24   cams 13:1,3          86:13,14 88:20
 101:22 104:7,10    bit 28:3 45:14      briefed 117:24     14:15 17:2,3       92:9,13 94:11
 106:19 109:11        60:20 103:25      briefly 57:2       158:22             95:6 96:25
 109:15 111:14        124:12 125:16     bring 10:4 26:18 canines 57:9         97:22 99:23
 112:13 113:5         164:11 173:12      30:9 44:8       capacity 1:12,13     100:1,23 101:6
 116:17 118:10      Blood 21:8          broke 126:19       1:14,16            101:6 116:5,5
 121:8 122:19       bloodied 71:24      brought 10:23,23 capture 137:19       118:6,6 125:13
 123:8,11,12        board 6:6 76:11      10:25 11:3 12:2 captured 158:21      127:11 129:2
 125:18,22 126:1      76:17              23:14,17        car 146:14           131:24 132:23
 126:8 127:24       body 3:21 13:1,3    bugs 48:14       cardiac 116:1        133:8 136:25
 132:17 135:14        14:13,14 15:1,2   bullet 62:13     care 4:8 23:12       140:3 142:20
 136:10 137:11        15:15 16:23       bulletin 3:22,23   69:3,20 147:7      154:2 160:2,12
 140:8 141:6,18       115:11 117:25      39:11 40:4        148:15 150:19      160:23,23 161:3
 142:18 144:7,11      137:11,18          152:8 153:3       151:8 167:23       161:20,21,23
 144:13,19            158:22 168:9      bunch 8:15 57:8  career 68:4          162:16,17 163:9
 145:21,23          book 85:22,24       Busier 50:2      carried 75:2         164:7 170:4
 147:24 150:3         86:4,20           busy 49:23       carries 80:6         171:2
 152:18 158:22      BOREN 1:15          buttocks 130:21  carry 75:1,1,2     cases 32:12 47:24
 158:23 160:18      bottom 37:23                           77:16 78:5,6,10    49:16 50:6,8,11
 160:22 163:8         129:7 154:24               C         78:11,12,12,23     50:14,21,23,25
 164:12,17 167:5    box 2:16 34:15,19   c 2:5,14 6:13      79:5,23,24 80:2    50:25 51:3,4,6
 167:11,20 170:5    Bradley 2:6         C-A-S-I-L-L-A... carrying 77:17       51:7,8 52:12,16
 170:6 172:4        break 8:20,23         56:13          case 5:22 7:3,3,10   52:17,24,25
believed 105:4        60:19 82:23       cadets 84:5        10:5 13:15         53:2,3,5,7,17,21
 109:17               133:12            CALEA 153:19       25:15,20,21        54:7 55:4 56:5
belong 77:23        breaking 127:2,2      153:20,24        26:4 27:19         56:10,15 61:3
belongs 17:4        breath 132:14       California 56:13   28:25 30:2,4       63:3 68:25
belt 57:4           breathe 96:13,16    call 27:18 68:9    31:3 33:22 43:4    73:25 74:6,11
Bernalillo 61:19      113:9 118:3         90:9 92:18,19    43:23 44:9,21      85:1 101:15
best 147:3 181:10     125:18 126:4,11     98:13 99:14      44:25 46:10,13     134:4 137:23
better 36:11          126:12 155:4,10     106:6 170:5      46:18 47:15,17     163:25 164:2
 72:12,15 73:2        162:7 167:15,22     173:7 177:7      48:4,15,18,19    Casillas 56:12,20
 90:3 95:14           171:8,12,12         178:16           48:23 49:1,4       56:22 57:1,3,5
 96:13,16 113:20      172:1,1,3         called 1:19 8:7    50:24 54:21        57:17
 134:15               174:22              40:17 79:2       56:5,18,19,20    catch-all 45:14
beyond 33:18        breathing 96:1,2      101:24 145:6     56:22 57:2,17      104:1


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 50 of 71

                         William M. Harmening                 9/23/2019
                                                                                              185

categories 87:15       153:19 181:6        105:21 106:2         161:9 164:19,25     108:17,19,21
  89:12 90:20        certify 181:9         112:9 131:22         165:4,20 167:25     109:9 110:19
  92:8               cetera 5:25 45:11     134:4 142:16,20      168:15 171:15       117:3 134:2,5
categorize 54:19     challenged 60:7       160:12 161:4,21      172:7 179:14,17     135:21
category 51:3          63:4                163:5 166:24       class 85:7          commitment
  87:20 90:1 91:4    change 155:6          167:8 168:21       clear 55:12 89:23     102:3 105:19
  91:22 92:3           168:5               169:2,20           clearly 127:14        106:15,24
  117:19             changed 27:9        CIT-type 160:23        130:22 175:1,4      109:22,23,25
cause 118:11           36:8 102:9        citation 42:6        click 35:1            110:13 150:24
  119:1 122:4          111:4 155:15,24   cite 153:8           client 11:23 12:3     169:7,12 170:9
caused 116:6         changes 28:10       cited 24:3,6,11        21:14 22:6,10     commitments
Causey 1:20 5:8        138:21              38:22,25 40:2      clip 16:10,12         169:9
  6:3,10,15,20       changing 155:19     citing 153:2         clips 14:7,13       committed 99:22
  7:1,8,14 181:16    chapter 85:24,25    City 58:18             176:10 178:18       156:13,22
CCG 12:6 20:10         86:5,21           civil 1:9 5:7 51:7   closed 53:2 54:21   community 142:1
  21:5 151:21        charge 7:9 32:11      52:2,6,7 53:16     closer 95:14        compassion
  152:4,12             32:14 50:24       clarification 22:2   co-authored           108:13
CCG000012 14:4         69:20               104:25 153:24        85:12             compensation
CCR 7:14 181:16      charged 71:20       clarify 21:15        co-counsel 48:15      45:4
CDs 13:12            charges 69:2          165:6 166:3        cold 143:24         complained
Center 4:1 5:10      chase 57:6          clarifying 131:19    Cole 58:17 59:15      113:8
  22:25 83:13,16     check 29:18           131:21 161:8         59:18 60:21       complaining
  84:3                 169:25              175:12             collar 51:20,21       75:15 113:12
Centre 1:22 2:15     checking 119:25     Clark 2:14 3:4,6       56:4 67:1,7,9     complains 74:24
certain 141:12       chest 171:20          8:2,10,11 9:12     college 81:24       complaint 75:9
  158:16             Chicago 3:22          10:10,20 16:11     Columbus 1:2,10       75:11,25 76:1
certainly 66:23        39:12 69:1,14       19:15,18 20:3        1:14,23 2:7,17    complaints 75:4
  68:20 70:20          80:24 81:5,7        21:22,25 22:1        5:11 11:18        complete 42:24
  83:8 84:23,24      chief 1:15 67:17      24:19 25:10          151:21 152:22       162:3,4
  87:17 107:4,23       67:21,25 74:8       26:9,12,14           153:15 156:10     completed 33:19
  108:19 110:5         79:16 84:21         30:12,16,20,24     combination 10:7      33:21,24 34:5,6
  113:6 114:13       Chiefs 153:16,17      37:9,13,18,21        11:2                34:8,11,14,22
  138:21 140:4       child 1:6 67:4,4      39:3,7,19,22,25    come 11:10 74:15      34:23,24 35:3,9
  156:20,22 157:2    Circuit 132:21        40:7,11,19,23        81:9 92:13          35:13
  169:23 170:9       circumstance          41:4,8,17,21,25      94:23 95:5        completely 98:1
certificate 6:4        71:1                43:11 48:5,7,8       154:18 169:17     completing 33:3
  22:16,17 82:9      circumstances         54:15,22,25        comes 163:4           33:4
  181:3,17             57:25 130:11        55:15,19,21        coming 120:2        completion 35:11
certificates 82:13   CIT 63:21 64:17       56:1,2 82:24         178:23            complexion
certification 77:4     64:18 84:10,22      83:2 120:17,22     commenced 8:1         138:21
  77:16,23             88:8,12 89:3        121:3,5 122:14     commencing 1:24     compliance 99:24
certifications         90:6,7,8,9,22       123:2,11,16          5:11              Compliant 4:4
  77:2,5,11,20,25      91:9,16 97:21       124:1,4,7,10       comment 133:1       complied 93:7
certified 1:20 5:8     98:6,13 99:14       133:12,15            157:13 176:22     comply 92:5
  6:3,9 77:15          100:1,10,21         153:25 157:11      comments 107:11       157:18


                         Causey Peterson Reporting, Inc.
                                 (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 51 of 71

                       William M. Harmening                 9/23/2019
                                                                                             186

component 141:4      72:10               133:16 137:7         53:19 65:12         74:19 75:23
comprehensive      consisted 68:4      continuum 86:2         68:10 73:12,18      76:11,17 85:13
  22:20 26:21,24   consistencies         86:8,21              73:20 79:21         85:21 181:2
  124:20             127:7             contract 6:21 7:2      80:9,10 81:25     couple 13:6 28:10
compressing        consistent 127:24     29:22                82:3,4 84:15        46:2 60:17
  171:18             128:5 156:4       contracted 81:8,8      88:14,18 89:15      83:23 84:3
computer 44:18       157:15 165:23     contribute 142:7       89:16 90:4,21       162:5 165:5,6
  44:19            consists 166:12     contributes            92:14 93:8 94:8   course 49:18
CONCEPCION         Consolidated          142:10               94:12,16 95:11      80:25 81:1,2,9
  1:5                1:10 11:18        control 106:8          95:15 104:17,19     81:17,20,23,24
concept 140:12     constitute 11:4       130:20 132:8         107:9 116:9,10      82:2,2 84:23
  141:25           Constitutional        169:4,19             116:23 117:8        166:23 168:2
concern 108:10       65:4,17           controlling            118:21 119:4      courses 80:16
  119:25 147:17    contacted 6:16        103:15 155:7         122:1 125:13        81:10,16,17
  150:2              46:18 47:2,8      controls 126:5,6       132:24 133:10       82:6,7,14,19
CONCERNING           48:22 50:22       Coordinator 84:2       135:8 136:18,19     87:23
  120:15 123:15      51:1              coordinator/ins...     137:2,3,6 138:5   court 1:1,20 2:6
conclude 156:5     contacts 32:8         84:17                138:6 139:19,23     5:8 6:1,3,6,9,17
concluded 180:2    contain 117:7       cop 145:1,11,11        139:25 142:14       7:8 56:3 60:11
condition 139:15     137:2 155:14        175:10               143:4,9,11,16       60:12 165:7
  146:4 150:9      contained 12:7      copies 37:15           143:22,24 144:2     181:7
conduct 128:17       17:25 28:23       cops 145:7,21,22       151:20 155:1,2    cover 7:5
confer 46:3          44:25 96:18,20    copy 3:13,16,17        157:4 158:14,17   covered 44:3,4
conflict 142:16      147:4 149:16        3:18,19,20,22        158:18 159:4,13     45:15
  142:21 163:4,6     164:8               3:23 4:1,2,4,6,7     159:17 161:11     covers 55:14
  169:2            containing 103:5      4:8 41:1,12          164:8,9 167:15    CPD 16:5,7,8
conflicting          148:22 151:4        44:1                 172:21,23 175:9     69:1,19 81:8
  142:22           contend 147:11      coroner 21:14          175:11 181:9      Craig 47:14,15
confused 157:2       147:14 149:15       22:5,9,11          correctional          47:19
  157:13 176:3       179:1             coroner's 118:22       82:17             create 13:14
Connor 20:2        contending            121:9              correctly 11:16       82:15
  156:4 157:3,16     135:16            correct 10:25        cost 48:13          created 82:14
  158:2,4 159:21   contents 10:13        11:24 12:3         Couch 48:11         credibility 93:23
  161:22 165:17    context 57:22         18:15 19:1 20:7    could've 72:11,14   cries 155:3
Connor's 19:3        89:3,5 104:6,9      20:18 23:9           72:25 155:16      crime 12:14 21:6
  45:23 159:18       104:10,20           24:12 27:21        Council 6:6           51:20,21 56:4
  161:10 162:2       113:20 130:2        29:2,20 31:3       counsel 5:3 7:3       67:1,7,10 81:3
consider 19:1        156:18              32:2,20,23,25        22:4 46:4           99:21 156:13,22
  132:10 176:24    continually           33:20,23 35:14     count 54:3          crimes 67:4,19
  177:1 179:20       134:24 155:3        35:15,18 37:6      counterproduc...      68:7,13,23 69:7
consideration      continue 35:5         37:25 38:9,14        134:23              70:1
  126:14             38:12,12 139:5      38:16 44:1 45:2    counties 71:15      criminal 51:4,6
considered 18:25     139:10              47:1 48:23         counting 17:11        156:21
  20:6             continues 130:8,8     49:12 51:11        county 61:7,13      criminology
considering        continuing            52:12,15 53:10       61:19 71:8,15       82:18


                       Causey Peterson Reporting, Inc.
                               (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 52 of 71

                        William M. Harmening               9/23/2019
                                                                                           187

crisis 63:21 64:6    139:9               106:10 115:24      140:9                31:15,19 36:17
  64:25 80:25       dangerous           death 21:14 22:5   demonstrating         46:15 49:21
  82:16 86:19        154:21 166:13       22:9,11,16,17      111:13               50:4,13 51:4
  90:8 106:20        166:16,16           40:5,18 116:7     department 1:15       52:14 163:22
  167:8             dangerously          118:11 119:1       4:2 25:24 39:12    depresses 140:23
critical 89:19,21    139:5,10            122:4 151:16       40:16 41:2         deputies 71:6
  130:17            Darren 61:12         166:22 167:1       67:16 68:25          74:10
criticism 90:23      62:9               Deceased 1:3        71:4,5,5 79:17     deputy 67:21,25
  99:11 102:5,7     Darrisaw 117:23     December 85:4       79:20 85:21          74:9,23 75:25
  116:11,16,22       118:8 121:12       decide 32:10        93:5 151:17,22       84:21
  117:2,9,15        dash 14:5 15:2,14   decision 74:16      152:3,22 153:14    describe 137:25
  127:22 129:12      15:24 16:7,13       76:10,15 99:9      169:8,10           describing
  134:13,16 149:5    16:15,23,24         105:20 112:22     departments           171:17,24
  149:5,14           17:2,3 40:17        113:2 139:18       69:20 151:14       designed 81:23
criticisms 64:20     118:2              decisions 73:19    depending 98:4      desire 135:17
  93:6 112:25       date 31:3 33:15     defend 100:11       100:14 157:6       detached 57:8
  116:13 130:1       33:15 34:2         defendants 1:17    depends 71:3        detention 166:24
  162:1,10,16        35:22 85:2,2        1:19 2:12 5:7      96:19 97:19        determination
criticize 109:6,9   dated 3:18,24        8:12               162:25               149:20
  109:12             18:20 37:22        Defendants' 3:12   DEPONENT            determine 128:17
criticizing 109:2   dates 84:18         defense 20:24       180:1                175:20 179:5
  109:3             Daubert 58:13,16     21:19 50:22       deposition 1:18     determined
CROSS 3:4            58:22               56:19              3:13 5:5,17          110:24 112:20
CROSS-EXA...        day 1:24 5:12       defensive 78:1      6:18,21 7:6 8:1      152:3
  8:9                7:13 72:23         define 96:19        8:20 9:14,18,21    determines 157:6
CSI 12:10,13         145:6 165:8         173:25             10:12,18 24:24     determining
current 3:15         181:11             degree 70:25        25:7,12 26:10        156:12
  24:21 52:10       de-escalate 90:13    103:2,14 140:2     27:20,20,25        develop 68:3
  78:15              108:4,20 154:14     163:1              28:3,4,7,9,10,11   developed 151:15
currently 29:25     de-escalating       degrees 82:13       28:15,24 30:18     Devices 4:3 41:3
Custodio 1:7         105:24             delayed 94:15       30:22 31:22        devoted 85:25
custody 106:2,18    de-escalation       delirium 114:25     32:15 33:11        diagnosis 115:4,5
  113:3 135:7,12     90:17               115:5 116:3        36:19 37:16          121:18 166:18
  169:17            deadly 74:11,14      118:13,14          39:9,23 40:9,21    diaphragm
customary 7:9        86:5 131:12         132:11,14 142:8    41:6,23 43:8,17      171:19
CV 3:16 26:8,17     deal 23:11 65:10     142:10 166:10      45:20 48:25        died 128:14
  26:25 27:6,13      71:21 82:12         166:11,20          49:10,15,16,19     difference 22:9
  28:1,22 29:5       83:25 86:20        Demand 4:5          52:11 53:9,13        168:22 171:11
  43:25 82:21        97:10 101:20       demanded 64:18      59:16 120:20       differences
  83:3,18 87:9       128:18 134:15      demonstrate         122:12,25 160:3      168:20
                     143:15 160:22       106:7 141:21       165:13 179:18      different 26:19
       D            dealing 66:25        154:16             179:20 180:2         26:23 35:24
D-Y-K-S-M-A          70:9 126:18        demonstrated       depositions 5:16      37:14,19 42:17
 48:5               deals 88:9           60:2               5:24 8:15 9:7        50:6 64:19
danger 132:13       dealt 64:25         demonstrates        24:18 25:2,4         67:14 75:19


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 53 of 71

                        William M. Harmening               9/23/2019
                                                                                          188

  80:18,19 86:23      141:17             48:14             DSM 115:4          either 13:12
  90:12 91:12       discussed 116:16    Dolton 56:11       Dudley 1:12          15:14 32:4 67:7
  98:1,1 100:4        146:13            Dontre 56:11,17     15:18,21 90:21      96:3 102:9
  101:15 102:23     discusses 118:7     door 57:10,10,14    90:23 93:18         108:20 119:1
  115:8,13 118:15   discussion 26:13     112:19 113:4       105:8 110:10,15     150:7
  124:9,21 135:4      120:15 123:14      139:7,16           127:13 128:7      eleven-week
  135:10 158:23       164:23 166:9      dot 15:9 16:6,19    129:8 133:5         167:6
  160:6 168:10        179:16             16:20 18:6         154:2 164:12      emails 31:20
differently 72:11   dislike 135:17      doubt 103:21       due 76:10 103:15   emergency 22:21
  72:25 99:17       disorder 105:16      106:7 109:2       duly 8:7           empathy 135:20
  100:8 135:14,15     105:23             140:11 154:2      duplicates 12:23   employment
  136:11 162:15     disordered 154:7    dozen 74:17,25      16:23               29:19 52:5 63:1
  164:11            dispatch 105:9       76:4,6,22 164:1   duration 118:2     EMS 22:19,19
difficult 103:14      110:10 138:9      Dr 19:3,9 38:23    duties 65:25 66:3    90:15 92:19,19
  125:23 132:5      dispute 141:18       40:5 85:13         66:5,7,11           92:22 94:16
  154:3,8,10,11       141:19             117:23 118:8      duty 168:24          95:5,11,14
  154:18,20         disqualified 6:11    121:8,12          DVD 13:21            105:9 106:17
difficulty 103:21   distance 26:4       draft 33:4,6,14    DVDs 13:12           110:11,16
digital 67:3,5,19     139:8              33:16 34:7,12     Dyksma 47:17         116:25 119:14
  68:7,13,23 69:7   distress 147:15      34:18,24 35:3      48:5,23 49:1,3      119:16 123:18
  70:1                147:25 149:18      35:14 47:5         160:2               124:19 125:11
direct 3:5 165:9    distressed 96:7     drafting 31:25     dynamics 84:7        147:13 148:1,8
  167:17              96:12              33:3 35:6 38:7                         148:9,23 149:2
direction 181:8     district 1:1,1       38:8,12,13                 E           149:2,19,19
directly 92:21        60:13              46:25             earlier 11:15        150:14,16,22,25
director 160:1      DIVISION 1:2        drafts 33:9 36:3     104:16 109:24      151:7 169:22
disagree 28:16      docs 20:10 21:5     drive 3:14 10:7      121:25 122:5       170:3,4,6,12
  102:20 103:5,7    doctor 19:5,13,23    10:10,11,15,23      123:22 131:15    encountered
  122:21              85:15 115:16       11:4,8,11,16,22     134:21             168:12
disallowed 60:16      118:10             12:5 13:8,22      earliest 49:10     ended 25:17 51:2
  60:21 63:12       document 29:21       18:25 19:1 23:8   early 49:16          66:5
Disc 14:6,19 16:5     36:6,7 122:16      23:13 43:10,12      109:17 143:22    enforcement 3:23
  16:19             documents 11:13      99:25 123:22      easy 154:19          4:1 40:4 50:15
discipline 74:9       18:3               124:15 125:5,9    effect 3:20 142:19   50:18 52:2
  76:17             doing 29:17,18       125:11 144:5        169:1              53:18,19 73:11
disclosed 27:5        54:24 67:7        driving 69:22      effecting 99:18      73:23 74:1 78:3
disclosure 6:1,7      72:12 74:11       drop-down 34:15    effectuate 99:16     78:6,9 142:16
discount 7:10         75:7 84:24         34:19,23 35:5       130:6 162:25       145:6 152:8
discoverable 36:3     100:8 102:11      Dropbox 13:1,4,5   effectuated 135:7    153:3 161:15
  36:4                108:8 126:9        13:11,12,15,16    effectuating         163:6 164:4
discovery 11:20       127:20 137:23      13:20,23 20:15      142:11           engage 90:15,15
  11:21 21:24         141:5 145:16      drug 21:9 115:8    efforts 136:17     engaged 109:7
  32:8                146:19             140:22 141:1,20     137:1 147:3        110:24
Discs 15:24         dollar 56:23         142:12 166:21     eight 17:10        engagement
discuss 118:18      dollars 30:8,21     drugs 141:12,14    Eighty-five 85:21    109:24


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 54 of 71

                        William M. Harmening                9/23/2019
                                                                                             189

engaging 111:22       110:5,11,16         132:11,14 142:7     160:4 161:11,15     118:8 119:24
enhance 36:11         170:10              142:10 166:10       169:6 171:13        120:1,11 129:18
enhanced 115:7      evaluating            166:11,20         expert 3:17 8:13      132:10 144:13
enjoy 145:16          107:23            exclude 56:4,4        19:14 27:6          146:9 160:25
enjoys 145:16       evaluation          exclusive 7:2         29:16 30:17         172:1,13,22
enter 69:12           125:12 170:14     exhibit 3:10 9:18     49:7 50:17          173:6
entire 10:4 11:5    event 125:10          9:21,24,25          51:10,16 52:2     factors 157:6
  42:25 43:19,22    events 125:9          10:16,18,24         59:5 63:4 64:9    facts 57:1 58:3
entirety 137:15     Everybody 80:6        11:8,16 12:5        74:4 82:22        fails 157:17
entitled 100:11     everyday 71:1         18:13 20:5,6,7      87:10 114:22      fair 9:5 20:22
  100:25            everything's 53:3     23:13 24:20,21      115:14,17,21        37:1 129:4
entries 32:24       evidence 33:12        24:24 26:9,10       118:19 162:4        131:2
entry 33:17 47:6      59:11 67:5 88:5     26:15,16 30:13      163:13 164:3      fairly 47:3 102:24
  69:14,16            94:19 162:12        30:15,16,17,18    expertise 60:3      familiar 14:2,10
episode 90:14         174:23 176:1        30:20,22,25         65:8                61:13 78:8
  102:1 105:23      Evrard 1:13 14:5      31:2 32:2 37:11   experts 58:20         161:18
  107:16 111:24       14:21,25 15:3       37:16,22 38:2     explain 59:7 71:4   family 22:6
  133:25 154:8        17:7 18:5 90:21     39:4,9,23 40:8      101:18 160:15     farmers 76:12
equally 28:24         93:18 133:1         40:9,20,21 41:5     166:15            fashion 55:5 58:2
errata 28:11,19       138:17 150:4        41:6,23 43:7,12   explained 86:8        75:16 166:13
error 48:12,13        164:13 173:1,11     43:13,14,18       exploitation 67:5   fault 99:10
escalate 134:1        174:25 178:18       44:25 49:10       explore 133:3       FBI 3:23 40:4
  136:3             Evrard's 14:14        53:8 83:4,5       exploring 59:3,10     152:7,8 153:2
escalated 111:12      137:11              85:10 94:2        exposed 167:11      Federal 60:12
  111:17 154:14     exactly 94:21         120:16,20,24      expressly 5:19        179:19
escalating 108:21     109:16 110:1        122:12,15,25      extended 89:7       fee 30:1
escape 156:14,23      166:12              123:3 124:2,8       111:8             feel 138:4
  177:25            examination 3:1       124:14 125:4      extends 77:17       fees 3:15 24:22
especially 69:13      8:8 165:9           140:13 141:13     extensive 85:25       52:11
  105:24 111:12     examiner 118:7        144:5             extent 58:7 85:10   feet 96:24,25,25
  137:18 154:16     example 99:19       exhibited 140:20      108:16 115:24     felt 72:24 95:4
  156:5,10 160:12   exception 21:20       141:14              117:24 163:22       135:25 169:24
  166:20,21         excessive 57:24     exhibits 151:18       164:16            fifteen 120:6
  170:11,12           59:17,21 76:8       158:9             extreme 98:4        fifth 84:22
essentially 32:18     76:15 89:6        exist 13:7          extremely 109:1     fifty 30:5
  63:20 79:18         104:7,11,13,18    existence 166:11    eyewitnesses        fight 71:20 72:22
  104:3 135:5         104:20 131:7      exists 23:8           102:20              100:24 102:15
established 53:15     134:10 156:7      exonerated 76:20                          102:22 137:5
Estate 1:5 61:11      157:20            expand 171:20                F            140:3 142:3,3
  61:18             exchange 133:18     expected 103:9      F 2:6                 143:15 145:12
estimate 46:20        133:20 134:22     expedite 170:1      faced 142:11          145:15,16
  47:7 53:24 54:4     135:3 136:20        171:1               154:3               148:19,21
  164:1             excited 114:24      experience 27:1     fact 72:9,23 86:8     154:15
et 5:25 45:10         115:5,6 116:3       51:24 65:13         89:20 94:10       fighting 74:23
eval 105:9 107:5      118:13,14           83:7,8 111:10       108:13 114:19       75:7 101:3


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 55 of 71

                          William M. Harmening                 9/23/2019
                                                                                               190

   115:7 132:9,15        154:1 159:14        85:25 86:1,5,6      50:25 52:23,25    generally 14:24
fights 74:18,22          160:14 174:20       86:8,20,21,24       53:23 56:25         89:12 137:17
figure 76:1              177:5,18            86:25 87:11,24      58:20               163:7 167:3
file 1:9 10:4,7       fit 54:13 91:15        88:1,10 89:5      fourth 14:20 86:3   generically 90:9
   11:5 16:6,13       five 17:10 50:25       100:25 104:6,10     86:16,18          Georgia 1:1,10
   21:16 23:15           164:20 167:5        131:2,8,12,16     frames 158:12,13      1:21,23 2:7,17
   38:20 42:25        flashlight 75:3,5      134:10 142:18       158:20,23,25        5:7,11 6:3,7,9
   43:19,22           flip 113:21 121:1      142:24 153:18       159:2               16:3 42:8 61:6
filed 61:8 62:3,15       121:14 126:15       156:3,12,15       frankly 20:14         61:9 71:15 92:1
files 15:9,10         flipping 37:8          157:3,5,6,15,23     58:5 60:4 80:1      92:5 152:19,20
   16:19,20 17:21        138:7               158:7,8 160:5       108:1               153:2,6,15,16
   18:6,8 144:6       Floor 1:23 2:15        160:10,19,24      fraud 51:22           165:12,15 167:2
filing 5:24,24           5:10                161:11 162:24       67:10,13,14         167:6 181:1
final 33:14,15        fluid 73:14            165:23 169:1        68:5,13 69:6      Gerald 58:17
   35:21,21           focusing 144:8       forces 156:10         70:1              getting 89:7
finalized 18:17       folder 12:6,7,16     Ford 1:22 2:14      free 81:21            90:25 99:12
   18:23                 12:25,25 13:6       5:10 6:17         Fresno 56:13          103:21 126:6
finally 138:9            14:4,6,15,20      foregoing 181:5       57:4                165:8
   149:6                 15:7,17,23,25     foremost 98:7       Friend 1:7          give 9:9 32:9
financial 7:10           16:5,6,18,24,25   forensic 82:16      front 11:3 23:16      52:13 54:6
find 27:12 42:12         17:6,17,19,25       85:12,20            37:5 57:10,12       62:17 63:18
   133:20                18:4 20:9 21:7    form 5:20 10:6        133:23              77:22 99:19
findings/ 121:17         22:4,16,19,23       43:3 65:19        full 146:1            121:4
fine 103:10              22:24,24 23:4,5     75:15 103:16      full-semester       given 7:11 8:14
fingers 138:19        folders 11:13          116:15 130:14       80:25               18:20 27:19,20
   173:2 176:23          13:24,25 20:16      144:15 149:1,22   fully 96:18           28:24 45:5
   177:2 178:13,16       22:3                150:18,20         function 3:21         49:21 53:9
finish 9:9 27:14      folks 22:21 68:12      164:15 165:20       171:20              156:2 157:14
   38:13                 105:25 147:13       167:25 168:15     further 36:25         160:24 170:7
finished 34:11,17        148:1,23 149:19     171:15 179:21       49:14 120:2       gives 141:23
fired 25:23 59:22     follow 124:1         formal 75:20 77:2     122:4 129:23      giving 163:1
first 8:7 11:7 12:6   followed 126:2       FORMALITIES           138:17 146:1      go 10:13,16,20
   12:10 21:6 24:1       150:22              5:13,23             180:1               11:7,9 14:18
   24:9,11,16 33:4    following 6:7        forth 42:17 86:2    furthered 87:18       23:14,17,22,23
   34:7,12,18,24         166:22              104:21 153:16                           24:10 49:13
   35:3,13 38:6       follows 8:8          forwarded 34:12             G             51:5 55:23 69:3
   46:17,17 47:6      force 50:8 51:17     fought 71:13        G-A-M-E-Z             69:15 79:1 80:4
   49:15 63:24           52:8 53:17 56:8     72:18               85:16               81:21 82:8
   77:13 85:7            63:20,23 64:9     found 61:9 63:7     Gamez 85:13,16        84:20 85:6 98:2
   86:17 91:4            73:25 74:6,11       63:11 76:8        garage 57:8           101:7 104:1,23
   94:14 97:19           74:14 75:5 76:8     122:9 166:18      Garner 86:12,13       104:24 105:8
   98:7 101:17           76:15,24 77:3,6   foundation 100:5    general 12:12         111:11 116:15
   118:5 125:8           77:11,21 82:21    four 12:9 15:8,18     64:2 67:20,23       120:9,23 139:15
   127:1 129:16          83:10,21 84:1,7     17:10 32:24         77:10 88:19,23      143:7,7,8,8
   136:16 139:3          84:8,10,25 85:9     38:11,12 48:14      105:16              145:17,17


                          Causey Peterson Reporting, Inc.
                                  (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 56 of 71

                        William M. Harmening            9/23/2019
                                                                                         191

 157:11 160:21      gotten 130:7     Hall 86:19         happening            hired 8:13 50:22
 164:15,25 168:1    Government 1:10  hand 178:14          146:12               51:9 52:2,13
 169:13,16,16         11:18          handcuff 95:24     happens 16:11          164:3
 170:2              grab 96:24,25     117:10 129:9        117:15 129:19      hiring 51:2
goal 106:1 155:25     138:18 139:18   136:17            happy 165:8          hit 138:25
goes 112:7 138:17     173:2 176:23   handcuffed 89:8    hard 13:21 103:4     hold 63:18 96:25
 152:24             grabbing 177:2    96:3,7,22 97:10     106:8                115:20
going 8:19 9:3        178:13          103:21 111:25     Harmening 1:18       holding 91:7,8,23
 10:12 11:11,12     grabs 126:5       130:7,18 131:4      3:2 5:6 8:6 55:3   home 71:24
 11:12 13:21          178:15          132:6,18 137:12     165:11             honestly 58:21
 20:20 24:10,19     graduate 84:13    149:25 166:7      hawing 161:13          60:8
 35:12 36:2 43:7    graduated 83:24   174:21 178:15     head 8:18 9:2        hopefully 170:1
 43:13,17 47:2        84:13          handcuffing 4:3      52:20 66:10        hoping 59:13
 57:10 59:3,7,10    Graham 86:13      41:2 104:21         68:6 72:2,20       hospital 101:8
 59:20 61:21,25       156:4,11 157:2  127:23 128:15       118:1 124:3          112:1 123:7,9
 69:6 70:22           157:15,24 158:2 129:24 130:13       132:19 146:17      hour 46:8
 76:16 88:20          158:4 165:17,23 130:19,25           165:3              hourly 30:4
 89:10 91:15          166:1           131:17 149:6      health 90:16         hours 38:4,7,7,11
 93:16 98:9,11      great 83:25 85:9  153:18 166:24       167:10 169:8         38:12,13,15
 101:14 105:19        86:20 100:2     167:7 168:3       hear 36:11             84:6 143:22
 106:23,24 107:4      103:2,3        handcuffs 89:21      124:25 174:24      house 13:15 57:7
 110:4 111:12       greater 141:13    98:4,12 99:12       178:21 179:1,7       105:5 139:7
 112:22 114:6       Greg 159:21       116:12,21 117:7   heard 55:10          hundred 30:5,5,8
 116:21 118:10      Gregory 20:2      117:16 126:4        136:21 144:25        30:21 52:23,25
 120:7,17,18        ground 89:20      137:8 138:9         167:21               53:23 120:6
 128:17 131:5         99:12,23 102:6  155:9 156:6       hearing 5:22         hurry 169:22
 136:13 140:24        102:8,24,25     169:5 172:9,14    hears 167:22         hurt 139:12
 143:8 150:24         103:8,20 111:25 173:9,20 174:5    heart 115:12           177:21
 154:15,15,18         117:6,10 119:7  174:11 175:15     heck 102:15,22       hypothetical
 157:9 158:9,11       127:23 168:19   177:13,17 178:4   Hector 1:3,5,6,6       168:1,16
 163:3 164:21       guess 38:18 54:16 178:8               1:6 88:24 99:23
 165:2,6 168:25       55:22 63:9 74:3handgun 77:15        122:20 134:7                 I
 169:7,11 170:23      75:8 111:20    handle 150:14        139:11 166:6       ID 79:23
 174:10 177:15        117:5 162:2    handled 88:24        167:14 170:24      idea 61:23
 177:16               165:1           137:23            Hector's 120:1       IDENTIFICA...
Gonzalez 61:19      guide 98:9       hands 69:8 70:8      170:7                9:19 10:19
good 9:8,17 96:21   gun 80:6          138:4             held 78:15             24:25 26:11
 108:8 113:2        guy 19:11        hands-on 70:15     help 61:21 97:24       30:19,23 37:17
 121:3 128:21       guys 55:22 69:1  happen 73:16         98:19 147:13         39:10,24 40:10
 134:23 144:11        69:19           115:13 171:2      hemming 161:13         40:22 41:7,24
 144:13 148:11                       happened 42:21     high 142:2             120:21 122:13
 160:8 161:19               H         57:12 58:19       high-powered           123:1
 179:2              half 33:22 74:17  69:18 100:3,23      26:5               ignored 162:8
Gotcha 71:25         74:25 76:4,6,22  102:7 103:7       high-speed 57:6      Illinois 56:11
 79:25               129:13,22 164:1  118:12 128:2,18   hire 32:11,12          67:15,20,23


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 57 of 71

                         William M. Harmening                9/23/2019
                                                                                             192

   71:8 74:12,12     incorporated        instances 63:10     introduction          170:8
   79:2 83:12,24       125:12              72:3,21             105:3             involve 76:7
   84:13 88:2        incorrect 29:1      instruction 84:5    investigate 74:1      87:23
   159:25            increase 100:8        84:6 153:6        investigated 74:7   involved 42:13
illness 85:1 90:11   increased 166:22    instructional         75:10,14 76:20      53:8 68:12,12
   90:13,18 115:8    INDEX 3:1,10          166:2             investigating         68:16 70:15,24
   166:21            Indiana 60:14       instructor 84:2       67:21 76:24         72:22 75:4
Imee 1:7             Indianapolis          84:11,23 88:9       77:6,21             76:23,24 93:18
immediately            58:17,18 60:12    instructors 85:7    investigation         160:24 163:25
   57:13 106:5,6     indicated 34:4,6      152:14,17,25        12:22 17:18       involvement
   109:12 110:17       119:17 127:19       153:22              74:15 75:18         48:22 61:24
   110:25 114:11       167:15            intend 92:9 94:11     77:7 164:14       involves 90:10,11
   116:25 169:19     indicates 35:2      intended 26:1       investigations      involving 53:17
   170:11            indicating 171:8      63:13               67:25 76:6,23       67:5 74:18
importance           indication 117:22   intention 136:9     investigative         131:22 152:17
   133:17              168:3             interaction           17:14 18:2        irrational 154:13
important 118:17     indifferent 148:3     118:12 127:21       75:21 81:1        issue 28:18 33:22
impossible 155:8       150:8,13,15       interest 6:12         82:17 83:23         86:25 128:9,15
improper 95:6        indirect 42:6       interested 51:6       87:13               128:18,19
   168:1,15          indirectly 159:25     56:5 74:4,6       investigator 59:4   issues 86:10
inaccurate 28:16     individual 1:11       87:8 88:21          59:8,12             90:22 118:7
   29:1                1:12,14,16          128:3,4           investigators         133:3 167:10
inadequacy 65:3        75:22 101:25      internal 74:15        133:2             it'll 27:25
inadequate 65:1        128:16 130:18     internally 127:8    investment 51:22    italicized 152:10
inappropriate          130:20 131:23     International         67:10,12 68:5     item 24:16 26:7
   57:24 59:17,21      132:11 140:7        153:17              68:13 69:6 70:1     34:9 38:8,18,19
   134:8               144:2 154:6,7     interrupt 27:5      invoice 3:18          43:21 44:4,6,8
Incidentally 22:8      157:4 168:18,25   interrupted           30:11,21 31:2,7     84:17,22 86:3
   132:20 144:4        170:24              27:14               31:12,13,14,18      86:16
include 18:2 32:5    information 10:2    intervention          31:19,21,24       items 11:22,22
   53:2 87:20 88:3     23:12 28:23         63:22 64:6          32:3,19,22          12:1,2,10,12,21
   88:4 127:6          30:10 43:2          80:25 82:17         33:13 34:4,22       12:21 13:15
   153:21 156:11       124:23              86:19 90:8          35:12 38:3 45:6     18:13,13 19:2
included 29:6        informed 105:21       106:21 167:8        46:19,22 48:9       21:18 23:16
   32:18,21 43:21    inhale 155:6        interview 14:17       48:10,13            24:3 32:1 38:21
   81:3 84:6,9       inhibit 168:9         15:6 18:6,7       invoiced 31:4         38:25 42:17
   116:25 117:1      initial 31:13,21      128:17              34:2                82:21 83:18
   125:9 166:2         31:23,24,25       interviewed 46:9    invoices 33:2         87:9 117:5
includes 31:25         32:9,15,18 36:3     93:11             invoicing 31:12
   150:4               88:1              interviewer 129:3   involuntary                J
including 5:24       initially 98:20     interviewers          102:3 105:19      JAMES 2:14
   130:9 139:6         109:7               128:8,21            106:14,23         January 16:7
   157:7             inside 105:5        interviews 17:7       109:21,23,25       32:25 33:18
inconsistencies      instance 50:3         17:11,14 18:5,9     110:12 150:24      34:3 35:14,25
   127:8               127:12              164:13              169:7,9,12         37:3 47:6


                         Causey Peterson Reporting, Inc.
                                 (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 58 of 71

                       William M. Harmening               9/23/2019
                                                                                           193

jcc@psstf.com        132:5 173:4        135:19,22,24     Laura 117:23            141:12 166:9
  2:18               177:5,6 179:2      140:22 142:9     law 1:21 2:5,6,15    letting 9:8
Jezreel 1:7        kid 82:1 101:8       143:7 144:10,24    3:23 4:1 5:9       level 54:20 65:4
Jim 8:11 21:15     kill 114:6           145:17 147:22      6:16 40:4 50:14       65:16 75:9
  123:19           killed 57:15         150:7 151:21,25    50:18 52:2            137:25 157:5
job 9:8 128:21     killing 25:18        151:25 152:2,24    53:18,19 73:10     library 42:16
John 145:7,11,22   kind 11:9 31:10      153:15,15,19,23    73:22 74:1 78:3    license 79:10
Johnson 56:11,17     69:22 86:25        155:20 156:23      78:5,8,9 132:23    Licenses 83:22
  56:19              104:24 147:15      156:24 158:19      142:16 145:6          87:13
Jones 47:14,15     knew 75:23 76:12     158:20 159:14      152:8 153:2        lies 51:24 149:5,5
  47:19              102:1,2 105:18     159:21,23,24,24    161:14 163:6       limited 57:16,19
JPG 16:20            106:14,19,22,24    160:2 162:18       164:3              Lincoln 83:12,14
JR 2:14              107:3,12 109:21    165:8 169:13     lawsuit 8:12            83:15 84:2
judge 57:17 58:1     109:25 110:5,12    171:25 172:24      41:12 42:5,7,13    line 36:10 38:6,8
  58:12 59:25        147:12,14,17,24    173:1,5,7,22,24    42:15,21              38:11 130:3
judgment 61:10       170:10             175:7,10,21,23   lawsuits 42:17          145:18 162:11
  154:13 156:17    knocked 113:3        176:8,15,16,17     76:5,21               174:7
judgmental         knocking 112:19      178:14,16,24,25  lawyer 79:13         lines 84:3 125:18
  134:2,5          know 8:14,14,17      179:9            lay 135:23           link 13:1,4,5,12
judgments 73:20      8:21 9:1 12:12    knowing 169:11    laying 69:8 70:8        13:16
Judicial 6:6         15:25 16:21       knowledge 87:17   layman's 98:16       list 3:15 24:17,22
July 27:20 28:24     17:12 20:14        87:18 90:18      leads 144:10            36:18 49:9,9
jump 64:23           25:8 28:20 33:8    111:10           learned 107:8           52:10,12,17
  123:22             36:5 42:15,21     known 106:15      leave 106:24            54:7 55:3,7,8
jumping 125:15       42:22 51:8        knows 106:9         132:1 161:17,20       94:6
June 18:20 24:18     52:20,21 55:12                      left 70:2            listed 49:10 50:13
  33:24 35:23,25     55:14,21,23               L         legal 86:10,11,14       119:1 122:5
  36:24 37:23        57:20 58:6,21     LA 85:13,21         156:17             listen 174:7
Jury 4:5             59:9,24 60:4,8    lab 12:14 21:6,9  legality 86:14       listening 36:10
justice 40:16        60:9,10,18        label 20:12,13    legally 112:3        lists 52:11
  82:18              61:25 62:5,24     labeled 12:13,25 legit 76:1            literally 44:24
justified 58:4       63:16 66:8          14:4 20:10,17   legitimate 166:18    litigation 7:11
  131:13             70:13,23 76:12      21:17 22:3      legs 126:5 130:9        27:18 37:25
juvenile 82:18       77:5,20 85:19       43:14             130:10,21             51:16 52:6
                     86:10 88:3        labored 114:8       173:12 179:2       little 19:19 34:22
       K             94:24 96:8          168:4,14 169:21 length 89:1 162:6       60:20 113:12
K 56:12              101:23 102:2      labs 21:14 22:5,9 lengthy 8:20 58:6       125:15 134:23
K17-01 17:8          103:18 106:8        22:10             166:25                146:3 164:11
Keel 18:7,11,11      107:1,7,13,19     Land 83:12,14,15 lesser 92:17             173:12
keep 13:21 31:15     107:20,22,24        84:2            let's 11:7 16:4,11   living 29:14
  108:20 120:18      108:16 111:9,18   language 59:24      20:9 23:11,17      LLC 2:5
  136:3 141:5        114:24 117:14     large 51:23 75:3    23:20,24 24:20     local 70:2
  165:7 170:23       118:11 119:13       103:13 140:2      26:9 30:12 39:6    location 139:6
kick 177:8           123:23 129:15     late 165:8          51:7 77:12 94:1    long 26:4 28:6
kicking 130:9        132:12 134:6,8    laundering 67:14    123:17 133:12         31:10 46:7 49:6


                       Causey Peterson Reporting, Inc.
                               (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 59 of 71

                      William M. Harmening              9/23/2019
                                                                                      194

  49:18 72:1      mail 67:14          52:3,4 95:4       mental 84:25        113:12 114:14
  89:24 99:4      main 16:4,18,24     127:5 133:8        90:11,12,15,18     164:10
  104:11 107:19    18:1 92:13        matters 5:15        115:8 166:21      minutes 113:14
  107:24 116:17   major 64:13,15     Matthew 61:6        167:10,10 169:8    149:6 150:3
  116:20,24       majority 90:17     mean 18:19 20:11   mentality 101:5     164:20
  137:23 139:22    136:16             22:6 27:4 34:19   mentally-ill       mirrors 153:17
  158:15 170:5    making 69:8         34:20 46:21        132:10,13         mistakes 73:4
longer 111:11      73:12 110:20       63:6 71:20        mention 118:4      mistreat 135:18
  174:8            113:23 135:21      74:22 75:6 77:4    119:5 138:8       model 153:16
look 12:8 14:23    142:25 156:16      77:10 94:25       mentioned 10:10     156:10
  47:23 83:3      man 161:19          98:17 100:7,12     11:20 67:8 80:8   Mom 114:5
  90:12 91:9 94:1 manifestations      100:15 103:12      105:3 113:7       moment 110:3
  107:5 124:20     115:10             110:20 115:2,19    117:22 120:23     money 31:11
  136:25 162:18   manner 97:25        124:11 126:11      122:5 161:1        67:13
  164:21 174:6    Manual 4:3          135:23,24          165:11,16,18      monitor 96:2
looked 43:20      Manuel 61:18,19     138:12 145:3,5    messed 41:18        168:6
  45:23 55:9      marijuana           150:19 153:2      met 8:12 46:5      month 47:7 72:24
  94:20 135:24     140:23             154:5 156:8       methampheta...     moot 61:9
looking 16:16     mark 2:5,5 10:15    157:1 177:18,21    121:23 122:6      morning 46:5
  21:17 82:11      11:23 13:11        177:25 178:14      140:25             143:22
  107:25,25 127:6  21:17 24:19,21     179:1             methampheta...     mother 107:21
  128:3 131:11     26:9 30:12        meaning 66:7        114:20 122:9      motion 58:13,16
  145:12           35:16 37:9 39:3    95:18 98:16,18     140:13,19          58:22,25 62:3,5
looks 25:3 30:25   39:19 40:7,19      117:23 120:1      Metropolitan        62:6,16,24 63:5
  39:5 47:5 49:24  41:4 48:10        meaningful          58:18             motions 60:25
lost 19:24         54:16 55:16        128:12            Mexico 61:18       motorcycle 57:3
lot 25:24 53:7     120:18,23         means 114:25        62:23             mount 97:1,3,4
  71:13,14,19     marked 9:18,20      118:14 157:19     Michael 1:11        126:7
  86:23 88:9       10:18,24 24:24    measures 98:4       129:6             MOV 15:9 16:19
  101:12 115:12    26:10,15 30:14    mechanics 86:1     middle 1:1 90:13   moved 80:3,3
  118:14 134:12    30:18,22 37:16    medical 21:20       102:1 107:16      movement
  134:12,13        38:18 39:9,23      22:21,23,25        111:23 133:25      138:22
  137:23 160:4     40:9,21 41:6,23    118:7,19 141:17   midnights 71:10    movie 14:7
  161:11           94:2 120:20,25     141:18 147:3,8    midst 105:23       moving 77:7
lots 115:8         122:12,14,25       147:15,25 148:6    154:7              117:18 158:17
Louisiana 80:3     123:2,3            148:7 149:18      might've 140:20     173:11,12
love 145:15,16    marks 121:4         150:9,19 166:18   miles 71:11        mpost@markp...
Lung 3:21         Maryland 25:13      167:23            million 56:25       2:8
                   25:15             medically 155:20   mind 72:8 93:19    MUSCOGEE
       M          material 13:17      163:16 170:24      98:2 101:7,10      181:2
M 1:18,19 3:2 5:5  18:24             meet 156:20         101:20,23 102:5
 5:8 6:3 7:14 8:6 materials 10:25    meetings 31:20      102:8                    N
 18:7 181:16       11:3,17 16:2      memory 14:24       minor 1:6          name 19:17 20:1
M-E-N-A-R-D       math 72:2          Menard 71:8        minute 10:14,21     47:10 48:3
 71:8             matter 12:15        74:19              18:15 111:21       55:17 56:12


                      Causey Peterson Reporting, Inc.
                              (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 60 of 71

                        William M. Harmening             9/23/2019
                                                                                          195

National 4:1        non-CIT 99:17       167:14,18        occurred 91:6          169:8
nature 81:5 92:6    noncompliance       168:11 169:6       109:17 110:1       officer's 98:7
near 108:25          165:11             173:10           occurs 138:1           126:19 137:1
necess 168:24       nondisclosure      NUMBERS           October 181:11       officers 13:3
necessarily          55:13              120:16           OFF-THE-RE...          18:10 25:17
  126:11 129:17     nonmedical         numerous 17:20      26:13 120:15         32:13 57:8
  156:4 157:15,24    118:9              87:23 130:9        123:14 164:23        69:14 70:3,4
necessary 97:15     nonpayment                             179:16               72:10 73:10,11
  117:11 142:19      61:25                     O         offender 64:19         76:7,20 80:13
  142:24 169:1      normal 109:1       O-O-P-S 17:6        99:21 156:21         80:17,20,23
neck 117:14          110:21,25           18:4 133:2        168:20               81:6,11,16,20
  118:1 132:18      north 61:13        O.C.G.A 6:13,22 offense 98:5             81:24 82:11
need 8:20 9:1       note 116:11        Oakes 18:7,10       168:23               86:24 88:24
  11:9,10 22:15      125:16              120:12 146:16   offer 92:9 93:16       89:13 90:11,21
  29:6 106:17,23    noted 167:13         173:14 178:19     93:17 94:11          90:25 91:7,13
  107:4 115:16      notes 44:8,11,12   object 36:2 65:19 offering 65:15         91:23 92:4 93:7
  142:11 165:6       44:13,15,20         103:16 116:15     93:22 116:6          93:17 94:15,24
  168:5 169:24       113:23 138:24       130:14 144:15     128:20               95:18 98:25
needed 69:15         164:21              149:1 150:18,20 Office 2:16 17:14      99:15,17 101:6
  106:16,16,20      notice 3:13 5:13     164:15 165:20     17:15,18,22          101:9,11,13,19
  112:20 143:3       5:14,24 9:21,25     167:25 168:15     67:20,22 85:14       102:15 103:3,4
negotiate 133:24     22:8 43:8,17        171:15          officer 1:10,12,13     103:14 105:18
neighbor's 113:4    noticed 48:10      Objection 120:7     14:1,5,21 15:7       106:16 107:7
  139:7             number 9:18          149:22            15:17 17:5,7         108:2,2,7,12,18
neighbors 139:12     10:18 16:1        objections 5:20     18:5 25:18,23        109:6,12,15,24
never 31:11          24:24 26:10         179:21            26:1,2,3 53:19       110:17,23
  75:11,11 85:18     30:18,22 32:12    objective 165:16    57:3,12 59:22        111:15 112:14
  128:8,25 131:1     37:16 38:21       observe 166:5       66:12 69:7,13        113:2 116:23
  131:16 163:20      39:9,23 40:9,21     169:21            70:8,23 71:2,3       117:8,25 125:19
new 4:2 41:1,17      41:6,23 43:21     observed 133:4      71:11 73:7,23        126:20 135:15
  41:19 61:18        43:25 44:3 45:3     168:13            74:2 76:25 78:1      135:16,25 136:1
  62:23 84:5         45:8,10,14,16     obstructing         78:3,6,9 83:9        138:3,8 139:4
  151:16 152:2       49:15 53:12         68:24 69:2,18     96:15 97:13,14       142:21 143:2
  167:9              63:6 64:13,15     obtain 13:10        100:7,10,15,21       144:6,9,11,14
nice 136:2           68:19 74:10       obvious 96:12       100:25 105:8         146:10 147:2,12
night 71:13 72:18    79:17 81:15         114:7 148:6       106:9 107:11         147:14,24
  72:19 75:7         84:6 88:24,25       155:4             126:5 127:3,6        148:21 149:16
nights 71:24         89:17 90:10       obviously 74:3      127:13 129:6,18      155:13 163:9
nine 17:10           101:15 105:15       88:9              130:5,11 131:1       164:12 166:23
Nods 8:18 9:2        105:18,21         OC 99:25            131:7 133:1          170:6 171:9
  66:10 68:6         106:15 115:9      occasion 47:20      134:14 135:5,11      177:22 178:9
  72:20 124:3        118:1 120:20      occasions 60:20     142:10,13            179:7
  165:3              122:12,25           130:5             154:25 157:3,17    officers' 139:18
non-attorney         131:25 154:12     occur 58:15         157:22 162:24      offices 1:21 5:9
  86:10              156:21 162:6        115:10            163:2 168:11,23      6:16


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 61 of 71

                     William M. Harmening              9/23/2019
                                                                                    196

official 1:11,13   70:19 71:9,12     167:21 169:21     opposed 13:20     paper 10:7
  1:14,16          71:17,23 73:6,9   174:21,21           101:3 171:25    paperless 44:17
Oh 20:13 36:18     76:6,22 77:9,19 one's 21:8,9        opposing 62:15    paragraph 42:19
  43:11 47:25      78:7,14,19,25    one-half 134:16    opposite 79:11     126:16 127:13
  52:22 65:5 73:1  79:5,18,22 80:6 OneDrive 13:20      option 143:6       127:19 128:6
  82:24 92:16      80:21 82:7 83:6   13:22             oral 1:18 5:5      132:25 139:3
  101:22 116:4     83:22 84:20      ones 61:5 70:20    order 23:22 43:3   146:2 153:10
  120:9 124:7      85:17 86:7 87:8   75:14 76:19         59:25 79:24      154:1 156:2
  140:8            87:14,16,22       127:17,17           153:20 155:9    paragraphs
okay 9:17,24 10:9  88:13 89:22,24 ongoing 54:2,4       orders 55:13       126:20 127:3,12
  12:16,20,25      90:19,24 92:2    OOPS 17:14         organized 55:5,6  paranoia 105:4
  13:7,14,18       92:12 93:6 94:4 open 11:21 12:6     original 35:25     105:11,15,24
  14:19 15:4 16:4  95:7,13,18,20     12:17             Orleans 4:2 41:2   111:13 154:16
  16:15,17,17,24   98:13 99:3       opened 11:11         41:17,19 151:17 paranoid 109:1
  17:17 18:4,12    103:10 109:11    Operations 4:3       152:2            133:25
  19:15,25 20:4    111:19 112:5,10 opinion 25:22       outside 65:6      paraplegic 59:20
  20:16,19 21:1    112:24 113:7      32:10 57:21,22    overall 88:22     parent 1:3,5
  21:11,22 22:8    116:18 117:4      58:3 59:16 91:5     90:24           Park 2:6
  22:14,15 23:4    119:20 120:14     94:14 95:1,2,5    overrode 76:10    Parkes 38:23
  23:10 24:5 25:5  121:3,22 122:21   95:13,16,21         76:13           part 12:21 44:9
  25:12,15,25      124:14 126:22     103:23,23,25      overview 27:1      44:24 51:23
  26:6,9,18 27:9   127:10 128:1,6    104:2,3,4           86:9             77:8 116:24
  27:10,17 28:20   128:20 131:4      105:13 110:11                        128:23 137:12
  29:4,13,17,24    132:23 134:9,12   110:16,18 111:3           P          144:4 150:2
  30:7,9 31:17,23  134:21 135:13     111:21 116:6      P-A 38:23          158:1 164:14
  32:17 33:6 34:1  136:7 138:23      117:2 118:9       P-A-R-K-E-S        175:2 178:7
  34:3,13,25       139:14 141:2,7    119:21 128:20       38:23           particular 13:17
  36:14,23 37:5    141:22 142:9      128:23 131:1,7    p.m 5:12 8:1       17:4 22:4 64:7
  38:6 39:7 40:3   144:18 145:9      135:3 144:17,21     180:2            72:3 86:22
  40:15,19 41:20   146:20 148:4,9    160:6 161:6,23    page 1:21 2:14     123:24 147:25
  42:20 43:2,6,16  151:13,24 152:6   170:3               3:2,11 5:9 6:16  149:17
  44:15,23 46:3,7  153:8,11 154:20 opinions 25:20        42:19 85:10     parties 5:3 7:10
  47:13 48:2,9,16  155:16 156:1      37:3 43:4 58:12     94:5 104:23     party 7:3,11
  49:6,17 50:3     157:25 160:16     61:2 65:15          113:21 121:14   passive 101:4
  51:23 52:10,22   161:2 162:1,9     88:20,22,23         121:20,21 122:4 pathologic
  54:1,6 56:1,10   162:23 163:24     89:3,13,25          125:8 126:15,16  121:18
  56:14 57:16,21   164:2,18 165:25   90:20,24 91:13      133:17 134:22   PAUSE 164:24
  58:8,15 59:2     166:3 167:2,21    92:2,9 93:16,17     138:7 139:1     PDFs 17:20 21:8
  60:14,15,19      171:4 174:19      93:22 94:6,11       146:1 151:14    Pearson 86:18
  61:16 62:2,19    175:6 179:13,25   129:2 133:8,21      152:6 154:1,24 pending 53:2,5
  62:22 63:3,8,15 on-scene 17:7      134:13 162:2,10     158:9 159:7      54:21 60:17,25
  64:5,7,12,15,21  18:5,9            162:13,15,17,21     165:18 171:4     61:17
  65:21,23 66:6   once 47:2 78:9,24  164:7             pages 162:5       people 71:19
  66:25 67:11,24   99:9 131:4       opportunity        paid 146:3         90:13 95:5
  68:4,21 69:11    146:4 147:4       156:24            pain 99:24         105:5 106:7,10


                     Causey Peterson Reporting, Inc.
                             (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 62 of 71

                        William M. Harmening                 9/23/2019
                                                                                             197

pepper 75:1           56:20,21            68:25 70:3,3        89:2 95:25          151:25 152:19
perceived 134:6     plaintiff's 22:4      71:1 73:7,10        96:13,16,24         152:20 153:2,6
percent 85:22         46:4 60:2           74:13 75:20         97:1,5 125:24       157:9 164:15
perform 65:25       plaintiffs 1:8 2:3    76:25 77:11         126:7 131:25        165:5,10,12,15
performed 66:19       21:19               78:1 80:13,16       132:17 146:4,18     165:21 172:4
performing 66:11    play 177:10           80:20,23,24         155:15 158:16       179:24
period 67:3 89:7    please 10:1 114:5     81:5,11,14,16       168:10 174:5       postmortem
  107:18,22 111:8   PO 18:6               81:20,23 82:11      177:14              122:20
  146:21,22 176:9   point 17:5 26:23      82:20 83:8,9,11    positional 3:22     potential 46:9
  176:13              56:25 83:18         83:11,13,15,21      4:1 39:12,16,17     141:21
perpetual 79:4        87:9 102:6          83:24 84:2,5,14     40:17 146:10       practice 5:8
person 98:12          106:3,16,25         85:5 86:23          163:12,13,18,21     57:23 95:4
  111:10 115:6        107:1,4 110:5       87:24 88:2,2,11     163:24              101:5 127:5
  126:3 134:1         110:12,15           89:5 93:5 95:23    positions 155:7     practices 51:18
  169:23              111:24 112:20       95:24 96:21         155:19,24 168:5     63:21,22 64:2,3
person's 168:7,9      113:6 116:10,12     97:25 106:9         178:9               65:12
personal 1:4          116:14,21           115:25 117:24      positively 175:25   precedent 5:15
  31:16               117:13 127:2        130:15 131:1       possibility 59:4    precisely 173:18
personnel 17:21       129:7 132:6,13      132:1,22 135:4      59:11 146:12       precluded 74:11
  95:11 119:17        136:16,20           142:1 151:17,21    possible 36:8,9     predetermined
  144:6               138:13 139:17       152:3,22 153:17     96:5,10 106:3       34:21
perspective 81:4      139:18,24           156:3,9,18,19       106:18 174:4       Prehospital 4:8
Peterson 6:10,15      147:18 150:9        157:14,18           178:11             Prentice 86:18
  6:20 7:1,8          154:25 155:6        160:19 163:15      possibly 130:24     prepare 45:20
petitions 169:10      156:6,16 167:17     163:23 166:17      post 2:5,5,16 3:5   prepared 44:9
phone 31:20           168:14 169:24       166:19,23 167:3     9:16 11:23          46:1
  52:21 54:9          170:18 173:15       167:3,24 168:11     13:11 16:3 19:8    pressure 131:8
phrase 141:9          174:8,10,23         168:23 170:19       19:14,16,22        pretty 80:7 85:24
physical 75:5         176:20 178:11       170:19              21:15,17,23         86:11 108:21
  113:24 115:9      pointed 84:17        policies 93:4        27:7 29:23 34:4     143:19
  127:21 136:14       162:22              151:15,23 152:1     34:12 35:16        pretty-well 83:9
physically 93:15    pointing 118:18       152:5,15 153:13     36:2 39:5,8        prevent 97:8
place 5:14 34:16      124:7 128:24        156:10 157:23       42:8 46:18 47:9     151:15
  90:1 91:22 92:3     129:3 138:12,18     158:6               48:10 54:11,13     primarily 110:19
  131:1 137:5,19    points 130:22        policy 16:8 25:24    54:23 55:10        principles 133:22
  154:25 160:1        167:14              41:1 151:22         65:19 68:4 79:2    printed 10:8
  175:6,7           police 1:14,15        152:4,12,23,24      79:13 82:23,25     prior 18:14 47:7
placed 119:12         3:22 4:2 25:17      153:14,16,18,18     92:1,5,20,24,25     66:1,20,22
  131:8 137:8         25:17 39:12         153:18,22           94:20 103:16        70:10,14 88:18
  172:10,14           41:2 50:8 51:2      157:25              104:14,22           88:24 89:14
  173:20 174:11       51:17 52:8         poor 76:12           116:15 120:7        91:6,13 112:21
places 80:19          53:17 56:8         pornography          123:19 124:5,22     116:13
plain 135:11          57:23 63:21         67:4                124:25 130:14      priority 155:6
plaintiff 20:21       64:2,3 65:12,25    portion 146:9        144:15 149:1,22    probably 8:25
  50:11 51:1          66:3,5,6,11        position 66:24,25    150:18,20           16:23 20:20


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 63 of 71

                       William M. Harmening                9/23/2019
                                                                                         198

 35:10,11 45:24     171:20             pulled 12:2 42:18  139:21            raised 42:11
 54:4 55:15,16     propped 120:4,11     57:6 79:10      question 5:21         176:21
 66:2 75:22 93:4    146:16 173:13      pulse 119:25       8:22,24 9:4,9     Rambo 145:1,7
 110:18 131:13      178:19              120:5 147:18      18:19 56:6 63:9     145:11,21
 136:8 161:5       propping 175:3       150:1 169:25      65:20 69:5        ramifications
 164:6 169:14      provide 6:17 7:2    purpose 42:10      77:12 79:14         71:19
 170:7              26:25 27:1 32:8     56:6 97:22,23     83:17 100:9       ran 57:7,9,11
problem 71:18       54:11,13,17        purposes 5:7       101:17 103:11     rapidly 73:16
 97:11 134:24       55:3,7,8 62:19     pursuant 6:4       106:13 127:1      rate 30:4
 145:6 148:6,7      63:13 118:10        179:18            147:21,23 150:6   rates 7:9
 171:21,21          162:11,12          pushes 145:5       151:3 152:6       re-certified 78:15
problems 71:14     provided 10:11      put 13:22 28:18    158:20 160:14     re-qualify 78:22
 96:23 142:23       11:23,24 12:3       34:16,16 35:1     164:10 172:16     reached 56:14
procedure 150:23    22:11 26:19         39:11 79:3        174:16 175:13     read 28:9 45:22
 179:19             27:2 36:25          87:14 89:20       175:16 177:16       45:24,25 62:8
procedures 91:17    37:24 44:1          91:12,12 92:10    179:22              62:11,25 124:12
 91:18 93:5         103:2               96:12,15 102:8  questions 8:25        144:10 165:2
 142:17 151:15     providing 29:16      104:21 113:18     20:20 28:21         174:18,20
 158:6 163:5        63:12 64:9          113:20 117:11     104:25 133:3      reading 5:17 9:12
proceedings         100:12              117:14 130:20     138:24 165:5        9:13 46:1 116:9
 181:6,10          provisions 6:12      132:17 137:4      166:5 172:5       ready 169:13
process 75:21      psych 105:9          143:18 146:13   quick 37:10 47:3      170:2
 76:11 80:5 90:2    107:5 110:4,11      153:16 161:15     121:1 133:13      real 8:19 37:9
processes 75:21     110:16 170:10       169:5           quicker 111:15        121:1
Professional       psychiatric 90:14   putting 116:12     113:6,15          realized 101:25
 17:15,16,18,23     102:1 111:24        118:16 126:7    quickly 96:4          111:22 125:23
 81:7               115:5 154:7         127:14,17,18      101:25 102:24     really 31:11 36:5
professionals      psychological        128:15 135:7      106:2,18 107:12     46:22 61:25
 90:16              81:4 109:18                           130:24 135:11       81:2 83:18 87:8
profiling 81:4      141:3 170:14               Q          147:9 148:23        102:10 107:19
program 68:3       psychologist        qualifications     169:18 170:8        129:1 133:23
 82:10,14,16        85:20               60:7 62:7,12    quit 176:23           134:13 140:25
prohibited 6:22    psychology 81:2      83:19           quite 28:3 45:22      144:7 147:22
promotional         81:7 82:16,17      qualified 62:16    49:23 79:7          151:11 162:13
 82:12              82:18 85:12         63:7,11,18 87:5   132:8               173:17 178:10
prone 89:2 95:25    86:1                87:10 119:3     quote 129:8         reason 13:19 34:9
 96:23 131:24      publication 40:17    141:17 155:22     152:10 171:8,8      49:13 59:25
 132:17 174:5      publications 27:2    156:17 160:9,11 quoting 152:7         95:10 144:19
 177:14 178:8       85:11 86:16         160:18,22 161:5                       145:23 161:21
prongs 166:1        87:2                161:20,23               R             163:8 164:17
proper 65:11       published 86:17     qualify 78:16    R 18:7,7            reasonableness
 91:16 99:5         86:18               82:21 134:9     R-E-A-Y 40:6          156:12 165:17
 117:10            pull 14:18,22       quantity 38:4    radio 102:4         reasons 25:24
properly 89:4       57:4 79:7,9        quarrel 114:19     170:25            Reay 40:5
 91:9 155:5         124:4,14            117:8 118:22,25 raise 176:22        recall 14:16 19:17


                       Causey Peterson Reporting, Inc.
                               (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 64 of 71

                        William M. Harmening                 9/23/2019
                                                                                             199

  28:5,12 47:9        42:2,8,9 43:3      render 161:6,23       85:15,17 92:22    resisted 68:17,20
  48:24 58:5          43:20 45:12        repeat 147:20         92:25 97:2,4        70:16 103:20
  62:14 68:23         151:14,16            178:12              104:8 123:9,12      139:24
  70:12,14 72:13    referencing          rephrase 110:22       123:14 150:11     resisting 69:25
  72:14 74:24         104:14 162:13      report 3:19 4:6,7     153:24 161:8        70:10,24 97:14
  75:4 76:5         referral 7:5 90:14     4:8 12:10,14        165:7 179:25        101:3 130:6
  119:18 144:7      referred 43:3          18:2,14,17,17       181:7               156:13,22 157:4
  162:4 169:13      referring 37:10        18:20,23 19:3,4   REPORTER'S            173:8 174:1,2
  172:11              121:25 165:21        19:9 21:9,14        6:1                 174:23 175:1,4
receive 29:18         172:15               22:5,10,11,19     reporting 6:6,11      178:10
  146:10            reflecting 45:3        22:20 24:4,7,11     6:15,17,20 7:1    resources 90:15
received 11:18      refreshes 124:13       24:18 25:21         7:2,4,8           respect 9:10
  20:10 21:5        regard 45:5            26:20,22,25       reports 12:15         28:20 31:23
  134:7               128:2 132:13         31:13,18,22,23      17:19,22 18:2       45:15 53:16
RECESS 83:1           166:4 170:18         31:25 32:15,18      20:4 21:7           56:7 61:2 62:4
  133:14            regarding 44:20        33:3,4,7,10,15      119:14,16           62:20 66:18
recklessly 25:23      77:14,21 152:14      33:19,21,24       reposition 96:9       68:15 69:6,24
recognized            153:12,12,22         34:5,7,8,11,14    represent 8:12        72:18 77:11,25
  110:20 154:17       167:23               34:18,24 35:3,6     50:10 125:7         78:19 82:20
record 10:3 21:16   regardless 131:5       35:14,20,21       representative        83:21 84:16
  23:5 26:12          132:2 134:5          37:6,22,24 38:8     1:4 6:10            87:11 90:19,22
  33:12 45:3 55:1   regular 169:20         38:13,19,22       request 54:15,17      91:4,5,13,21,22
  165:1             Regulations 6:5        39:1 40:1,13,24     170:4               92:3,5 93:23
records 11:21       relate 85:9 90:20      41:10,14 42:2     requires 80:4         125:17 126:20
  12:6,17 21:20       90:24 101:15         45:1,22,23 46:2   research 42:17        127:3 132:25
  22:20,23,24,25      152:18               50:23 59:15         87:19 141:17,18     133:8 153:6
  123:4,7,9,18      related 10:4           62:1 88:21        reserved 5:22         163:12 178:4
  124:11 125:10       43:22 52:5,8         89:10,11 94:2,5     179:23            respective 5:3
recovery 88:6         62:12 67:13          104:24,24 116:9   resist 103:13       respond 89:4
RECROSS 3:6           84:7,25 86:5,6       121:9,11,12         130:8,8 132:5       92:19,20 94:22
RECROSS-EX...         88:1 91:5 92:18      122:19 124:20       142:3 154:15        100:5 106:17
  172:6               128:6                126:16 130:3        174:4 177:5,11      116:25 170:22
recruits 167:10     relating 77:4          133:16 136:14       177:18            response 9:9 12:6
redact 55:23          127:20 156:3         159:19 161:1      resistance 100:12     12:17 27:15
reduced 181:7         157:14               162:2,3,4,15        101:4 102:9         55:1 58:22,23
Redwine 27:18       relation 146:13        164:8 167:13        103:3 131:6         64:18,20 98:10
  48:19             relationship 6:12      171:5               137:25 140:3        98:10 112:9,16
refer 11:12,17      relative 125:11      reporter 1:20 5:9     163:1 166:6         131:22 142:25
  46:19 90:9        remain 104:11          6:4,9 7:4 8:4       172:9,13,22         145:24 161:12
  126:15 174:14     remained 89:6          19:19,25 25:9       173:6,8,21          170:3,4
reference 5:13,23   remember 36:9          25:11 30:14         174:1,13 175:14   responsible 74:9
  40:12 114:5         36:10,12,13,13       39:14,17,21         175:15,17,23        84:4
  125:11              37:2 70:18,20        41:16,20,22         176:5,12,13,20    responsive
referenced 27:19      70:21 72:1,3         43:9 48:3,6         176:25 177:3,6      146:17
  40:1,24 41:9,14     164:16 167:18        61:21 83:14         178:10,13,18,22   responsiveness


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 65 of 71

                      William M. Harmening                 9/23/2019
                                                                                           200

  5:21 179:22       15:23 16:13,17      120:17,22          rural 71:5,14,15      170:22 175:8
rest 23:15 130:2    17:6,17 19:18       121:14,23 122:6                        Schantz 61:7
restrain 100:25     20:9 21:1,3,13      122:8,24 123:17             S            62:4
  137:2 141:4       23:10,11 24:8       124:17,19 125:4    S-C-H-A-N-T-Z       scheduled 25:22
  155:14            24:13,14,19         125:7,15 127:16      61:7              schizophrenic
restrained 96:18    25:7 26:7,15        128:22 129:1,18    S.A 1:6               133:24
  96:20 97:16       27:4,24 28:8,14     129:20,22 130:4    safe 95:4 100:7     School 81:6
  147:4 149:16      29:8,21 30:12       130:16,25          safely 106:3        science 84:5
restraining         30:25 35:4,13       131:20 133:11        111:25 169:18       160:13
  148:22 151:5      35:20,24 37:1       133:16 134:10      safety 95:11 98:7   sciences 161:5
restraint 3:21      37:18 38:2,2,17     135:1 136:13,13      98:8              Scrantom 1:22
  38:24 40:5 41:3   38:17 39:3,19       136:23 137:14      SAITH 180:1           2:14 5:9 6:16
  100:11            40:7 41:4 42:23     139:4,17,19        SanDisk 23:6        screamed 118:3
Restrant 4:3        42:24 43:7,25       141:9,25 142:5     sat 160:2             171:7
restricted 58:12    44:3 45:18,19       143:10,21          save 27:25          screaming 114:5
result 75:15        46:22,25 47:4,9     145:12,20          saw 19:4 59:24        125:17
  116:2             47:19 48:7,21       148:13,18 149:9      103:1 146:21,23   screen 44:18,20
resulted 148:19     48:25 49:20         150:17,21 151:8    saying 74:3 90:3    seat 57:4
results 117:18      51:5,6,12,24        151:11 153:1         93:2 124:8        seated 3:20 38:23
  118:14,15,23      52:1,25 53:4,11     154:1,24 155:23      141:24 143:7        146:4,11
retire 78:9,24      54:22 58:9          158:13,15,20         149:15 165:24     second 19:10,14
retired 29:3,10     60:24 62:9,15       159:16,18 160:8      171:25 173:1,21     33:6 64:1 85:11
  29:15 77:15       62:23 63:2,17       160:14,21            174:22 175:17       90:1 91:21 92:3
  78:5 79:8,16      63:23 65:10         161:10,16,22         175:18,19 176:2     95:21 104:4
  80:9              66:16,18 67:18      162:20 163:12        176:2,5,11,16       117:21 129:22
retirement 66:2     68:1,15 70:12       163:17 164:19      says 14:6 15:23       158:13,21,24,25
  79:3              72:16,17,19         164:25 170:15        16:5,7 17:8         159:3,5,10,11
review 23:2 32:1    75:13 76:3,19       173:3,5,16           18:4 21:6,8         159:12,15,16
  32:9 43:22        79:11 81:13         175:8,12 177:9       22:5,24 23:5        178:7
  119:14 125:12     82:5,8,20 84:12     178:3,20 179:17      34:8,8,11,14,23   seconds 114:2,15
  144:5             84:14,16,20       rise 75:8              34:24 35:5 38:4     171:5
reviewed 18:14      85:6 87:6 88:19   rises 65:16            38:6 79:16        Secretary 67:15
  21:11 22:17       89:9 90:5 91:3      115:11               87:10 110:10,16     79:16
  28:9 46:15        91:20,21 92:8     risk 100:2,8           121:17,23         section 119:5
  159:18            94:1,5,14 95:21     139:11 166:22        126:10 128:7        126:18 127:2
reviewing 44:16     98:14,25 99:10    RODRIGO 1:3            134:4 146:2         136:14
  112:13            99:13 100:9,19    rolling 97:8 149:7     156:2 171:7       secure 23:6 132:7
reword 63:8         104:23 107:1,15   rose 65:4            scanned 19:16       secured 97:24
reworded 9:1        110:2,6,15,22     roughed 74:24        scenario 98:1         173:9 174:4
RICHARD 1:15        111:3,14 112:2    royalty 85:23        scenarios 86:23     Securities 67:16
rifle 26:5          113:1,7,21        rules 6:5 8:17       scene 13:4 69:18      79:17,20
right 8:2,11,15     114:4,17,22         36:4 145:5           81:3 92:21        see 16:4,11 20:9
  9:17 11:7 12:1    115:15,23 116:1     179:18               93:13 94:22         23:20 33:15
  12:5,9 13:10,24   116:20 117:4,18   run 156:24             95:15 106:17        39:5,6 54:20
  14:23 15:7,17     118:25 119:5      running 59:18          107:7 137:20        71:15 89:9


                      Causey Peterson Reporting, Inc.
                              (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 66 of 71

                        William M. Harmening                  9/23/2019
                                                                                                201

  105:6 118:13,13     101:20,23 102:5      87:25 96:4           97:20 101:2        special 67:17
  118:15 119:9,16     102:8                142:19 149:7         112:8 168:17       specific 70:20
  121:19 124:13     setting 81:12        sided 32:13 51:1     six 17:10 47:24      specifically 16:22
  126:24 128:10     settled 49:5,16      sign 165:2 178:18      47:25 82:6,7,19      28:6 33:8 51:22
  129:10 138:11       53:12 59:5           178:21               149:6                62:12 63:21
  145:24 146:5,16   seven 17:10          signed 28:11,15      Size 3:21              67:10 68:2
  146:19 148:5      sheet 28:11,19       significance 42:4    Skills 83:23 87:13     80:23 81:5,11
  153:13 155:11     sheriff 76:9,14,16     105:10             slash 145:21           89:24 117:5
  166:9 172:20      Sheriff's 85:13,21   significant          sleep 143:8            127:20 131:23
  173:10,13         Sherman 4:4            105:12,12,14,15    small 71:5 75:23       162:21 167:2
  174:24 175:6,13     41:13 42:4           105:18 106:4,13      146:9              specifics 88:21
  175:18,19         shoot 26:1             118:4 133:21       somebody 74:23       speeds 158:23
  176:14 178:17     shooter 26:4           139:8 140:9,24       115:10 150:10      spelling 19:19
seeing 10:13        shooter-case           171:16,23 172:2      150:13 177:8         85:18
  120:12 128:4        25:16              signing 5:18 9:12    somebody's           spent 38:7
seen 9:22 121:7     shooting 25:17         9:13                 171:18 178:13      Sperry 19:6,6,7
  122:16 123:4        57:24 59:17        signs 105:4,11       someone's 118:16       19:20
  124:11,15 125:2   short 27:1 133:12      111:13 154:16        178:3              Sperry's 19:3,9
  125:5 136:18        146:21,22          similar 72:10,12     someplace 69:12      split 85:23
  151:23 152:1,5      174:25               123:21,24 133:1    soon 96:2 107:20     split- 158:12
sees 54:13          shot 26:4 57:13        152:15 153:5         109:23 110:10      split-second
segment 173:13        57:14 59:18        simple 31:12,15        110:23               73:19
segments 173:10     should've 99:6       single 75:11         sorry 19:12 25:9     spoke 104:16
semester 29:12        103:8 105:21       sinister 22:15         42:1 43:11         spot 143:19
send 105:9            106:15 110:17      sir 8:11 12:19         50:22,25 63:23     spray 75:2 99:25
  110:11,16           110:25 111:15        105:2                67:24 81:19        spring 29:12
sense 21:25 70:6      113:5 125:19,22    sit 75:22              92:22 104:8        Springfield 85:5
  104:18 106:4        125:22 126:1,2     sitting 11:3 23:16     120:9 123:13       Sprouse 1:22
  150:15              126:8 135:4,15       27:23 96:4           125:3 150:11         2:14 5:10 6:17
sent 35:16            136:10 148:5       situation 70:23        159:6              Spurry 19:6,20
sentence 129:14       170:10,21            98:3,6,14 99:15    sort 55:5 58:25      square 71:11
  129:23 146:2      show 9:20 36:17        99:16,17 100:10      150:11             stack 23:20,24
Sepanski 4:4          79:10 120:22         100:22 102:13      sound 14:2,10          24:10
  41:13               122:14 123:2         106:7 107:23         20:22 61:13        stacks 24:2
separate 50:4         136:25 137:4,7       108:4 111:4,17       120:2 155:5        staged 93:1 149:3
  126:20              137:11,15 138:5      115:11 128:14        178:23               169:14
separated 104:1       140:24 158:15        131:13,22          sounds 54:8 55:3     stages 54:5
September 1:24        172:9,17             132:16 134:5         55:5 103:12        standard 91:7,23
  5:12 7:13         showed 26:3 57:9       140:8 143:2          109:11 116:13        142:17 157:18
Sergeant 18:7,11      108:12               154:3,8,11,18        141:11 162:14        158:6
serious 142:3       showing 105:4,11       154:21,21,22       source 29:19         standards 17:15
served 21:19,24     shows 83:19            166:12 167:1       speak 66:9 78:4        17:16,18,23
services 6:18 7:2     147:7 148:15         168:12,21,21         124:25 145:20        57:23 91:25
  29:16             sic 26:2               169:20,21          speaking 115:19        92:5 93:3,4
set 98:2 101:7,10   side 53:18 62:15     situations 73:11       123:15 137:17        104:14,19,22


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 67 of 71

                         William M. Harmening                9/23/2019
                                                                                            202

  152:1 156:3        story 178:4           166:22 167:1        101:1 109:20       137:19 175:6
  157:14 158:4       straight 120:19       172:2               126:10,12        talk 75:25 86:12
  165:12,15,15,17    strange 108:24      suggest 93:3          129:19 130:6,7     86:12,13,13,22
  165:22,22 166:2      108:25              107:10 132:4        130:7,25 131:4     95:16 108:3
standing 57:12       street 94:21          138:13 147:16       131:6,9,11         111:11
  96:4                 112:18 149:3        179:6               134:15 138:1     talked 23:4 46:12
start 12:10 46:25    streets 66:7        suggesting 62:16      142:12,14          107:20,21
  83:7 99:22         strength 103:4,15     156:25 157:17       148:15 150:14      134:21 135:5,9
started 10:12          106:7 140:9,14      157:22              151:5,8 155:3,7    135:10,25
  53:6,25 111:22       140:20,24 141:6   suggests 126:3        155:9,15 162:25  talking 36:18
  112:18 170:13        141:10,13,21,24     132:21 142:20       163:1 168:3        48:19 52:6
starts 24:14         stressed 115:12     suitable 65:12        177:17             105:25 107:9,12
state 1:21 67:16     strictly 132:22     Suite 2:6           suspect's 130:12     107:13,17 108:1
  74:13 79:16          160:23            summary 61:10         131:2 155:1        139:13 152:20
  83:24 88:2         strike 31:1           117:23 121:17     suspects 69:24       158:5,6 159:6
  93:19 115:6        strong 140:6          125:8               72:23 140:13,19    179:19
  181:1                144:1             superhuman            141:12           taser 77:16,18
state-mandated       struggle 113:13       140:14 141:6,10   swear 8:2            88:4,5,12,15,17
  84:4                 114:1,11,17       supervision 181:8   switched 67:3      tasers 75:1
statement 3:15         137:8 138:13,20   support 145:25      sworn 8:8          taught 29:11
  6:1 24:22 52:11      138:21 166:22     sure 8:4,24 9:8     Synovus 1:22         80:20,22,24,24
  105:17 128:7         170:13              10:1 11:13          2:15 5:10          81:1,2,10,14,15
  156:1 171:17       struggled 102:25      12:18 13:13       system 34:22         81:20,22 82:16
statements             103:20 111:7        16:9,15 17:4        48:13 140:23       83:10 106:11
  103:19 126:19      struggling 174:6      21:2 22:14                             130:20 146:11
  126:21 127:4,6       174:13              23:15,25 37:19             T           166:23 167:4
  127:7,9,14,24      stuff 76:13 86:12     39:15 42:16       table 8:22         tcc@psstf.com
STATES 1:1             86:15 124:17        58:19 60:13       tactics 78:1 117:6   2:19
status 78:5 79:1,3   stun 99:25            62:8 71:15 79:8   take 8:23 12:8,18 teach 80:11,13,16
staying 117:17       subdue 136:17         82:24 91:10         27:22 69:1,3,20    81:9
steps 96:11 97:9     subdued 88:25         94:21 99:20         75:25 76:11      teaching 29:3
Steve 48:11,14       subduing 88:25        106:12 113:19       81:16 82:2,2,23    80:9 87:23,24
stick 51:7             89:14,18 91:6       121:3 124:1,24      83:3 94:1 96:11    90:11
stimulant 142:2        91:14               125:2 133:7         97:1,2,10,14     Team 90:9
  142:12             subfolder 16:5,18     141:15 150:6        98:3 100:15      techniques 90:17
stimulant-type         17:8,9 21:6,13      152:25 169:15       111:25 113:2       99:24 104:21
  141:20,20          subfolders 16:25      174:10              126:14 133:12      117:10 166:24
STIPULATED           subject 27:17       Surprisingly          135:12 141:9       167:8
  5:2                  132:13 163:20       128:8               151:8 162:18     Technology 4:1
STIPULATIO...          169:4,17          survive 59:19         164:20 168:5     tell 46:22 58:5
  5:1                submitted 50:23     suspect 40:5          169:19             60:15 88:19
stomach 131:25       substance 62:5        68:16 70:9,9,15   taken 1:21 5:6       91:15 95:21
  132:1,3 150:4      substantially         70:24 75:15         129:17 158:13      103:24 109:19
stop 57:6 129:15       70:16               96:17 97:13,15      179:21 181:6       110:1,3,7 121:6
stopped 126:9        sudden 40:5,17        100:12,16,23,24   takes 23:12          134:24 169:22


                         Causey Peterson Reporting, Inc.
                                 (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 68 of 71

                         William M. Harmening              9/23/2019
                                                                                           203

  170:25               173:18            72:15,17 76:3       5:10 64:5 92:15   times 47:22,25
telling 10:22        testing 122:10      83:12 85:4          92:17 103:23,25     56:3,6 63:4
  109:5 179:7        textbook 85:12      88:11 93:10         104:2,3             69:2 80:22 96:6
temperature            86:17,22 87:1     96:8 97:19 98:6   Thirty 158:25         101:12 118:2
  115:11             textbooks 85:9      98:6,9,10 99:6    thought 105:16        130:19,22
ten 17:10 53:24        87:21             100:2 101:4,5       105:22 108:22       131:10,12
tend 47:2,3          thank 43:12,16      101:11,11,24        109:2 131:15        137:18 138:1
tension 138:4          48:6 79:15        102:1,8,10,24     thought- 154:6        145:17 162:7
tentative 32:9         82:25 165:4       104:4,6,8 106:8   three 12:9 13:25      165:12 167:14
term 112:4,5           179:14            106:22 107:3,3      14:7,8 17:9         167:18,20,22
  114:24 144:24      Thanks 25:11        107:18 111:9,9      21:8 31:21          176:19
  144:25,25            55:10             112:3 113:14        37:14 38:7,7,13   titled 41:2,13
termed 91:6          thereof 5:18        115:16 116:10       50:21 56:25       titles 11:12
terminated 61:24     they'd 71:20        118:6,9,17          63:20 64:11,12    TMC 22:24
  63:1                 170:13            119:21 120:10       64:14 74:17       today 10:2 29:9
termination 52:5     thing 9:10 15:18    120:12 123:17       80:19 94:6          29:18 36:25
terminology            24:9 31:16        123:20 124:2,8      166:1,1             59:20 71:21
  34:17 97:21          44:23 46:21       124:19,22,23      three- 67:2           78:4 165:13
  109:19               48:9 71:16        126:13 128:13     three-prong           166:10
terms 28:17 85:8       98:25 99:5        128:16 132:8,9      156:11,19         told 94:22 131:15
  98:16 109:8          120:10 133:13     133:17,23,25      thrust 73:11          149:4 175:5
  131:6 133:5          139:19 145:8      134:2,6,8,21      thumb 3:14          top 52:20,21 89:6
  163:15               147:16 158:11     135:20 138:20       10:11,15,23         97:1,2,3,6
test 156:11,19       things 24:2,6       139:11 140:5,22     11:4,8,11,16,22     125:25 126:1,16
testified 8:8 29:2     31:21 38:21       140:25,25           12:5 13:8 18:24     138:7 171:9,18
  56:3,7 58:7,10       67:13,14 69:17    141:16,23           19:1 23:8,13        178:9
  103:1 163:20         72:25 73:2,16     142:15,24 144:4     43:10,11 124:15   top- 126:6
  172:8                81:4 84:9 87:2    148:2,19 149:2      125:5,9,10        torso 126:6
testify 29:7,9         87:12 90:10       149:2,4,5 150:1     144:4             total 38:15
  32:15,16 49:3        91:5 105:17       150:8 153:9,9     till 96:17          totally 29:15
  58:1,20 59:8,13      107:8 115:9,13    154:9 157:12      time 5:14,22 8:21     58:19 64:18
  59:21,23 60:10       118:15 119:22     160:9,11,25         18:16,23 27:25      173:14
  92:12 127:25         119:23 120:3      161:3,14,20,22      29:11 36:10       touch 47:10
  164:3                126:13 141:4      162:3 164:6,19      66:19,21 68:15    touched 45:8
testifying 59:4        148:20 168:10     164:21 165:1,13     70:7,14,18 72:1   tough 143:19
  60:21              think 8:19 12:20    167:13 169:14       75:19 76:10       toxicity 121:24
testimony 3:15         13:7 15:5 16:22   170:21 171:24       84:21 85:15         122:6
  24:17,21 28:17       19:8 21:23        171:24 173:4,14     89:1,7 103:5,15   toxicology 4:7
  30:6 33:11           23:23 27:2 28:1   173:25 174:3,3      107:5,18,22         122:19
  36:15,16,16,21       42:18 45:24       174:6,7,18          111:8 125:23,24   trade 24:20
  49:9 52:10,12        46:8 48:7 53:15   176:17 177:11       126:1 128:13      trail 43:18
  57:16 58:6           55:16 58:16       178:9,12            129:19 130:3      trailed 120:2
  62:19 63:12,19       60:3,14,24      thinking 93:19        137:24 147:15     trailing 174:9
  64:9 93:24           64:13,18 65:11    109:3               162:6,11 170:9      178:22
  155:13 157:21        66:2 70:5 71:3 third 1:23 2:15        174:7,25 176:13   trained 83:10


                         Causey Peterson Reporting, Inc.
                                 (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 69 of 71

                         William M. Harmening              9/23/2019
                                                                                          204

  91:9 97:25           112:19              142:25 151:16    96:10              109:19 111:20
  132:12 134:14      trial 4:5 25:3,22   types 90:12       uniform 66:3,5,6    112:4,5 115:8
  134:20 142:6         31:22 32:16       typical 71:1       69:1,13,14 70:3    117:10 142:18
  167:24 168:2,6       49:3 56:7 57:17   typically 32:7    unintelligible      144:24,25 148:2
  168:8                59:6                69:19            124:6              153:17 156:3,9
training 3:22        trials 58:9                           unions 75:20        156:14 157:3,5
  16:2 39:11 42:9    tried 108:3                 U         unit 15:24 16:1     157:15,23 158:7
  57:23 65:14        triggered 75:18     U 81:17 82:1       16:18 17:1,1,1     158:8 160:4,10
  83:13,15 84:1,3    trouble 114:11      U.S 40:16         UNITED 1:1          160:19 161:11
  84:10,23,24        true 73:6 98:6      Uh-huh 51:14      units 17:4          162:24 165:22
  87:18,25,25          112:23 172:14       74:5 155:21     University 80:11    166:21 168:25
  88:2,4,5,9,12,12     181:9             ultimately 35:21   80:14 81:19       uses 153:15
  88:12,13,15,17     truthful 164:13       100:3 135:19    unparanoid         usual 7:9
  89:4,5 90:6,7      try 76:1 108:3,20   unable 118:3       106:1             usually 9:15
  90:10,17 91:16       136:2 138:23      unarmed 59:19     unreasonable        13:22 68:24
  91:25 95:23,24       165:6             unavoidable        156:7 157:19       75:4 146:13
  96:8,8,21,24       trying 36:11          130:23          unrelated 23:7
  104:22 105:21        112:14 155:14     undecided 19:20 unresponsive                 V
  106:2,11 115:25      176:23 177:7,10   undercover 26:2    119:6 149:25      v 156:4 157:2,2
  117:13 126:3,3       177:22            undergraduates     169:24 170:25       157:16 158:2,4
  130:15,21 132:2    Tucker 1:22 2:14      86:11            171:1 173:14      various 11:13
  132:22 134:4         5:10 6:17         underlying 100:5 untruthful            54:5 168:8
  142:20,22          turn 9:25 11:24     underneath         163:10            verbal 109:8
  146:10 152:1         13:14               12:16 14:6,20   update 29:6 36:7     133:18,20
  156:9,15,18,20     turned 147:12         16:4,17,25       36:25               134:22 136:20
  158:1,1,5            148:1,22 149:18     17:19 21:7      updated 24:16,21   verbiage 35:2
  160:12 163:6,15      150:12            understand 8:13    36:24 44:1        verdict 56:17,21
  163:23 165:21      turning 175:3         8:24 10:1 11:14  170:23            verdicts 56:14
  165:22 166:17      twenty-one 30:8       11:15 23:15     updates 31:14      version 35:25
  166:19,19,25         30:21               58:19 75:8 89:9  33:11 88:3          36:1
  167:3,4,6,9,9,24   twice 56:9 138:24     99:13 101:14    updating 31:18     versions 37:20
  170:19,20          two 12:9 16:19        113:19 116:2    use 13:19 35:4     versus 22:10
trajectories 62:13     17:9 18:6,6,8       117:12 118:11    51:17 52:8          41:13 56:11,13
trajectory 62:13       19:2 20:4 24:2      132:11 133:17    53:17 56:8          58:17 61:7,12
  62:17,20             25:2,4 30:5         135:3 149:14     63:20,23 64:9       61:19 100:11
transcript 27:23       49:20,23 50:23      154:9 165:2      73:25 74:6 75:5     112:9 165:17
  181:5,7,9            80:18 85:8          173:17,18        76:24 77:3,6,11   veteran 9:7
transferred 68:2       87:15 88:23,25    understanding      77:21 82:20       video 14:20 15:10
transport 146:15       89:12,17 90:5,5     60:6 102:23      83:10,21,25         16:9 103:18
  151:1 153:18         92:13 97:20         115:20 122:3,8   84:6,8,10,25        108:1,12 113:8
  167:7                105:17,21 112:8     160:24           85:9,25 86:20       119:23,24
travel 31:14,19        113:14 137:13     understood 9:4     86:25 87:11,24      120:13 135:25
treatises 45:10        150:3 159:7         11:14 58:2       88:1,10 89:5        136:18,24 137:4
treatment 147:8        173:10 178:17       170:8            97:20 99:24,25      137:7,24 138:4
trespassing          type 90:22          Unfortunately      100:25 108:3        146:8,9 158:13


                         Causey Peterson Reporting, Inc.
                                 (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 70 of 71

                     William M. Harmening               9/23/2019
                                                                                       205

  162:12 172:8,15
                want 8:2 10:1,2      134:1 168:8         8:14 19:7,12,21   working 20:23
  172:16,17,18,2022:14 32:10        we'll 10:20 18:15    19:23 20:1         67:6 69:25 72:9
  173:10 175:1,2 37:18 50:2 51:8     35:20 39:3,19       24:23 29:16       worse 134:2
  175:6,14,15,18 64:23 104:24        40:7,19 41:4        30:17 37:12,14    would've 66:1,3
  175:19 176:10  106:12 108:25       141:9 164:22,25     39:16,18 41:19     66:19 68:12,17
  176:12,15      124:12,12          we're 27:17 41:21    46:12 49:7         70:7,10 84:19
  178:17         126:15 133:7,18     64:8 76:16          50:17 54:19        88:13 111:6,7
videos 13:5,6,7  146:18 151:2,2      107:4 143:8         55:11,18,20,25     135:5,5,6,9,9,10
  13:10 14:8,25  173:17,17          we've 9:20 10:24     63:5 79:15         135:13 155:15
  15:14,18,19    174:14              26:15 53:15         81:18 83:15        162:14
  137:18,18     wanted 18:25         94:2 116:16         85:16 92:24       wouldn't 35:4,8
  158:21 166:4   20:6 27:10,12       122:14 123:2        93:1 97:3,5        55:16 57:6 69:3
videotaped 14:17 82:1 129:15         134:21 149:11       120:8 121:2        69:7 70:1 73:6
  15:5           147:8 166:3        weapon 78:12,12      123:13,15 124:3    96:20 102:18
view 97:24      warrant 66:23        78:17 79:24         157:10 165:3       103:7 108:15
  179:17         69:4,4,10           80:2                179:15             147:6
violate 157:25  warrantless         weapons 75:3        Witness' 3:19      write 25:21 31:13
violated 157:24  66:22 68:22         77:4,14 169:15     witnesses 46:10     32:14,17 44:24
  158:2         warrants 68:20      week 72:24 167:5     93:11             writing 18:14
violates 157:22 Wash 81:17           167:7,12           word 12:18 27:22    47:5
violation 57:5  Washington          weighed 142:24       96:21 111:20      written 17:19,22
  65:4,17        80:11,13 81:19     weight 97:7          148:2              85:22 87:3
virtue 58:13     82:1                117:11,14,25       worded 60:3 79:8    162:14 163:17
  122:10        wasn't 67:9 71:19    118:16 126:7        89:11             wrong 131:18
visited 93:13    71:21,21 76:15      128:16 130:21      words 34:23        wrote 165:18
voice 120:1,1    81:23 91:10         132:17 133:3,5      44:23 72:19       Wuenschel 25:8
  155:5 165:7    95:4 97:22          155:1               97:6 108:4         27:19
  174:8 178:22   103:10 110:21      went 32:1 45:21      112:17 114:6
vs 1:9 4:4      WAV 18:6             57:9 59:22          138:3 154:11             X
                way 20:16 31:12      68:24 82:15         177:10
       W                                                                           Y
                 32:7 35:10 42:7     88:8,8 101:9,19    work 30:1 31:2,4
W 18:7           51:5 55:24          101:22,23           31:6 32:7,17      yeah 9:16 14:22
W-U-E-N-S-C-...  57:19 63:5          112:18 136:1        33:9,10 36:5,7      16:15 19:14
 25:10           64:25 89:11         169:11              46:18 50:10         23:19 27:11
waited 99:4      90:3 91:12 93:1    weren't 74:16        51:10,19 74:4       46:5 48:7,16
 116:17 170:5    100:6 106:1         150:15              78:10 101:16        52:6 53:14
waiting 116:20   109:7 114:19       white 51:20,21       143:8 159:25        54:25,25,25
 116:24          134:3,19 135:10     56:4 67:1,7,9,9    work-in-progress     55:18,20 61:14
WAIVED 5:16      136:2 137:4        WILLIAM 1:18         18:18               65:15,23 70:6
 5:19,25         144:22 150:12       3:2 5:5 8:6        worked 47:19,25      75:24 79:12
walk 139:5,10    161:15 165:14      willing 54:18        49:6 50:14,17       82:24 83:17
walking 66:8     173:17             Wilson 61:12         52:18 53:16,18      99:9 100:4
 173:11         Wayne 145:7,11       62:10               53:22 54:8 55:4     104:5 114:14
walks 150:5      145:22             witness 1:19 3:17    71:10 74:1          115:18,18
 174:25 178:18  ways 66:4 130:9      5:6,18,19 8:7       155:16 161:18       117:17,17,21
                                                                             121:13 124:22

                     Causey Peterson Reporting, Inc.
                             (706) 317-3111
   Case 4:19-cv-00005-CDL Document 16 Filed 11/08/19 Page 71 of 71

                        William M. Harmening                9/23/2019
                                                                                            206

  125:2 134:18      12:08 5:12 8:1       51:12 52:1         41 4:2,4            9th 16:7 32:25
  138:16 141:8      120 4:6              53:15,21 54:7      4th 18:21 35:23       47:6
  145:10 146:22     122 4:7,8            55:4                 36:1,24 37:23
  147:22,22         13 4:4 41:21,22     2017 16:7 49:11
  149:12,23 150:7    42:1 152:6         2018 33:18 34:3              5
  152:17 179:11      165:18              35:14,25 37:3      5 3:17 5:23 7:8
  179:15            14 4:6 38:15         47:6 50:3            30:15,16,17,18
Yeah- 146:24         120:20,24 154:1    2019 1:24 5:12        44:8
year 27:21 33:22     154:24 165:18       7:13 18:21         5:25 114:1
  33:25 50:3         167:20,22           28:24 29:12        5:26:38 114:4,13
  66:14 67:3 88:6   15 4:7 94:5 114:2    32:25 35:23        5:29 171:5
  88:15              122:12,15           36:1 37:23         524 15:24 16:5,7
years 49:20,24      15-14-37 6:22        181:11               16:18
  74:17 88:4        16 4:8 122:25       221-9371 2:7
                                                                    6
  168:12             123:3 124:5,7,8    23rd 1:24 5:12
yelled 162:7         158:9 159:7         7:13               6 3:18 30:13,20
                    165 3:5             24 3:15               30:22,25 31:2
        Z           17 37:3             26 3:16               38:3 45:3
                    17-00680 12:11      28 171:5              121:14,20,21
       0                                                      126:16
                    172 3:6             2nd 27:20 28:24
000013 14:5         17th 33:18 34:3
                                                 3                  7
         1           35:14,25                               7 3:19 37:12,13
                    19 85:3             3 2:6 3:15 5:17
1 3:13 5:5 6:9                            6:20 24:20,21       37:16,22 42:19
  9:18,21 14:6      1981 66:17                                44:25 45:8 94:2
                    1982 84:13            24:24 44:3,4
  15:24 16:5                              49:10 53:8          94:3 121:15,21
  43:13,14,15,22    1990 74:8 84:19                           133:17
                     85:4                 64:13,15
  79:17 85:10                           30 3:17,18 42:19    706 2:7,17
1.1 36:6            1993 66:5,15,17                         720 17:1
                     66:22,23 68:4        158:23
1.2 36:6                                31901 2:16          736 17:1
1/17/18 3:18         68:11,18 70:10
                     70:14 72:2 74:8    31902-1199 2:17              8
1/30th 159:2,12                         31904 2:7
  159:15,15          84:19 88:14,18                         8 3:4,20 39:4,9
                    1996 3:24           324-0251 2:17         45:10 113:21
10 3:14,23 40:8,9                       325 71:11
  139:1 146:1                                                 134:22
                             2          37 3:19 88:4
10.B 6:5                                                    80s 71:18
                    2 3:14 5:13 6:15    39 3:20,22
10th 181:11           10:16,18,24                                   9
11 4:1 40:20,21       11:8,16 12:5               4
  151:14                                                    9 3:13,22 39:21
                      14:19 15:24       4 3:16 5:20 7:1       39:22,23 45:14
1111 1:23 2:16        16:19 18:13         26:9,10,15,16
  5:11                                                        45:16 138:7
                      20:5,6,7 23:13      44:6 83:5 85:10     171:4
1199 2:16             32:2 43:7,12,25     104:23
11th 132:20                                                 9-11-28 6:13
                      124:2,15 125:4    4:11 180:2          90 53:25
12 4:2 41:5,6,16      144:5             4:19-CV-00005...
  41:17,19,23                                               90s 71:18
                    2014 49:8 51:9,9      1:9               93 66:20
  50:4,6                                40 3:23 4:1 54:4

                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
